      Case 1:19-cv-12533-WGY Document 113 Filed 07/13/20 Page 1 of 169




                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MASSACHUSETTS


BIO-RAD LABORATORIES, INC.,

      Plaintiff,

and                                                     Civ. No. 1:19-cv-12533-WGY
PRESIDENT AND FELLOWS OF HARVARD
COLLEGE

       Co-Plaintiff as to certain claims,               JURY TRIAL DEMANDED

       v.
10X GENOMICS, INC.,

      Defendant.


10X GENOMICS, INC.,

      Counterclaim Plaintiff,

and

PRESIDENT AND FELLOWS OF HARVARD
COLLEGE

      Counterclaim Co-Plaintiff as to certain claims,

       v.

BIO-RAD LABORATORIES, INC.,

      Counterclaim Defendant.



  10X GENOMICS, INC.’S ANSWER TO BIO-RAD LABORATORIES, INC. AND
PRESIDENT AND FELLOWS OF HARVARD COLLEGE’S COMPLAINT AND 10X
GENOMICS INC.’S SECOND AMENDED COUNTERCLAIMS AGAINST BIO-RAD
LABORATORIES, INC. AND CERTAIN AMENDED COUNTERCLAIMS AGAINST
                            HARVARD
        Case 1:19-cv-12533-WGY Document 113 Filed 07/13/20 Page 2 of 169




        10X Genomics, Inc. (“10X”) hereby answers the Complaint of Bio-Rad Laboratories, Inc.

(“Bio-Rad”) and President and Fellows of Harvard College (“Harvard”) (collectively, “Plaintiffs”).

On April 30, 2020, the Court denied 10X’s motions to dismiss but granted 10X’s motion to transfer

Bio-Rad’s claims related to U.S. Patent No. 10,190,115 (the “115 Patent”) to the United States

District Court for the Northern District of California. ECF No. 99. As such, 10X is not required to

answer the Complaint’s claims related to the 115 Patent in this Court. Further, 10X was not

required to answer the Complaint until after the Court resolved 10X’s motions to dismiss. See Bay

State HMO Mgmt. v. Tingley Sys., 152 F. Supp. 2d 95, 122 (D. Mass. 1995); Order accepted on

July 18, 2001 by Tingley Sys., Inc. v. CSC Consulting, Inc., 152 F. Supp. 2d 95, 98 (D. Mass. 2001).

In addition, the Court stayed the case, including all deadlines and all Court’s orders for 90 days

beginning on March 30, 2020. ECF Nos. 93, 94; March 26, 2020 Hrg. Tr. at 20-21.

        10X had not answered the Complaint with respect to any of the specific grounds set forth

in 10X’s Motions to Dismiss, and thus 10X hereby answers as follows:

                                  NATURE OF THE ACTION

       1.       10X admits that Plaintiffs purport to bring claims under the patent laws of the

United States, Title 35 of the United States Code. Except as expressly admitted, 10X denies each

and every allegation set forth in Paragraph 1 of the Complaint.

       2.       10X admits that Plaintiffs purport to bring claims under the patent laws of the

United States, Title 35 of the United States Code, which relate to U.S. Patent Nos. 8,871,444 (the

“444 Patent”) and 9,919,277 (the “277 Patent”). 10X admits that Exhibit 1 purports to be an

uncertified copy of the 444 Patent. 10X admits that Exhibit 14 purports to be an uncertified copy

of the 277 Patent. Except as expressly admitted, 10X denies each and every allegation set forth in

Paragraph 2 of the Complaint.




                                                 1
        Case 1:19-cv-12533-WGY Document 113 Filed 07/13/20 Page 3 of 169




       3.       The Court transferred Bio-Rad’s claims related to the 115 Patent to the United

States District Court for the Northern District of California, and therefore 10X does not respond

here to any Bio-Rad allegation in the corresponding paragraph of the Complaint regarding the 115

Patent. ECF No. 99.

                                          THE PARTIES

       4.       10X is informed and believes, and on that basis admits, that Bio-Rad is a

corporation organized and existing under the laws of the State of Delaware, having a principal place

of business at 1000 Alfred Nobel Drive, Hercules, CA 94547. The Court transferred Bio-Rad’s

claims related to the 115 Patent to the United States District Court for the Northern District of

California, and therefore 10X does not respond here to any Bio-Rad allegation in the corresponding

paragraph of the Complaint regarding the 115 Patent. ECF No. 99. 10X lacks sufficient knowledge

or information to form a belief as to the truth or falsity of the remaining allegations set forth in

Paragraph 4 and on that basis denies them.

       5.       10X is informed and believes, and on that basis admits, that Harvard is a

Massachusetts institution with a principal place of business at 1563 Massachusetts Ave., Cambridge,

Massachusetts 02138. 10X lacks sufficient knowledge or information to form a belief as to the truth

or falsity of the remaining allegations set forth in Paragraph 5 and on that basis denies them.

       6.       10X admits that 10X is a corporation organized and existing under the laws of the

State of Delaware. 10X denies that its current principal place of business is 7068 Koll Center

Parkway, Suite 401, Pleasanton, CA, 94566. 10X’s principal place of business is at 6230 Stoneridge

Mall Road, Pleasanton, CA 94588.




                                                  2
        Case 1:19-cv-12533-WGY Document 113 Filed 07/13/20 Page 4 of 169




                                 JURISDICTION AND VENUE

       7.       10X admits that Plaintiffs purport to bring claims under the patent laws of the

United States, Title 35 of the United States Code. Except as expressly admitted, 10X denies each

and every allegation and/or legal conclusion set forth in Paragraph 7 of the Complaint.

       8.       The Court transferred Bio-Rad’s claims related to the 115 Patent to the United

States District Court for the Northern District of California, and therefore 10X does not respond

here to any Bio-Rad allegation in the corresponding paragraph of the Complaint regarding the 115

Patent. ECF No. 99. Paragraph 8 of the Complaint states a legal conclusion to which no response

is required. To the extent a response is required, 10X admits that this Court has subject matter

jurisdiction over this action relating to Counts I and II under Title 28 U.S.C. §§ 1331 and 1338(a).

       9.       10X admits that, for the purposes of Counts I and II of the Complaint only, this

Court has personal jurisdiction over 10X. 10X admits that it has sold Next GEM products to

customers in Massachusetts, including to Harvard. The Court transferred Bio-Rad’s claims related

to the 115 Patent to the United States District Court for the Northern District of California, and

therefore 10X does not respond here to any Bio-Rad allegation in the corresponding paragraph of

the Complaint regarding the 115 Patent. ECF No. 99. Except as expressly admitted, 10X denies

each and every allegation and/or legal conclusion contained in Paragraph 9 of the Complaint.

       10.      10X admits that, for the purposes of Counts I and II of the Complaint only, this

Court has personal jurisdiction over 10X. The Court transferred Bio-Rad’s claims related to the 115

Patent to the United States District Court for the Northern District of California, and therefore 10X

does not respond here to any Bio-Rad allegation in the corresponding paragraph of the Complaint

regarding the 115 Patent. ECF No. 99. 10X admits that Exhibit 20 appears to be a printout of a

webpage, titled “10x Single Cell Seminar - Longwood Medical.” 10X admits that Paragraph 10 of

the Complaint identifies a single seminar that 10X personnel conducted at Longwood Medical in


                                                  3
        Case 1:19-cv-12533-WGY Document 113 Filed 07/13/20 Page 5 of 169




Boston, Massachusetts on September 3, 2019, which included discussion of 10X’s proprietary Next

GEM platform. Except as expressly admitted, 10X denies each and every allegation and/or legal

conclusion contained in Paragraph 10 of the Complaint.

       11.      10X admits that, for the purposes of Counts I and II of the Complaint only, this

Court has personal jurisdiction over 10X. The Court transferred Bio-Rad’s claims related to the 115

Patent to the United States District Court for the Northern District of California, and therefore 10X

does not respond here to any Bio-Rad allegation in the corresponding paragraph of the Complaint

regarding the 115 Patent. ECF No. 99. 10X admits that it has a written license agreement with

Harvard (“Harvard-10X License Agreement”). 10X admits that it contended in Bio-Rad Labs. Inc.

v. 10X Genomics, Inc., C.A. No. 19-01699-RGA (D. Del. Dec. 4, 2019), ECF No. 13 (“Delaware

Litigation”), that it has an implied license to the 444 and 277 Patents arising from the Harvard-10X

License Agreement. 10X admits that the Harvard-10X License Agreement states, inter alia, the

words recited in the block quote in Paragraph 11 of the Complaint. 10X admits that it asserted that

“Harvard’s claims under the 444 and 277 Patents are barred at least by an implied license arising

from the Harvard-10X License Agreement.” Delaware Litigation, ECF No. 13, at 3. 10X further

admits that it contended in the Delaware Litigation that the quoted forum selection clause applies

to Plaintiffs’ causes of action for infringement of the 444 and 277 Patents only. Except as expressly

admitted, 10X denies each and every allegation and/or legal conclusion contained in Paragraph 11

of the Complaint.

       12.      10X admits that the Complaint purports to base venue on 28 U.S.C. §§ 1391(b) and

(c), and 28 U.S.C. § 1400(b). 10X admits that it has a written license agreement with Harvard

(“Harvard-10X License Agreement”). 10X admits that it contended in the Delaware Litigation that

it has an implied license to the 444 and 277 Patents arising from the Harvard-10X License




                                                  4
        Case 1:19-cv-12533-WGY Document 113 Filed 07/13/20 Page 6 of 169




Agreement. 10X admits that the Harvard-10X License Agreement states, inter alia, the words

recited in the block quote in Paragraph 11. 10X admits that it asserted that “Harvard’s claims under

the 444 and 277 Patents are barred at least by an implied license arising from the Harvard-10X

License Agreement.” Delaware Litigation, ECF No. 13, at 3. 10X further admits that it contended

in the Delaware Litigation that the quoted forum selection clause applies in this present litigation

only to Plaintiffs’ causes of action for infringement of the 444 and 277 Patents, not the 115 Patent.

The Court transferred Bio-Rad’s claims related to the 115 Patent to the United States District Court

for the Northern District of California, and therefore 10X does not respond here to any Bio-Rad

allegation in the corresponding paragraph of the Complaint regarding the 115 Patent. ECF No. 99.

Except as expressly admitted, 10X denies each and every allegation and/or legal conclusion

contained in Paragraph 12 of the Complaint.

       13.      The Court transferred Bio-Rad’s claims related to the 115 Patent to the United

States District Court for the Northern District of California, and therefore 10X does not respond

here to any Bio-Rad allegation in the corresponding paragraph of the Complaint regarding the 115

Patent. ECF No. 99.

                                         BACKGROUND

       14.      10X is without information or knowledge sufficient to form a belief as to the truth

of the allegations in Paragraph 14 of the Complaint and, therefore, denies those allegations.

       15.      10X is without information or knowledge sufficient to form a belief as to the truth

of the allegations in Paragraph 15 of the Complaint and, therefore, denies those allegations.

       16.      10X admits Bio-Rad began offering QuantaLife’s droplet digital PCR product in

2011 following Bio-Rad’s acquisition of QuantaLife. 10X is without information or knowledge

sufficient to form a belief as to the truth of the remaining allegations in Paragraph 16 of the

Complaint and, therefore, denies those allegations.


                                                  5
        Case 1:19-cv-12533-WGY Document 113 Filed 07/13/20 Page 7 of 169




       17.      10X denies that “Bio-Rad’s droplet digital technology was a breakthrough that

greatly advanced the capabilities of PCR and NGS.” 10X is without information or knowledge

sufficient to form a belief as to the truth of the remaining allegations in Paragraph 17 of the

Complaint and, therefore, denies those allegations.

       18.      10X admits that Bio-Rad’s ddSEQ Single-Cell Isolator encapsulates single cells

and barcodes into subnanoliter droplets, and that cellular lysis and barcoding of cellular messenger

RNA occur in those droplets. 10X admits that Bio-Rad’s ddSEQ products are used to generate

libraries that can be used in sequencing for single cell analysis. 10X is without information or

knowledge sufficient to form a belief as to the truth of the remaining allegations in Paragraph 18 of

the Complaint and, therefore, denies those allegations.

       19.      10X is without information or knowledge sufficient to form a belief as to the truth

of the allegations in Paragraph 19 of the Complaint and, therefore, denies those allegations.

       20.      10X admits, upon information and belief, that Bio-Rad has stated publicly that it

has paid $162 million to acquire QuantaLife; that Bio-Rad acquired RainDance Technologies, Inc.

(“RainDance”); and that Bio-Rad has stated publicly that it paid $87 million to acquire RainDance.

10X is without information or knowledge sufficient to form a belief as to the truth of the allegations

in Paragraph 20 of the Complaint and, therefore, denies those allegations.

       21.      10X denies that the technology RainDance licensed from the University of Chicago

is “foundational” droplet technology. 10X is without information or knowledge sufficient to form

a belief as to the truth of the remaining allegations in Paragraph 21 of the Complaint and, therefore,

denies those allegations.

       22.      10X admits that 10X Genomics (then 10X Technologies, Inc.) was founded in

Pleasanton, California, in 2012, by Dr. Serge Saxonov, Dr. Benjamin Hindson, and Dr. Kevin Ness,




                                                  6
        Case 1:19-cv-12533-WGY Document 113 Filed 07/13/20 Page 8 of 169




who were former employees of QuantaLife and were briefly employed by Bio-Rad after Bio-Rad

purchased QuantaLife. 10X denies the remaining allegations in Paragraph 22.

        23.      10X admits that it launched its GemCodeTM product line in 2015 based on 10X’s

GemCodeTM (or “GEM”) technology, a multifaceted and interdisciplinary set of proprietary

techniques relating to Gel Beads in Emulsion (“GEMs”). 10X admits that its GemCodeTM products

can be used with next generation sequencing techniques and can be used to analyze single cells.

10X admits that it launched its ChromiumTM product line in 2016 based on 10X’s GEM technology.

10X denies any and all remaining allegations and/or legal conclusions set forth in Paragraph 23,

and denies that Bio-Rad is entitled to any relief whatsoever.

        24.      10X admits that in February 2015, RainDance filed a lawsuit in the District of

Delaware accusing 10X’s GemCode and Chromium products of infringing several patents. 10X

admits that Bio-Rad substituted itself as the Plaintiff in that case. 10X admits that after a November

2018 jury verdict, which included a finding of willful infringement, in August 2018, the Court

granted Plaintiffs Bio-Rad and the University of Chicago a permanent injunction. Any execution

or enforcement of the judgment is stayed pending completion of any appeal and for thirty days after,

and the U.S. Court of Appeals for the Federal Circuit stayed the injunction during the pendency of

the appeal to the extent that 10X may continue to sell the Linked-Reads and CNV products subject

to the royalty and deposit requirements set forth in Section III of the district court’s injunction order.

10X denies the remaining allegations and/or legal conclusions in Paragraph 24.

        25.      10X admits that it launched its proprietary Next GEMTM product line in 2019. 10X

admits that its proprietary Next GEMTM products include an instrument known as the Chromium

Controller and reagent kits for carrying out various genetic analyses, including at least 10X’s

Chromium Single Cell Gene Expression Solution, Chromium Single Cell Immune Profiling




                                                    7
        Case 1:19-cv-12533-WGY Document 113 Filed 07/13/20 Page 9 of 169




Solution, and Chromium Single Cell ATAC Solution. 10X admits that Exhibit 2 appears to be a

brochure, titled “The Power of Massively Parallel Partitioning.” 10X admits that Exhibit 3 appears

to be a printout of a webpage, titled “The Next GEM Technology.” 10X denies any and all

remaining allegations and/or legal conclusions set forth in Paragraph 25, and denies that Bio-Rad

is entitled to any relief whatsoever.

       26.      10X admits that it launched its IPO on September 12, 2019. 10X admits that Exhibit

4 appears to be a SEC Form S-1 Registration Statement for 10x Genomics, Inc. 10X admits that the

Exhibit 4 to the Complaint states, inter alia, the words quoted in Paragraph 26. 10X denies any and

all remaining allegations and/or legal conclusions set forth in Paragraph 26, and denies that Bio-

Rad is entitled to any relief whatsoever.

       27.      The Court transferred Bio-Rad’s claims related to the 115 Patent to the United

States District Court for the Northern District of California, and therefore 10X does not respond

here to any Bio-Rad allegation in the corresponding paragraph of the Complaint regarding the 115

Patent. ECF No. 99. 10X denies any and all allegations and/or legal conclusions set forth in

Paragraph 27 regarding claims related to the 444 and 277 Patents, and denies that Bio-Rad is entitled

to any relief whatsoever.

                                             COUNT I

       28.      10X repeats and incorporates by reference each of its responses to Paragraphs 1

through 27 above.

       29.      10X admits that Exhibit 1 appears to be an uncertified copy of the 444 Patent, titled

“In vitro evolution in microfluidic systems,” which states on its face that it was issued on October

28, 2014. Except as expressly admitted, 10X denies each and every allegation and/or legal

conclusion contained in Paragraph 29 of the Complaint.




                                                  8
       Case 1:19-cv-12533-WGY Document 113 Filed 07/13/20 Page 10 of 169




       30.      10X admits that Andrew David Griffiths, David A. Weitz, Darren R. Link, Keunho

Ahn, and Jerome Bibette are listed as inventors on the face of the 444 Patent and that Harvard is

listed as an assignee on the face of the 444 Patent. Except as expressly admitted, 10X denies each

and every allegation and/or legal conclusion contained in Paragraph 30 of the Complaint.

       31.      10X lacks sufficient knowledge or information to form a belief as to the truth or

falsity of the allegations set forth in Paragraph 31 and on that basis denies them.

       32.      10X states that the document attached as Exhibit 5 is not a signed pleading to which

10X is required to respond, or which is amenable to response. 10X further states that Plaintiffs’

demand for a response to something that purports to be a claim chart contravenes Local Rule 16.6(d),

and that 10X has responded to Plaintiffs’ Local Rule 16.6(d) infringement contentions. To the

extent that any response is deemed to be required, 10X denies each and every allegation in

Paragraph 32, denies that Exhibit 5 maps each and every claim element to the Next GEM products,

and denies any infringement of any valid, enforceable asserted claim of the 444 Patent.

       33.      10X admits that the November 2018 jury verdict in the District of Delaware

included a finding of willful infringement of certain University of Chicago patents, which 10X is

appealing at the U.S. Court of Appeals for the Federal Circuit. 10X admits that it has licensed

certain patents from Harvard. Except as expressly admitted, 10X denies each and every allegation

and/or legal conclusion contained in Paragraph 33 of the Complaint.

       34.      10X admits that Exhibits 10-13 appear to be copies of U.S. Patent Office

Information Disclosure Statements, which cite U.S. Patent Application No. 2006/0078888 A1.

Except as expressly admitted, 10X denies each and every allegation and/or legal conclusion

contained in Paragraph 34 of the Complaint.




                                                  9
       Case 1:19-cv-12533-WGY Document 113 Filed 07/13/20 Page 11 of 169




       35.      10X admits that Exhibit 4 appears to be a copy of a Form S-1 Registration

Statement filed with the Securities and Exchange Commission on August 19, 2019. 10X admits

that Exhibit 4 states, inter alia, the words recited in the quote in Paragraph 35. 10X admits that

10X’s Amendment No. 1 to Form S-1 Registration Statement, filed on September 3, 2019, stated

on its face that the “Proposed Maximum Aggregate Offering Price” was “$362,250,000.” Except

as expressly admitted, 10X denies each and every allegation and/or legal conclusion contained in

Paragraph 35 of the Complaint.

       36.      10X admits that it has had knowledge of the 444 Patent since at least the service of

the Complaint in this litigation. Except as expressly admitted, 10X denies each and every allegation

and/or legal conclusion contained in Paragraph 36 of the Complaint.

       37.      10X denies each and every allegation and/or legal conclusion contained in

Paragraph 37 of the Complaint.

       38.      10X admits that Exhibit 3 appears to be a printout of a webpage on 10X’s website.

10X admits that Exhibit 3 states, inter alia, the words recited in the quote in Paragraph 38. Except

as expressly admitted, 10X denies each and every allegation and/or legal conclusion contained in

Paragraph 38 of the Complaint.

       39.      10X denies each and every allegation and/or legal conclusion contained in

Paragraph 39 of the Complaint.

       40.      10X denies each and every allegation and/or legal conclusion contained in

Paragraph 40 of the Complaint.

       41.      10X denies each and every allegation and/or legal conclusion contained in

Paragraph 41 of the Complaint.




                                                 10
       Case 1:19-cv-12533-WGY Document 113 Filed 07/13/20 Page 12 of 169




       42.      10X denies each and every allegation and/or legal conclusion contained in

Paragraph 42 of the Complaint.

       43.      10X denies each and every allegation and/or legal conclusion contained in

Paragraph 43 of the Complaint.

       44.      10X denies each and every allegation and/or legal conclusion contained in

Paragraph 44 of the Complaint.

                                             COUNT II

       45.      10X repeats and incorporates by reference each of its responses to Paragraphs 1

through 44 above.

       46.      10X admits that Exhibit 14 appears to be an uncertified copy of the 277 Patent,

titled “In vitro evolution in microfluidic systems,” which states on its face that it was issued on

March 20, 2018. Except as expressly admitted, 10X denies each and every allegation and/or legal

conclusion contained in Paragraph 46 of the Complaint.

       47.      10X admits that Andrew David Griffiths, David A. Weitz, Darren Roy Link,

Keunho Ahn, and Jerome Bibette are listed as inventors on the face of the 277 Patent and that

Harvard is listed as an assignee on the face of the 277 Patent. Except as expressly admitted, 10X

denies each and every allegation and/or legal conclusion contained in Paragraph 47 of the

Complaint.

       48.      10X lacks sufficient knowledge or information to form a belief as to the truth or

falsity of the allegations set forth in Paragraph 48 and on that basis denies them.

       49.      10X states that the document attached as Exhibit 16 is not a signed pleading to

which 10X is required to respond, or which is amenable to response. 10X further states that

Plaintiffs’ demand for a response to something that purports to be a claim chart contravenes Local

Rule 16.6(d) and that 10X has responded to Plaintiffs’ Local Rule 16.6(d) infringement contentions.


                                                  11
       Case 1:19-cv-12533-WGY Document 113 Filed 07/13/20 Page 13 of 169




To the extent that any response is deemed to be required, 10X denies each and every allegation in

Paragraph 49, denies that Exhibit 16 maps each and every claim element to the Next GEM products,

and denies any infringement of any valid, enforceable asserted claim of the 277 Patent.

       50.      10X admits that the November 2018 jury verdict in the District of Delaware

included a finding of willful infringement of certain University of Chicago patents, which 10X is

appealing at the U.S. Court of Appeals for the Federal Circuit. 10X admits that it has licensed

certain patents from Harvard. Except as expressly admitted, 10X denies each and every allegation

and/or legal conclusion contained in Paragraph 50 of the Complaint.

       51.      10X admits that Exhibit 4 appears to be a copy of a Form S-1 Registration

Statement filed with the Securities and Exchange Commission on August 19, 2019. 10X admits

that Exhibit 4 states, inter alia, the words recited in the quote in Paragraph 51. 10X admits that

10X’s Amendment No. 1 to Form S-1 Registration Statement, filed on September 3, 2019, stated

on its face that the “Proposed Maximum Aggregate Offering Price” was “$362,250,000.” Except

as expressly admitted, 10X denies each and every allegation and/or legal conclusion contained in

Paragraph 51 of the Complaint.

       52.      10X admits that it has had knowledge of the 277 Patent since at least the service of

the Complaint in this litigation. Except as expressly admitted, 10X denies each and every allegation

and/or legal conclusion contained in Paragraph 52 of the Complaint.

       53.      10X denies each and every allegation and/or legal conclusion contained in

Paragraph 53 of the Complaint.

       54.      10X admits that Exhibit 3 appears to be a printout of a webpage on 10X’s website.

10X admits that Exhibit 3 states, inter alia, the words recited in the quote in Paragraph 54. Except




                                                 12
       Case 1:19-cv-12533-WGY Document 113 Filed 07/13/20 Page 14 of 169




as expressly admitted, 10X denies each and every allegation and/or legal conclusion contained in

Paragraph 54 of the Complaint.

       55.     10X denies each and every allegation and/or legal conclusion contained in

Paragraph 55 of the Complaint.

       56.     10X denies each and every allegation and/or legal conclusion contained in

Paragraph 56 of the Complaint.

       57.     10X denies each and every allegation and/or legal conclusion contained in

Paragraph 57 of the Complaint.

       58.     10X denies each and every allegation and/or legal conclusion contained in

Paragraph 58 of the Complaint.

       59.     10X denies each and every allegation and/or legal conclusion contained in

Paragraph 59 of the Complaint.

       60.     10X denies each and every allegation and/or legal conclusion contained in

Paragraph 60 of the Complaint.

                                          COUNT III

       61.     The Court transferred Bio-Rad’s claims related to the 115 Patent to the United

States District Court for the Northern District of California, and therefore 10X does not respond

here to any Bio-Rad allegation in the corresponding paragraph of the Complaint regarding the 115

Patent. ECF No. 99.

       62.     The Court transferred Bio-Rad’s claims related to the 115 Patent to the United

States District Court for the Northern District of California, and therefore 10X does not respond

here to any Bio-Rad allegation in the corresponding paragraph of the Complaint regarding the 115

Patent. ECF No. 99.




                                               13
       Case 1:19-cv-12533-WGY Document 113 Filed 07/13/20 Page 15 of 169




       63.     The Court transferred Bio-Rad’s claims related to the 115 Patent to the United

States District Court for the Northern District of California, and therefore 10X does not respond

here to any Bio-Rad allegation in the corresponding paragraph of the Complaint regarding the 115

Patent. ECF No. 99.

       64.     The Court transferred Bio-Rad’s claims related to the 115 Patent to the United

States District Court for the Northern District of California, and therefore 10X does not respond

here to any Bio-Rad allegation in the corresponding paragraph of the Complaint regarding the 115

Patent. ECF No. 99.

       65.     The Court transferred Bio-Rad’s claims related to the 115 Patent to the United

States District Court for the Northern District of California, and therefore 10X does not respond

here to any Bio-Rad allegation in the corresponding paragraph of the Complaint regarding the 115

Patent. ECF No. 99.

       66.     The Court transferred Bio-Rad’s claims related to the 115 Patent to the United

States District Court for the Northern District of California, and therefore 10X does not respond

here to any Bio-Rad allegation in the corresponding paragraph of the Complaint regarding the 115

Patent. ECF No. 99.

       67.     The Court transferred Bio-Rad’s claims related to the 115 Patent to the United

States District Court for the Northern District of California, and therefore 10X does not respond

here to any Bio-Rad allegation in the corresponding paragraph of the Complaint regarding the 115

Patent. ECF No. 99.

       68.     The Court transferred Bio-Rad’s claims related to the 115 Patent to the United

States District Court for the Northern District of California, and therefore 10X does not respond




                                               14
       Case 1:19-cv-12533-WGY Document 113 Filed 07/13/20 Page 16 of 169




here to any Bio-Rad allegation in the corresponding paragraph of the Complaint regarding the 115

Patent. ECF No. 99.

       69.     The Court transferred Bio-Rad’s claims related to the 115 Patent to the United

States District Court for the Northern District of California, and therefore 10X does not respond

here to any Bio-Rad allegation in the corresponding paragraph of the Complaint regarding the 115

Patent. ECF No. 99.

       70.     The Court transferred Bio-Rad’s claims related to the 115 Patent to the United

States District Court for the Northern District of California, and therefore 10X does not respond

here to any Bio-Rad allegation in the corresponding paragraph of the Complaint regarding the 115

Patent. ECF No. 99.

       71.     The Court transferred Bio-Rad’s claims related to the 115 Patent to the United

States District Court for the Northern District of California, and therefore 10X does not respond

here to any Bio-Rad allegation in the corresponding paragraph of the Complaint regarding the 115

Patent. ECF No. 99.

       72.     The Court transferred Bio-Rad’s claims related to the 115 Patent to the United

States District Court for the Northern District of California, and therefore 10X does not respond

here to any Bio-Rad allegation in the corresponding paragraph of the Complaint regarding the 115

Patent. ECF No. 99.

       73.     The Court transferred Bio-Rad’s claims related to the 115 Patent to the United

States District Court for the Northern District of California, and therefore 10X does not respond

here to any Bio-Rad allegation in the corresponding paragraph of the Complaint regarding the 115

Patent. ECF No. 99.




                                               15
       Case 1:19-cv-12533-WGY Document 113 Filed 07/13/20 Page 17 of 169




       74.     The Court transferred Bio-Rad’s claims related to the 115 Patent to the United

States District Court for the Northern District of California, and therefore 10X does not respond

here to any Bio-Rad allegation in the corresponding paragraph of the Complaint regarding the 115

Patent. ECF No. 99.

       75.     The Court transferred Bio-Rad’s claims related to the 115 Patent to the United

States District Court for the Northern District of California, and therefore 10X does not respond

here to any Bio-Rad allegation in the corresponding paragraph of the Complaint regarding the 115

Patent. ECF No. 99.

       76.     The Court transferred Bio-Rad’s claims related to the 115 Patent to the United

States District Court for the Northern District of California, and therefore 10X does not respond

here to any Bio-Rad allegation in the corresponding paragraph of the Complaint regarding the 115

Patent. ECF No. 99.

                   RESPONSE TO PLAINTIFFS’ PRAYER FOR RELIEF

        Plaintiffs’ prayer for relief states legal conclusions to which no response is required, but to

the extent that a response is required, 10X denies them and specifically asserts that Plaintiffs are

not entitled to any of the relief sought in its prayer for relief against 10X. Plaintiffs’ prayer for

relief should be denied in its entirety, with prejudice, and Plaintiffs should take nothing.

                           GENERAL DENIAL AND NON-WAIVER

        10X denies each and every allegation contained in the Complaint that is not specifically

admitted, denied, or otherwise responded to in this Answer. The failure to deny a specific

allegation, or assert a specific defense, shall not be deemed an admission of an allegation or a

waiver of a defense.




                                                  16
       Case 1:19-cv-12533-WGY Document 113 Filed 07/13/20 Page 18 of 169




                           AFFIRMATIVE AND OTHER DEFENSES

        Based on the information presently available to it, or information believed to be available

after a reasonable opportunity for further investigation and discovery and without assuming the

burden of proof or any other burden it would not otherwise have, 10X asserts the defenses

identified below in response to Plaintiffs’ allegations of infringement of the 444 and 277 Patents-

in-Suit. 10X reserves the right to amend or supplement this Answer with additional defenses as

further information is obtained. 10X asserts each of these defenses in the alternative, without

admitting that 10X is in any way liable to Plaintiffs, that Plaintiffs have been or will be injured or

damaged in any way, or that Plaintiffs are entitled to any relief whatsoever.

                                         FIRST DEFENSE
                                        (Non-Infringement)

       77.      10X does not and has not infringed any valid and enforceable claim of the 444 and

277 Patents. At a minimum, the accused products and activities do not include or practice all the

limitations of any independent claim of the 444 and 277 Patents.

                                       SECOND DEFENSE
                                          (Invalidity)

       78.      Each claim of the Asserted Patents is invalid for failure to comply with one or more

of the requirements of Title 35 of the United States Code, including, among other sections, Sections

101 et seq., including Sections 101, 102, 103, and/or 112, or the Rules and Regulations of the United

States Patent & Trademark Office set forth in Title 37 of the Code of Federal Regulations. At least

the asserted claims 1, 2, 4 and 8 of the 444 Patent are also invalid because of incorrect inventorship

pursuant to §§ 101 and 102(f).




                                                  17
       Case 1:19-cv-12533-WGY Document 113 Filed 07/13/20 Page 19 of 169




                                      THIRD DEFENSE
                 (Prosecution History Estoppel and/or Prosecution Disclaimer)

       79.      On information and belief, Plaintiffs’ claims of infringement on the 444 and 277

Patents are barred in whole or in part by the doctrines of prosecution history estoppel and/or

prosecution disclaimer because of admissions, amendments, or statements made to the United

States Patent and Trademark Office during prosecution of the applications leading to, or related to,

the issuance of the 444 and 277 Patents.

                                       FOURTH DEFENSE
                                       (Equitable Defenses)

       80.      On information and belief, Plaintiffs’ claims for relief are barred in whole or in part

by laches, consent, waiver, estoppel, acquiescence, and/or implied license.

                                         FIFTH DEFENSE
                                             (License)

       81.      On information and belief, Plaintiffs’ claims for relief are barred in whole or in part

by the doctrine of express license.

                                        SIXTH DEFENSE
                                       (No Equitable Relief)

       82.      On information and belief, Plaintiffs are not entitled to equitable relief with respect

to the 444 and 277 Patents under any theory because Plaintiffs have not and will not suffer

irreparable harm, are not without adequate remedy at law, the balance of the hardships do not favor

entry of an injunction, and/or public policy concerns weigh against any equitable relief.

                                    SEVENTH DEFENSE
                    (Limitation on Damages and Failure to Provide Notice)

       83.      Plaintiffs’ claim for damages is limited by 35 U.S.C. §§ 286 and 288 and also by

28 U.S.C. § 1498(a). Plaintiffs did not provide notice of its infringement allegations to 10X before

filing suit, thus limiting any potential damages in this case. Plaintiffs’ claim for damages for



                                                  18
        Case 1:19-cv-12533-WGY Document 113 Filed 07/13/20 Page 20 of 169




infringement is limited by the damages and/or royalty sought or obtained in the The University of

Chicago v. 10X Genomics, D. Del. Case No. C.A. 15-152-RGA (“152 Case”) (now on appeal) for

products found to infringe in the 152 Case. Alternatively, any damages sought in this case must be

properly offset to take into account any damages sought or obtained in the 152 Case. 10X states

this defense without prejudice to any rights on appeal or in any subsequent proceeding in the 152

Case.

                                       EIGHTH DEFENSE
                                     (Failure to State a Claim)

        84.     Plaintiffs have failed to state a claim on which relief can be granted.

                                        NINTH DEFENSE
                                       (Failure to Mitigate)

        85.     Plaintiffs have failed to mitigate damages, if any such damages exist.

                                        TENTH DEFENSE
                                      (Inequitable Conduct)

        86.     Plaintiffs’ claims are barred and the 444 Patent and the 277 Patent are each

unenforceable because of inequitable conduct before the United States Patent and Trademark Office

(“Patent Office”) by the patent applicants, including at least named inventor and co-founder of

RainDance Technologies, Darren Link; the named inventor Andrew David Griffiths; the Vice

President and head of IP at RainDance, Alan Sherr; their prosecuting attorneys Thomas C. Meyers

and Adam Schoen of Brown Rudnick LLP (“Prosecuting Attorneys”); and others involved in the

prosecution of these patents (collectively “the Applicants”).

        87.     In the fields of research related to microfluidics, Darren Link thought of himself

and Rustem Ismagilov as contemporaries. They were postdoctoral fellows at the same university,

with Ismagilov moving on not long before Link arrived.




                                                 19
       Case 1:19-cv-12533-WGY Document 113 Filed 07/13/20 Page 21 of 169




       88.      Darren Link knew that while he was looking for ways to manipulate and control

microfluidic droplets using electricity, Rustem Ismagilov was at the University of Chicago working

on ways to stabilize microfluidic emulsions using biochemically compatible fluorinated surfactants

that would keep the emulsions from coalescing and thus allow scientists to perform long-lived

biochemical reactions in stable emulsions. There is no doubt—including in the mind of Darren

Link—that Darren Link and the other named inventors on the patents-in-suit are not the ones who

invented that. According to Darren Link himself, that invention was made by Rustem Ismagilov.

       89.      In 2004, Darren Link helped found RainDance Technologies, a company that would

later be bought by Bio-Rad. The patents asserted in this case are part of the portfolio Bio-Rad

purportedly obtained from RainDance.

       90.      By 2008, RainDance had taken an exclusive license to the core set of Ismagilov’s

patents from the University of Chicago, patents which Darren Link knew covered what he and/or

RainDance claimed was the foundational technology for conducting biochemical reactions in stable

emulsions.

       91.      Then, in the years that followed that license, Darren Link and his company

RainDance would assert those exclusively licensed Ismagilov patents against 10X in The University

of Chicago v. 10X Genomics, in the District Court for the District of Delaware, Case No. C.A. 15-

152-RGA (“152 Case”). In the course of that litigation, RainDance, Bio-Rad, their lawyers, and

Darren Link himself would characterize Ismagilov’s work on biochemical reactions in emulsions

stabilized by fluorinated surfactants as foundational, fundamental, and pioneering.

       92.      During the same years when RainDance was asserting the exclusively licensed

Ismagilov patents against 10X, Darren Link together with a group of coinventors and lawyers,

continued a campaign they had already begun of passing off what Link knew and understood to be




                                                20
       Case 1:19-cv-12533-WGY Document 113 Filed 07/13/20 Page 22 of 169




Ismagilov’s inventions to the Patent Office as their own inventions. They falsely claimed to have

invented, and repeatedly made false statements that the prior art lacked, the very same inventions

they knew the prior art disclosed; such knowledge was evidenced at least by their assertion of the

Ismagilov prior art patent against 10X in federal court at the same time.

       93.      Indeed, in the 152 Case Darren Link gave sworn testimony establishing

conclusively his own knowledge and understanding that it was Ismagilov and not himself nor any

of his alleged coinventors who had first come up with the Ismagilov inventions. He gave that

testimony during the same time period in which the Applicants made a series of statements,

representations, and strategic omissions during patent prosecution that were all aimed at getting

Link’s name and the names of his colleagues onto later-issued, longer-lasting patents that covered

inventions Link knew they had never made.

       94.      Link succeeded. The Patent Office took the Applicants, including Link, at their

word and issued patents that claimed inventions Link knew for a fact were not his own even while

RainDance and Bio-Rad were pressing forward and making representations in federal court in

support of their infringement allegations against 10X based upon the very prior art Ismagilov patent

that Link and his team misrepresented. Those patents, the Link patents, that falsely claim as new

inventions what Link knew to be Ismagilov’s and not his own, are the patents that Bio-Rad has

asserted against 10X in this case. They were obtained by a campaign of deliberate deception against

the Patent Office and therefore unenforceable.

       95.      Each of the Applicants, including named inventors and their counsel, has a duty to

prosecute patent applications in the Patent Office with candor, disclosure, and good faith. See 37

C.F.R. § 1.56. A breach of this duty, including affirmative misrepresentations of material facts or




                                                 21
       Case 1:19-cv-12533-WGY Document 113 Filed 07/13/20 Page 23 of 169




failure to disclose material information, coupled with an intent to deceive, constitutes inequitable

conduct.

       96.      The Applicants here breached their duty of candor, disclosure and good faith to the

Patent Office. The 444 and 277 Patent prosecutions evidence a pattern of inequitable conduct

involving deliberate deception of the Patent Office about who invented the subject matter of the

claims and about the scope and content of the prior art. It is a pattern in which any single act of

inequitable conduct standing alone would render the 444 Patent unenforceable in its entirety. That

same pattern applies to the 277 Patent and makes it unenforceable in its entirety as well. Separately

and in addition, the inequitable conduct during prosecution of the 444 Patent infects the 277 Patent

so that the 277 Patent is also unenforceable in its entirety.

       97.      The two patents-in-suit, the 444 Patent and the 277 Patent are related and similar.

The two patents share the same title “In Vitro Evolution in Microfluidic Systems.” They list the

same named inventors: Andrew David Griffiths, David A. Weitz, Darren R. Link, Kuenho Ahn,

and Jerome Bibette. They were both originally assigned to Medical Research Council and Harvard.

Both the application for the 277 Patent and the application for the 444 Patent are intimately related

in that they are both continuations of the same applications: (1) patent application No. 11/665,030,

filed as application No. PCT/GB2005/003889 on Oct. 10, 2005, now U.S. Pat. No. 9,029,083; and

(2) the earlier-in-the-chain application No. 10/961,695, filed on Oct. 8, 2004, now U.S. Pat. No.

7,968,287. The applications from which both patents-in-suit issued were before the same Examiner.

The 277 Patent and the 444 Patent share the identical specification, including sharing identical

written descriptions with identical figures. They both concern the same subject matter and similar

prior art. For example, the only independent claim of the 444 Patent, Claim 1, is very similar to




                                                   22
       Case 1:19-cv-12533-WGY Document 113 Filed 07/13/20 Page 24 of 169




Claim 1 of the 277 Patent, the only independent claim in that patent. Claim 1 of the 444 Patent reads

as follows:

                                            444 Patent
 1. A method for detecting a product of an enzymatic reaction, comprising the steps of:

 providing a droplet generator to produce, under microfluidic control, a plurality of aqueous
 microcapsules surrounded by an immiscible continuous phase that comprises a fluorinated oil
 that comprises a fluorinated polymer surfactant, each of the plurality of microcapsules
 comprising an enzyme, a genetic element, and reagents for the enzymatic reaction;


 pooling the microcapsules into one or more common compartments such that a portion of the
 plurality of microcapsules contact each other but do not fuse with each other due to the presence
 of the surfactant;

 conducting the enzymatic reaction on the genetic element of at least one of the plurality of
 microcapsules within the one or more common compartments; and

 detecting the product of the enzymatic reaction.

Claim 1 of the 277 Patent claims essentially the same subject matter as Claim 1 of the 444 Patent

except that it removes the “detecting . . .” limitation from the preamble and the body of the claim

and adds the requirement that the genetic element (also claimed in Claim 1 of the 444 Patent) must

be “linked covalently or non-covalently to a bead.”

       98.      The sole independent claims from the 277 Patent and 444 Patent, Claims 1 in both,

include the identical key limitation “pooling the microcapsules into one or more common

compartments such that a portion of the plurality microcapsules contact each other but do not fuse

with each other due to the presence of the surfactant.” This is the limitation that the Applicants

deceptively represented to the Patent Office as the point of novelty to obtain issuance of the 444

Patent. Exhibit R (excerpts of the prosecution history for the 444 Patent) at BIORAD-

MA00021222-21228, BIORAD-MA00021267-21288, BIORAD-MA00021289-21304; see also

Exhibit BB (excerpts of the prosecution history for the 277 Patent) at BIORAD-MA00036467-470,




                                                 23
       Case 1:19-cv-12533-WGY Document 113 Filed 07/13/20 Page 25 of 169




BIORAD-MA00036489 & BIORAD-MA00036493. In particular, the Applicants represented to

the Patent Office, in May/June 2014, that the use fluorinated oil with fluorinated surfactants to

stabilize an emulsion so that droplets can be pooled into a common compartment for the purpose

of conducting reactions within the droplets of the emulsion without the droplets fusing was the crux

of their invention that was absent and not possible in the prior art and thus its inclusion in the 444

Patent warranted issuance of that patent. This misrepresentation made during prosecution of the

444 Patent as well as a similar misrepresentation made during the prosecution of the parent

application to the 277 Patent, also affected the issuance of at least Claim 1 in the 277 Patent and are

inequitable conduct acts in the prosecution of that patent as well.

                           Summary Of Inequitable Conduct Allegations

       99.      First, Darren Link deliberately withheld material information from the Patent

Office when he signed his oath of inventorship but concealed the most critical information: he was

not the inventor he claimed to be, and his co-inventors were not either. That is a fact that neither

Link nor the others can dispute, as it was the subject of testimony under oath in another legal

proceeding, the 152 Case. Link breached his duties of candor, disclosure, and good faith when he

signed the oath of inventorship swearing that he was an inventor. He then also actively participated

in the prosecution of the claims that were drawn to cover using fluorinated oil with fluorinated

surfactants to stabilize an emulsion so that droplets can be pooled into a common compartment for

the purpose of conducting reactions within the droplets of the emulsion without the droplets fusing.

Link signed that oath and prosecuted those claims even though he knew that neither he nor any of

his co-inventors had actually invented the claimed invention because another person, Rustem

Ismagilov, had invented the exact same thing many years earlier. Link admitted that knowledge in

sworn testimony under oath in a case where Link’s then company, RainDance, had asserted its

exclusively licensed Ismagilov patents against 10X. Darren Link knew that he was not an inventor


                                                  24
       Case 1:19-cv-12533-WGY Document 113 Filed 07/13/20 Page 26 of 169




of the 444 Patent. He has given testimony under oath that conclusively establishes this fact. But he

told the Patent Office that he was an inventor despite this fact. The claims of the 444 Patent could

not have issued without that material misrepresentation. Darren Link deliberately withheld the most

material information: neither he nor his named co-inventors were the true inventors. Darren Link’s

false claims of inventorship were bolstered by additional misleading and obfuscating statements to

the Patent Office that are described below, which further confirm his deceptive intent of the false

claim of inventorship, and which also constitute separate and distinct acts of inequitable conduct in

and of themselves. Darren Link’s knowingly false claim of inventorship specifically made for the

purpose of procuring a patent to which he had no right constitutes inequitable conduct that renders

the 444 Patent unenforceable in its entirety.

       100.     Second, those involved in the prosecution of the 444 Patent, including Darren Link,

Andrew David Griffiths, Thomas C. Meyers, Alan Sherr, and/or others at RainDance or the law

firm of Brown Rudnick LLP, knew that key disclosures in the 444 Patent were copied verbatim

from an application for a different patent, U.S. Patent No. 9,857,303 (“Griffiths 303”), that they

had prosecuted for a different inventive entity. Griffiths 303 disclosed the subject matter of the 444

Patent claims—again, specifically, the use of a fluorinated oil with fluorinated surfactants to

stabilize an emulsion and so that droplets can be pooled into a common compartment for the

purpose of conducting reactions within the droplets of the emulsion without the droplets fusing. In

fact, Griffiths 303 is anticipatory prior art to the 444 Patent and yet significant portions of its

specification were copied verbatim into the ultimate parent application that led to the issuance of

the 444 Patent. The Applicants even went so far as to characterize the prior art of record during

prosecution of the 444 Patent as lacking the very key subject matter that they knew had been copied

into the 444 Patent from an application that ultimately led to the prior art Griffiths 303 Patent. The




                                                  25
       Case 1:19-cv-12533-WGY Document 113 Filed 07/13/20 Page 27 of 169




copied subject matter in fact included the disclosures the Applicants argued to the Patent Office

during the prosecution of the 444 Patent were the point of novelty such that the Patent Office should

allow the issuance of the claims of the 444 Patent. But the Applicants failed to disclose that key

descriptions of the alleged claimed invention had been taken directly from Griffiths 303, and the

failure to disclose this copying is a material omission. But for the Applicants’ assertion that the

copied subject matter was a novel invention, the 444 Patent claims would not have issued.

Applicants’ actions constitute a separate act of inequitable conduct in prosecuting the 444 Patent

and render that patent unenforceable in its entirety. Furthermore, not only are these acts an

independent basis of inequitable conduct, they also served to obfuscate the truth and mislead the

Patent Office about the false nature of Darren Link’s claim of inventorship as described above.

       101.     Third, the Applicants buried the highly material prior art of the same prior art

inventor, Rustem Ismagilov. Ismagilov was the actual inventor whose invention Darren Link

claimed credit for in the application. U.S. Patent No. 7,129,091 (“Ismagilov 091” or “091 Patent”)

is an anticipatory reference to the 444 Patent. Ismagilov 091 discloses the work by Rustem

Ismagilov that Darren Link referred to in his testimony under oath—the testimony where Darren

Linked admitted that Rustem Ismagilov was the first to disclose at least Claim 1 of the 444 Patent.

Indeed, the 091 Patent specifically discloses what the Applicants repeatedly characterized as the

key inventive aspect of their claims. The Applicants disclosed the 091 Patent amid a deluge of other

less material prior art; then they misdirected the Patent Office’s attention to other aspects of

Ismagilov’s extensive corpus of prior art by relying on different Ismagilov references to

characterize the state of the prior art and the work of Ismagilov, before the time of the alleged

invention. But those prior art references Applicants referred to in the body of the specification for

the 444 Patent were about an opposite approach to microfluidic droplets—causing them to merge




                                                 26
       Case 1:19-cv-12533-WGY Document 113 Filed 07/13/20 Page 28 of 169




rather than keeping them separated as the claims of the 444 Patent require—and moreover, using

destabilizing rather than stabilizing surfactants, which is contrary to the claims of the 444 Patent

and indeed teaches away from those claims. The Applicants did this all the while knowing that

Ismagilov had actually invented what they were claiming as the novelty of their invention and, on

information and belief, they did so knowing that this same disclosure was present in Ismagilov 091.

In this way, the Applicants knowingly misled the Patent Office about the scope and content of the

Ismagilov prior art that they had buried in the record and that they knew anticipated their alleged

inventions. If the Applicants had not buried Ismagilov 091 and selectively discussed different

Ismagilov references, and had they not claimed to have invented what they knew Ismagilov 091

disclosed, the claims of the 444 Patent would not have issued.

        102.     Fourth, when the Examiner rejected the pending claims, the Applicants

distinguished the prior art that was the basis of the rejection, as well as all art of record, by asserting

the following:

         The prior art did not recognize the need to pool droplets into a common
         compartment for conducting reactions, nor that it was possible to pool droplets
         into a common compartment for reactions without the droplets fusing with each
         other. In particular, the prior art does not disclose or suggest using a fluorinated oil
         and a fluorinated polymer surfactant so that aqueous microcapsules can be pooled
         into a common compartment for the purpose of conducting a reaction without the
         aqueous microcapsules fusing.

 Exhibit R,      BIORAD-MA00021267-BIORAD-MA00021273                      at    BIORAD-MA00021272

 (emphasis added). They knew that the Ismagilov prior art they had buried in the record disclosed

 the exact thing that they said was the key point of novelty over the prior art. Moreover, they made

 the representations to the Patent Office although they knew that Darren Link had not invented the

 claimed method because, according to Link’s sworn testimony, Rustem Ismagilov had done so.

        103.     Without these knowingly false and misleading characterizations of their supposed

invention as distinct from the prior art of record, the claims of the 444 Patent would not have issued.


                                                    27
       Case 1:19-cv-12533-WGY Document 113 Filed 07/13/20 Page 29 of 169




These false and misleading statements made to overcome the Examiner’s rejections were yet

another instance of inequitable conduct and they render the 444 Patent unenforceable in its entirety.

Moreover, these statements provide further confirmation that the prosecution of the 444 Patent was

a deliberate and systematic effort to mislead the Patent Office and gain an illegal patent monopoly

over subject matter that had never been their own.

       104.       Finally, claims of the 277 Patent are unenforceable because multiple of the same

acts of inequitable conduct were repeated again in the prosecution of that patent by the Applicants:

Darren Link signed an oath of inventorship that pertains to the 277 Patent—the same day he signed

the oath of inventorship for the 444 Patent, on April 10, 2014. Exhibit R at BIORAD-MA00021243;

Exhibit BB at BIORAD-MA00036375. Darren Link’s false assertions of inventorship during the

prosecution of the 444 Patent were also instrumental in procuring issuance of at least Claim 1 of

the 277 Patent. The application for the 277 Patent included the same text copied from the same

prior art prosecuted by the same attorneys and during prosecution of the 277 Patent, once again, the

Applicants represented to the Patent Office that this was a novel invention despite knowing that it

was not. Separately and in addition, as detailed below, the 277 Patent bears an immediate and

necessary relation to the 444 Patent. Therefore, the claims of the 277 Patent are likewise

unenforceable because of the inequitable conduct perpetrated in the prosecution of the 444 Patent

that also infects and renders unenforceable the claims of 277 Patent. But, not only did the Applicants,

when prosecuting the later 277 Patent, fail to repudiate any of their prior acts of knowing deception

in prosecuting the 444 Patent, they repeated those same deceptive acts again when they prosecuted

the 277 Patent.

       105.       Each of the foregoing acts of inequitable conduct independently renders the claims

of the 444 Patent and the 277 Patent unenforceable. Moreover, the repeated and consistent pattern




                                                  28
       Case 1:19-cv-12533-WGY Document 113 Filed 07/13/20 Page 30 of 169




of knowingly false and misleading statements and misdirection confirm that each of the individual

acts described above and described in detail below was taken with the specific intent to deceive the

Patent Office into issuing claims that would not have issued but for any of these misleading

statements.

                             Darren Link’s False Claim Of Inventorship

       106.     Darren Link is named as an inventor on the face of the 444 Patent.

       107.     At every relevant time, including when he was first named as an inventor on the

444 Patent application, when he submitted his oath of inventorship, and when Claim 1 as it was

later issued was submitted to the Patent Office, Darren Link knew that neither he nor any of the

named inventors actually invented Claim 1.

       108.     Yet Darren Link signed an oath of inventorship on April 10, 2014, in which he

declared that: “I believe that I am the original inventor or an original joint inventor of a claimed

invention in the application” Exhibit R (Oath of Inventorship from the file history of the 444 Patent,

submitted to Patent Office on May 6, 2014) at BIORAD-MA00021243-244.

       109.     Soon after Darren Link’s oath was submitted to the Patent Office, the Applicants

for the 444 Patent, including Darren Link himself, conducted an interview with the Examiner on

June 4, 2014. Exhibit R (Applicant Initiated Interview Summary) at BIORAD-MA00021264-266.

Following that interview, on June 27, 2014, the Applicants submitted an amendment to the claims

that included Claim 1 (then-identified as Claim 108) in substantially the form in which it would

ultimately issue. That claim read as follows:




                                                  29
       Case 1:19-cv-12533-WGY Document 113 Filed 07/13/20 Page 31 of 169




Exhibit R (June 27, 2014, Supplemental Amendment and Response, BIORAD-MA00021267-

BIORAD-MA00021273) at BIORAD-MA00021269.

       110.     Darren Link’s duty of candor to the Patent Office applied to Claim 1 and his oath

of inventorship was filed with the Patent Office on May 6, 2014. Exhibit R (May 6, 2014, EFS

Acknowledgement Receipt) at BIORAD-MA00021235-237.

       111.     At every relevant time, Darren Link knew for a fact that neither he nor any of the

named inventors actually invented Claim 1. That is because Darren Link knew that another person,

Rustem Ismagilov, was the inventor of the alleged invention of that claim. In particular, Darren

Link believed that Rustem Ismagilov was the one who had discovered that a fluorinated oil with

fluorinated surfactants could be used to stabilize an emulsion for the purpose of conducting

reactions in the droplets of the emulsion pooled in a common compartment without the droplets

fusing or coalescing, along with every other element of Claim 1. The terms fusing and coalescing

are used interchangeably in the art. See, e.g., 444 Patent, 33:16-18 (using “fusing” and “coalescing”

interchangeably).



                                                 30
       Case 1:19-cv-12533-WGY Document 113 Filed 07/13/20 Page 32 of 169




       112.     Darren Link’s knowledge that neither he nor any of his named coinventors was an

inventor of Claim 1 of the 444 Patent is established by his sworn testimony under oath during a

prior patent case against 10X where his company, RainDance, had asserted Rustem Ismagilov’s

091 Patent as its exclusive licensee. In that case, The University of Chicago v. 10X Genomics, D.

Del. Case No. C.A. 15-152-RGA (“152 Case”), Darren Link revealed in sworn testimony that he

knew as early as 2001-2002, and thus before the earliest priority date for the applications for the

444 and 277 Patents, which is October 8, 2004, that he did not invent the subject matter of the 444

Patent Claim 1 and his coinventors did not invent it either. Instead, according to Link’s own sworn

testimony, Rustem Ismagilov had invented it in 2001, which is no fewer than 12 years prior to when

Darren Link signed the oath of inventorship in the 444 Patent application. When asked by 10X’s

counsel, Andrei Iancu, about his knowledge of Ismagilov’s work, Darren Link testified as follows:

        Q Okay. At some point did you become aware that Dr. Ismagilov was the first to
        have done something with droplets in microfluidic devices?

        A Yes. Yes.

        Q And what is it that you came to believe that he was the first to do?

        A You know, Rustem really, you know, pioneered this use of – you know, these
        droplet microfluidic devices for doing biological reactions and figured out all of
        these really important features and elements and – you know, that were necessary
        to have a complete system that could -you know, that could – that could really
        work.

        And so it means, you know – I mean, I always told my – when we – later, when I
        had a team that was working on these sorts of things, I mean, it was a list of things
        that had to do [sic], and you had to be able to bring all of the components together.
        You have to be able to get them, you know, into the droplet without reacting before
        they get into the droplet, but you have to get them into the droplet in the right
        composition, so if it’s a two-component reaction, you have to get both components
        in there but in the right composition, in the right amount and have that happen, you
        know, routinely and robustly, but then you also have to make sure that when the
        droplets are flowing down the channels, that they aren’t skinning across the ceiling
        or skinning across the floor and leaving components behind and, you know, going
        from one droplet to the – to the next, and you have to have a way of – of, you know
        – so it’s getting the things into the droplets. It’s having, you know, good


                                                 31
Case 1:19-cv-12533-WGY Document 113 Filed 07/13/20 Page 33 of 169




encapsulation.

Nobody had – that I was aware of – and I don’t think anybody before Rustem
figured out how to really control keeping the components inside of the droplet so
that you don’t have things diffusing into the oil or things from the oil diffusing into
the reaction and poisoning it, and you don’t have things diffusing and moving
between droplets, you know, those transport problems.

So you have to have a good encapsulant, but then you also need to – with that good
encapsulant, you can’t kill the biochemistry. Most of the first systems that we have,
you know, tried to work with killed the biochemistry. They killed the enzymes. You
can’t get the enzymes to work. They won’t work inside of the droplet, and a lot of
that has to do with the interface. It’s controlling the – the chemistry on the interface
of the droplet to the oil. And to have a good droplet, you have to control the
interface between the oil and the channel.

And so there’s – there are all of these elements, but when you’re done, you want to
be able to put all the droplets together into a common compartment where they’re
touching each other and they don’t coalesce. So they have to be stable, but then
you also have to be able to get the stuff back out of them afterwards. At least, if
you’re doing a DNA application where you want the DNA afterwards, then you
have to be able to get the stuff back out.

And it was – I think it was really groundbreaking, you know, at that time, and,
you know, thousands of papers now cite, you know, those first Ismagilov papers
where he, you know, put it all together and, you know – you know, provided, you
know, this recipe for – I mean that’s broad that you can then do all different
kinds of biochemical reactions. That was the – you know, one of the really
beautiful and powerful things about it, is that once you have all of these tools and
all of these elements of the solution, you have a complete solution that’s general,
and it’s general for lots of different chemistries and lots of different bio- --
biochemistry and biochemical reactions.

Q And Dr. Ismagilov figured all that out?

A Yes. Yes, him and his team. I mean, that was –

Q And when did he do that?

A When he was at Chicago. The exact year, I don’t know. Probably, you know,
2001 type of a time frame.

I think we were really contemporary. You know, whereas I was working on these,
you know, electrical approaches for manipulating droplets; he was working on
and solving all these problems for -for biochemistry.

Q And having the droplets being stable so that you can put them together and not
coalesce –


                                          32
Case 1:19-cv-12533-WGY Document 113 Filed 07/13/20 Page 34 of 169




A Yeah.

Q – was very important, right?

A That’s important, yes.

Q And Dr. Ismagilov figured that out, how to do that?

A So, you know, as I – I didn’t go back and look at that particular patent and all
the elements of those first, you know, papers, but, yes, I mean, he – he – he laid
that out as to, you know, the surfactants that stabilized, you know, the droplets.

Q And he figured that out early [sic, earlier than] you?

A Yes.

Q It’s your understanding?

A Yes

Q In around 2001-2002?

A That’s my recollection.

Q And without that, it wouldn’t work, right, because the whole system – if that
doesn’t exist, the whole system doesn’t work?

A You can – again, all these things depend on the exact application that you’re
going after, and there are some applications where you don’t need the droplets to
contact each other, or where you might want just very fast reactions, and those fast
reactions don’t require the same – the same system, but to have a system where you
have a reaction that requires a long period of time, the best solution is to allow
the droplets to contact each other. They don’t have to. You can – there are other
solutions that are out there, but, you know, that’s the solution that I like the best.

Q In a situation where you have to have the droplets contact each other –

A Yes

Q – it is critically important that the droplets are stable?

A Yes

Q And they don’t coalesce?

A Yes.

Q And without that, the system doesn’t work?



                                         33
       Case 1:19-cv-12533-WGY Document 113 Filed 07/13/20 Page 35 of 169




           A That type of a system would not work, yes.

Exhibit S (May 2, 2017 D. Link Deposition in the 152 Case, excerpted) at 38:21-44:5 (emphases

added); see also 36:10-37:25.

       113.       Darren Link’s testimony shows that Darren Link knew he and his named

coinventors did not invent the 444 Patent Claim 1 and establishes his belief before he signed his

oath of inventorship and before and while Claim 1 was prosecuted that Rustem Ismagilov was the

true inventor. The testimony attributes to Rustem Ismagilov every single element of Claim 1 and

the critical act, forming in the mind of the inventor—Ismagilov’s mind, not Link’s—the complete

invention, and in addition, doing the work that Darren Link then learned about and did not invent

himself.

       114.       The below chart maps Link’s testimony about Ismagilov’s work to every single

element of Claim 1, thus showing that Darren Link knew that Ismagilov had invented Claim 1:

    444 Claim 1 Limitation                             Darren Link Testimony
 [1.0] “A method for detecting     Link’s testimony shows that he believed that Ismagilov had
 a product of an enzymatic         already shown “detecting the product of the enzymatic
 reaction, comprising the steps    reaction”:
 of:”                                      And so there’s – there are all of these elements,
                                           but when you’re done, you want to be able to put
                                           all the droplets together into a common
                                           compartment where they’re touching each other
                                           and they don’t coalesce. So they have to be
                                           stable, but then you also have to be able to get
                                           the stuff back out of them afterwards. At least,
                                           if you’re doing a DNA application where you
                                           want the DNA afterwards, then you have to be
                                           able to get the stuff back out.

                                          And it was – I think it was really
                                          groundbreaking, you know, at that time, and,
                                          you know, thousands of papers now cite, you
                                          know, those first Ismagilov papers where he,
                                          you know, put it all together and, you know –
                                          you know, provided, you know, this recipe for –
                                          I mean that’s broad that you can then do all
                                          different kinds of biochemical reactions. That


                                                 34
     Case 1:19-cv-12533-WGY Document 113 Filed 07/13/20 Page 36 of 169




                                      was the – you know, one of the really beautiful
                                      and powerful things about it, is that once you
                                      have all of these tools and all of these elements
                                      of the solution, you have a complete solution
                                      that’s general, and it’s general for lots of
                                      different chemistries and lots of different bio- -
                                      - biochemistry and biochemical reactions.

                                      Q And Dr. Ismagilov figured all that out?

                                      A Yes. Yes, him and his team. I mean, that was
                                      –

                                      Q And when did he do that?

                                      A When he was at Chicago. The exact year, I
                                      don’t know. Probably, you know, 2001 type of a
                                      time frame.

                              Id. at 40:25-42:5 (emphasis added). Where Link testified about
                              “you also have to be able to get the stuff back out of them
                              afterwards,” and that you “want the DNA afterwards,” and in
                              addition the “complete solution that’s general,” he was
                              admitting that he knew that Ismagilov had invented the system
                              that could obtain and analyze, including detect, the products of
                              those biochemical reactions conducted inside each droplet.

[1.1a] “providing a droplet   For example, Link testified:
generator to produce, under          A You know, Rustem really, you know,
microfluidic control, a              pioneered this use of – you know, these droplet
plurality of aqueous                 microfluidic devices for doing biological
microcapsules surrounded by          reactions and figured out all of these really
an immiscible continuous             important features and elements and – you know,
phase”                               that were necessary to have a complete system
                                     that could – you know, that could – that could
                                     really work.

                              Exhibit S at 39:2-8 (emphasis added).

                              Link also testified:

                                      Q Okay. At some point did you become aware
                                      that Dr. Ismagilov was the first to have done
                                      something with droplets in microfluidic
                                      devices?




                                             35
      Case 1:19-cv-12533-WGY Document 113 Filed 07/13/20 Page 37 of 169




                                         A Yes. Yes.

                                 Id. at 38:21-24 (emphasis added).

                                 Link also testified:

                                         Nobody had – that I was aware of – and I don’t
                                         think anybody before Rustem figured out how to
                                         really control keeping the components inside of
                                         the droplet so that you don’t have things
                                         diffusing into the oil or things from the oil
                                         diffusing into the reaction and poisoning it, and
                                         you don’t have things diffusing and moving
                                         between droplets, you know, those transport
                                         problems.

                                         So you have to have a good encapsulant, but then
                                         you also need to – with that good encapsulant,
                                         you can’t kill the biochemistry. Most of the first
                                         systems that we have, you know, tried to work
                                         with killed the biochemistry. They killed the
                                         enzymes. You can’t get the enzymes to work.
                                         They won’t work inside of the droplet, and a lot
                                         of that has to do with the interface. It’s
                                         controlling the – the chemistry on the interface
                                         of the droplet to the oil. And to have a good
                                         droplet, you have to control the interface
                                         between the oil and the channel.

                                 Id. at 40:5-24.

                                 Link’s testimony shows that Ismagilov had already used
                                 microfluidic devices to generate stable droplets (aqueous
                                 microcapsules surrounded by an immiscible continuous phase)
                                 and Link regarded Dr. Ismagilov as being the “first to have
                                 done something with droplets in microfluidic devices.”

[1.1b] “that comprises a         See limitation 1.1a above.
fluorinated oil that comprises
a fluorinated polymer            Link’s testimony and surrounding circumstances also show
surfactant,”                     that Link knew that Ismagilov’s invention included that the
                                 droplets “comprise[] a fluorinated oil that comprises a
                                 fluorinated polymer surfactant”:

                                         They [the enzymes] won’t work inside of the
                                         droplet, and a lot of that has to do with the
                                         interface. It’s controlling the – the chemistry on


                                                   36
Case 1:19-cv-12533-WGY Document 113 Filed 07/13/20 Page 38 of 169




                           the interface of the droplet to the oil. And to
                           have a good droplet, you have to control the
                           interface between the oil and the channel.

                    Id. at 40:19-24.

                           A So, you know, as I – I didn’t go back and look
                           at that particular patent and all the elements of
                           those first, you know, papers, but, yes, I mean,
                           he – he – he laid that out as to, you know, the
                           surfactants that stabilized, you know, the
                           droplets.

                    Id. at 42:18-22 (emphasis added).

                    Link was also well aware of Ismagilov’s work on fluorinated
                    surfactants during the relevant period.

                    In addition, at trial in the 152 Case, Bio-Rad specifically
                    elicited testimony from Rustem Ismagilov himself that
                    corroborates the understanding that Ismagilov’s early work
                    stabilized droplets, and controlled the interface between the
                    droplet and the surrounding fluid utilizing fluorinated oil with
                    fluorinated surfactants. For example, Bio-Rad’s counsel
                    elicited the following testimony from Ismagilov:

                           Q. Were there any important innovations that
                           your team came up with for doing reactions with
                           biological molecules?

                           A. Yes. We -- as I said, it was very important to
                           control this interface. Biological molecules,
                           especially prone to being essentially stuck at
                           these interfaces. So we came up with the use of
                           fluorinated fluid, fluorocarbons. You can call
                           them by many different names.

                           And also fluorinated surfactant are those
                           molecules that go at the interface and
                           essentially coat it. And they look sort, you know,
                           of far down the side that faces the fluorinated oil,
                           and they provide -- on the other side, they
                           provide polyethylene glycol. They call them
                           OEG moieties, and it's been known in the
                           literature OEG. These OEG moieties actually
                           help if you were to repel biological molecules.
                           But we figured out to put them at that interface,


                                   37
      Case 1:19-cv-12533-WGY Document 113 Filed 07/13/20 Page 39 of 169




                                          and that was really, really helpful. That enabled
                                          us to do things with blood, things like
                                          crystallization that just wouldn't be easy to do in
                                          other ways.


                                   Exhibit FF (excerpts of the trial transcript from the 152 Case,
                                   including Ismagilov Trial Testimony) at 219:6-24; see also id.
                                   at 221:12-224:7.

[1.1c] “each of the plurality of   Link’s testimony also shows that that he believed that
microcapsules comprising an        Ismagilov had already invented “each of the plurality of
enzyme, a genetic element,         microcapsules comprising an enzyme, a genetic element, and
and reagents for the               reagents for the enzymatic reaction” and “conducting the
enzymatic reaction;”               enzymatic reaction on the genetic element of at least one of the
                                   plurality of microcapsules within the one or more common
                                   compartments.” In particular, Link testified that Ismagilov
                                   figured out how to place DNA from samples, which is a
                                   genetic element, into droplets with enzymes, and have the
                                   enzymatic reactions performed successfully. That is, Link
                                   testified as follows:

                                          So you have to have a good encapsulant, but then
                                          you also need to – with that good encapsulant,
                                          you can’t kill the biochemistry. Most of the first
                                          systems that we have, you know, tried to work
                                          with killed the biochemistry. They killed the
                                          enzymes. You can’t get the enzymes to work.
                                          They won’t work inside of the droplet, and a lot
                                          of that has to do with the interface. It’s
                                          controlling the – the chemistry on the interface
                                          of the droplet to the oil. And to have a good
                                          droplet, you have to control the interface
                                          between the oil and the channel.

                                          And so there’s – there are all of these elements,
                                          but when you’re done, you want to be able to put
                                          all the droplets together into a common
                                          compartment where they’re touching each
                                          other and they don’t coalesce. So they have to
                                          be stable, but then you also have to be able to get
                                          the stuff back out of them afterwards. At least, if
                                          you’re doing a DNA application where you
                                          want the DNA afterwards, then you have to be
                                          able to get the stuff back out.

                                          And    it   was   –   I   think   it   was   really


                                                 38
      Case 1:19-cv-12533-WGY Document 113 Filed 07/13/20 Page 40 of 169




                                         groundbreaking, you know, at that time, and,
                                         you know, thousands of papers now cite, you
                                         know, those first Ismagilov papers where he,
                                         you know, put it all together and, you know –
                                         you know, provided, you know, this recipe for –
                                         I mean that’s broad that you can then do all
                                         different kinds of biochemical reactions. That
                                         was the – you know, one of the really beautiful
                                         and powerful things about it, is that once you
                                         have all of these tools and all of these elements
                                         of the solution, you have a complete solution
                                         that’s general, and it’s general for lots of
                                         different chemistries and lots of different bio- -
                                         - biochemistry and biochemical reactions.

                                         Q And Dr. Ismagilov figured all that out?

                                         A Yes. Yes, him and his team. I mean, that was
                                         --

                                 Exhibit S at 40:13-42:1 (emphasis added).
[1.2] “pooling the               Link’s testimony shows that he believed that this key
microcapsules into one or        limitation—what the Applicants, including Link, had argued
more common compartments         during prosecution as the key point of novelty of the claims of
such that a portion of the       the 444 Patent—was in fact invented by someone else because
plurality of microcapsules       he believed that Ismagilov had been the first to invent it.
contact each other but do not
fuse with each other due to     For example, Link testified:
the presence of the surfactant”
                                       And so there’s – there are all of these elements,
                                       but when you’re done, you want to be able to put
                                       all the droplets together into a common
                                       compartment where they’re touching each
                                       other and they don’t coalesce. So they have to
                                       be stable, but then you also have to be able to get
                                       the stuff back out of them afterwards.

                                 Id. at 40:25-41:6 (emphasis added).

                                 Link also testified:

                                         Q And having the droplets being stable so that
                                         you can put them together and not coalesce –

                                         A Yeah.




                                                39
Case 1:19-cv-12533-WGY Document 113 Filed 07/13/20 Page 41 of 169




                           Q – was very important, right?

                           A That’s important, yes.

                           Q And Dr. Ismagilov figured that out, how to
                           do that?

                           A So, you know, as I – I didn’t go back and look
                           at that particular patent and all the elements of
                           those first, you know, papers, but, yes, I mean,
                           he – he – he laid that out as to, you know, the
                           surfactants that stabilized, you know, the
                           droplets.

                           Q And he figured that out early [sic earlier
                           than] you?

                           A Yes.

                           Q It’s your understanding?

                           A Yes

                           Q In around 2001-2002?

                           A That’s my recollection.

                    Id. at 42:11-43:3 (emphasis added). Link also continued in his

                    testimony to admit:

                           Q In a situation where you have to have the
                           droplets contact each other –

                           A Yes

                           Q – it is critically important that the droplets are
                           stable?

                           A Yes

                           Q And they don’t coalesce?

                           A Yes.

                           Q And without that, the system doesn’t work?

                           A That type of a system would not work, yes.



                                    40
      Case 1:19-cv-12533-WGY Document 113 Filed 07/13/20 Page 42 of 169




                                 Id. at 43:21-44:5 (emphasis added).

                                Indeed, Link’s testimony shows that he believed that
                                Ismagilov had already invented how to use fluorinated oil
                                comprising fluorinated surfactant to pool the droplets together
                                in a common compartment so that they touch but do not
                                coalesce or fuse.
[1.3] “conducting the           Link’s testimony also shows that that he believed that
enzymatic reaction on the       Ismagilov had already invented “conducting the enzymatic
genetic element of at least one reaction on the genetic element of at least one of the plurality
of the plurality of             of microcapsules within the one or more common
microcapsules within the one compartments”:
or more common
compartments; and,”                     So you have to have a good encapsulant, but then
                                        you also need to – with that good encapsulant,
                                        you can’t kill the biochemistry. Most of the first
                                        systems that we have, you know, tried to work
                                        with killed the biochemistry. They killed the
                                        enzymes. You can’t get the enzymes to work.
                                        They won’t work inside of the droplet, and a lot
                                        of that has to do with the interface. It’s
                                        controlling the – the chemistry on the interface
                                        of the droplet to the oil. And to have a good
                                        droplet, you have to control the interface
                                        between the oil and the channel.

                                        And so there’s – there are all of these elements,
                                        but when you’re done, you want to be able to put
                                        all the droplets together into a common
                                        compartment where they’re touching each
                                        other and they don’t coalesce. So they have to
                                        be stable, but then you also have to be able to get
                                        the stuff back out of them afterwards. At least, if
                                        you’re doing a DNA application where you
                                        want the DNA afterwards, then you have to be
                                        able to get the stuff back out.

                                        And it was – I think it was really
                                        groundbreaking, you know, at that time, and,
                                        you know, thousands of papers now cite, you
                                        know, those first Ismagilov papers where he,
                                        you know, put it all together and, you know –
                                        you know, provided, you know, this recipe for –
                                        I mean that’s broad that you can then do all
                                        different kinds of biochemical reactions. That
                                        was the – you know, one of the really beautiful
                                        and powerful things about it, is that once you


                                               41
      Case 1:19-cv-12533-WGY Document 113 Filed 07/13/20 Page 43 of 169




                                       have all of these tools and all of these elements
                                       of the solution, you have a complete solution
                                       that’s general, and it’s general for lots of
                                       different chemistries and lots of different bio- -
                                       - biochemistry and biochemical reactions.

                                       Q And Dr. Ismagilov figured all that out?

                                       A Yes. Yes, him and his team. I mean, that was
                                       –

                               Id. at 40:13-42:1 (emphasis added). He also testified that
                               enzymes were being placed into such droplets and that
                               Ismagilov figured out how to place them into droplets and get
                               useful benefit from them. Id. Thus, Link knew that Ismagilov
                               had already invented that conducting biochemical reactions
                               involving an enzyme, DNA (a genetic element), and reagents
                               in the droplets that Link and his named coinventors would later
                               claim.

[1.4] “detecting the product of Link’s testimony shows that he believed that Ismagilov had
the enzymatic reaction.”        already shown “detecting the product of the enzymatic
                                reaction”:
                                        And so there’s – there are all of these elements,
                                        but when you’re done, you want to be able to put
                                        all the droplets together into a common
                                        compartment where they’re touching each other
                                        and they don’t coalesce. So they have to be
                                        stable, but then you also have to be able to get
                                        the stuff back out of them afterwards. At least,
                                        if you’re doing a DNA application where you
                                        want the DNA afterwards, then you have to be
                                        able to get the stuff back out.

                                       And it was – I think it was really
                                       groundbreaking, you know, at that time, and,
                                       you know, thousands of papers now cite, you
                                       know, those first Ismagilov papers where he,
                                       you know, put it all together and, you know –
                                       you know, provided, you know, this recipe for –
                                       I mean that’s broad that you can then do all
                                       different kinds of biochemical reactions. That
                                       was the – you know, one of the really beautiful
                                       and powerful things about it, is that once you
                                       have all of these tools and all of these elements
                                       of the solution, you have a complete solution
                                       that’s general, and it’s general for lots of


                                              42
       Case 1:19-cv-12533-WGY Document 113 Filed 07/13/20 Page 44 of 169




                                          different chemistries and lots of different bio- -
                                          - biochemistry and biochemical reactions.

                                          Q And Dr. Ismagilov figured all that out?

                                          A Yes. Yes, him and his team. I mean, that was
                                          –

                                          Q And when did he do that?

                                          A When he was at Chicago. The exact year, I
                                          don’t know. Probably, you know, 2001 type of a
                                          time frame.

                                  Id. at 40:25-42:5 (emphasis added). Where Link testified about
                                  “you also have to be able to get the stuff back out of them
                                  afterwards,” and that you “want the DNA afterwards,” and in
                                  addition the “complete solution that’s general,” he was
                                  admitting that he knew that Ismagilov had invented the system
                                  that could obtain and analyze, including detect, the products of
                                  those biochemical reactions conducted inside each droplet.


       115.     Again, Darren Link not only testified that Rustem Ismagilov invented each of the

individual elements of Claim 1 of the 444 Patent as detailed above, he expressly testified that

Rustem Ismagilov was the one who “put it all together.” Id. at 41:9-25 (emphasis added).

       116.     Darren Link’s deliberate deception of the Patent Office for the purpose of procuring

the issuance of the patent stands on its own, based on the facts described above, but is also further

supported by the following facts: Darren Link was co-founder of RainDance, the alleged earlier

licensee to the 444 Patent. Pursuant to the RainDance-MRC and RainDance-Harvard license

agreements, RainDance and Darren Link controlled the prosecution of the 444 Patent. Exhibit T

§ 6.1 (DTX-0512.0010) (“RainDance shall at its own expense, be responsible for the worldwide

preparation, filing, prosecution and maintenance, at its sole discretion and acting through patent

attorneys or agents of its choice, of all patent applications and patents claiming MRC Exclusive

Patent Rights and MRC Joint Patent Rights worldwide.”); Exhibit U § 3.1 (DTX-0510.0008)



                                                 43
       Case 1:19-cv-12533-WGY Document 113 Filed 07/13/20 Page 45 of 169




(“Licensee recognizes that to date, MRC has been responsible for the preparation, filing,

prosecution and maintenance of the Harvard/MRC Patent Rights in consultation with Harvard.”).

In addition, by 2008, RainDance had licensed Ismagilov 091 from the University of Chicago, and

this license was amended in 2013. Exhibits V, W, X. Both the original and amended license list

Ismagilov 091 at the top of “SCHEDULE A Licensed Patents.” Exhibit W at DTX-0660.0017;

Exhibit V at DTX-0659.0007. Link and RainDance also participated in prosecuting the Ismagilov

family of patents. See, e.g., See, e.g., Exhibit W at DTX-0660.0008 at Section 6.A and 6.B;

Exhibit X at DTX-0665.0002 (2011 Emerald amended license stating: “Six divisional patent

applications based on US Patent No. 7,129,091 are expected to be filed in January, 2011.

Notwithstanding anything to the contrary herein, LICENSEE shall not be responsible for any costs

relating to the preparation and filing of such divisional applications, which shall be borne by

RainDance Technologies. Such payments shall not affect LICENSEE's rights to such divisional

applications, nor result in RainDance Technologies being granted any rights to such divisional

applications in the Field. LICENSEE shall be responsible for fifty percent (50%) of any prosecution

costs, foreign filing costs, and other costs incurred subsequent to filing of the divisional applications

should LICENSEE elect to retain its license thereto.”) (emphasis added). For these and other

reasons, Darren Link was very familiar with Ismagilov 091 and its contents.

        117.     In sum, Darren Link was a purported inventor of the 444 Patent. He signed an oath

of inventorship swearing that he was an inventor and he had a duty of candor to the Patent Office.

He prosecuted Claim 1 of the 444 Patent. He knew that he was not an inventor of that claim and

that his coinventors were not inventors either. His under-oath testimony proves this. Darren Link

therefore knew that his sworn oath of inventorship to the Patent Office was false. A false statement

that a person invented something that person did not invent is by definition material to patentability.




                                                   44
       Case 1:19-cv-12533-WGY Document 113 Filed 07/13/20 Page 46 of 169




If Darren Link had told the truth as he knew it, that it was Rustem Ismagilov that invented these

claims and not himself and not his coinventors, the 444 Patent in its current form could not and

would not have issued. Darren Link intended to deceive the Patent Office by claiming as an “original

invention” that which he knew Rustem Ismagilov had invented years before.

       118.     Moreover, as referenced above and described in detail below, Darren Link’s false

claims of inventorship were bolstered by additional misleading and obfuscating statements to the

Patent Office. For example, when Darren Link and others involved in the prosecution of the 444

Patent presented what would become Claim 1 on June 27, 2014, and filed remarks alleging that the

amendments were novel over the prior art, and when Darren Link participated in the Examiner

interview on June 4, 2014, concerning the purported novelties of the invention over the prior art,

Darren Link still knew that he and his coinventors did not invent Claim 1, but failed to disclose this

highly material information to the Patent Office, further evidencing his specific intent to deceive

the Patent Office. Each of these acts further confirms the deceptive intent of the false claim of

inventorship: he took these actions so that the Patent Office would issue a patent to him and his

company that it otherwise would not have issued.

       119.     The Examiner would have rejected the claims had he been made aware of the

improper inventorship during the prosecution of the 444 Patent. Indeed, 35 U.S.C. § 115 requires

all patent applications to “include, or be amended to include, the name of the inventor for any

invention claimed in the application. Except as otherwise provided in this section, each individual

who is the inventor or a joint inventor of a claimed invention in an application for patent shall

execute an oath or declaration in connection with the application.” In addition, the Manual of Patent

Examining Procedure (“MPEP”) instructs Examiners to reject applications with improper

inventorship. See MPEP §2157, “Improper Naming of Inventors” which provides that “the patent

laws [] require the naming of the actual inventor or joint inventors of the claimed subject matter.”


                                                  45
       Case 1:19-cv-12533-WGY Document 113 Filed 07/13/20 Page 47 of 169




When the application “does not name the correct inventorship and the applicant has not filed a

request to correct inventorship under 37 CFR 1.48, Office personnel should reject the claims under

35 U.S.C. 101 and 35 U.S.C. 115.” (emphasis added).

       120.     In addition, Darren Link’s inventor’s declaration to the Patent Office coupled with

his knowledge that neither he nor his coinventors had invented Claim 1 was an affirmative act of

egregious misconduct because it was the filing of an unmistakably false affidavit, and thus it is

material.

       121.     Darren Link’s knowingly false claim of inventorship made for the purpose of

procuring a patent to which he had no right constitutes inequitable conduct that renders the 444

Patent unenforceable in its entirety.

      Misrepresenting Copied Prior Art As Novel During The Prosecution Of The 444 Patent

       122.     Those who prosecuted the 444 Patent, including Thomas C. Meyers, Alan Sherr,

Andrew David Griffiths, Darren Link, and including others at RainDance or the law firm Brown

Rudnick LLP, had earlier filed and prosecuted a different patent—Griffiths 303—for a different

inventive entity that disclosed the subject matter of the 444 Patent claims—again, specifically, the

use of a fluorinated oil with fluorinated surfactants to stabilize an emulsion and so that droplets can

be pooled into a common compartment for the purpose of conducting reactions within the droplets

of the emulsion so that the droplets may contact without fusing.

       123.     Griffiths 303 (Exhibit M) was filed on August 12, 2011, and named Andrew David

Griffiths, Chris Abell, Florian Hollfelder, and Enrico Mastrobattista as inventors, a different group

of inventors than those named on the face of the 444 Patent. Andrew Griffiths is a named inventor

on the Griffiths 303 as well as the asserted 444 and 277 Patents, but he is the only named inventor

who appears on all three patents. The application for Griffiths 303 was assigned to or under an

obligation of assignment to a different inventive entity than the 444 Patent. The 444 Patent as well


                                                  46
       Case 1:19-cv-12533-WGY Document 113 Filed 07/13/20 Page 48 of 169




as the 277 Patent were assigned to Harvard and the Medical Research Counsel (“MRC”) and later

United Kingdom Research and Innovation (“UKRI”), whereas Griffiths 303 was assigned to MRC

alone. The earliest application to which Griffiths 303 claims priority was filed on March 31, 2004.

Griffiths 303 is prior art to the 444 and 277 Patents under pre-AIA 35 U.S.C. 102(e).

        124.     At least Thomas C. Meyers, Alan Sherr, Darren Link, and Andrew David Griffiths

were involved in prosecuting Griffiths 303. Thus the same persons who prosecuted the 444 Patent

were involved in the prosecution of Griffiths 303. Griffiths 303 expressly disclosed exactly the

same subject matter that the 444 Patent claimed as its own novel invention. Indeed, Griffiths 303

discloses each and every element Claim 1 of the 444 Patent as shown in Exhibit HH, and is therefore

material prior art.

        125.     The fact that Griffiths 303 anticipated the 444 Patent Claim 1 was well known to

Thomas C. Meyers, Alan Sherr, Darren Link, and Andrew David Griffiths because they were

involved in the prosecution of the applications of both patents. See, e.g., Exhibit Y (excerpts of the

prosecution history for Griffiths 303) at 170 (identifying “Thomas Meyers,” “Alan Sherr,” and

“Darren Link” as having attended an applicant-initiated interview with the Examiner). Griffiths is

a named inventors on both Griffiths 303 and the 444 Patent. The Applicants knew that the

specification for the 444 Patent contains copied text from the Griffiths 303 specification, including

as shown in Exhibit HH. Moreover, as licensee, RainDance and its lawyers controlled the

prosecution of both Griffiths 303 and the 444 Patent, which additionally shows that Thomas C.

Meyers, Alan Sherr, and Darren Link knew of the specific contents of the Griffiths 303 specification

and how it was copied into the 444 Patent specification. Exhibit T § 6.1 (DTX-0512.0010)

(“RainDance shall at its own expense, be responsible for the worldwide preparation, filing,

prosecution and maintenance, at its sole discretion and acting through patent attorneys or agents of




                                                  47
       Case 1:19-cv-12533-WGY Document 113 Filed 07/13/20 Page 49 of 169




its choice, of all patent applications and patents claiming MRC Exclusive Patent Rights and MRC

Joint Patent Rights worldwide.”); Exhibit U § 3.1 (DTX-0510.0008) (“Licensee recognizes that to

date, MRC has been responsible for the preparation, filing, prosecution and maintenance of the

Harvard/MRC Patent Rights in consultation with Harvard.”).

       126.     Griffiths 303 anticipates Claim 1 of the 444 Patent. The Applicants knew this. But

they chose to pass off what they claimed in the 444 Patent as a novel invention although they knew

that it was prior art, and even drafted and submitted proposed claims, claims that are now issued,

that were drawn to cover the exact subject matter that they knew had been copied from Griffiths

303. Indeed, not only did they know Griffiths 303 was prior art, they even made affirmative

representations to the Patent Office that the subject matter that was copied into the 444 Patent from

prior art Griffiths 303 was the very thing that gave the 444 Patent Claim 1 its novelty in Applicants’

June 27, 2014, remarks:

        The prior art did not recognize the need to pool droplets into a common
        compartment for conducting reactions, nor that it was possible to pool droplets
        into a common compartment for reactions without the droplets fusing with each
        other. In particular, the prior art does not disclose or suggest using a fluorinated
        oil and a fluorinated polymer surfactant so that aqueous microcapsules can be
        pooled into a common compartment for the purpose of conducting a reaction
        without the aqueous microcapsules fusing.

Exhibit R, BIORAD-MA00021267-273 at BIORAD-MA00021272. (emphasis added).

       127.     As shown by the above quotation, the Applicants, who knew that the Griffiths 303

expressly disclosed and claimed, and therefore anticipated, Claim 1 of the 444 Patent, nevertheless

affirmatively told the Patent Office that the prior art lacked the claimed subject matter whereas that

same subject matter had been copied into the 444 Patent from the prior art, Griffiths 303, that the

Applicants had prosecuted. For example, the below side-by-side quotations show that to the extent

that the specification of the 444 Patent discloses the use of a fluorinated oil and a fluorinate polymer

surfactant to that a so that aqueous microcapsules can be pooled into a common compartment for


                                                   48
       Case 1:19-cv-12533-WGY Document 113 Filed 07/13/20 Page 50 of 169




the purpose of conducting a reaction without the aqueous microcapsules fusing, those same sections

were previously disclosed in prior art Griffiths 303 and copied into the specification for 444 Patent.

                    Griffiths 303                                      444 Patent
  Emulsions with a fluorocarbon (or                 Emulsions with a fluorocarbon (or
  perfluorocarbon) continuous phase (Krafft et      perfluorocarbon) continuous phase (Krafft et
  al., 2003; Riess, 2002) may be particularly       al., 2003; Riess, 2002) may be particularly
  advantageous. For example, stable water-in-       advantageous. For example, stable water-in-
  perfluorooctyl bromide and water-in-              perfluorooctyl bromide and water-in-
  perfluorooctylethane emulsions can be             perfluorooctylethane emulsions can be
  formed using F-alkyl                              formed using F-alkyl
  dimorpholinophosphates as surfactants             dimorpholinophosphates as surfactants
  (Sadder et al., 1996). Non-fluorinated            (Sadtler et al., 1996). Non-fluorinated
  compounds are essentially insoluble in            compounds are essentially insoluble in
  fluorocarbons and perfluorocarbons (Curran,       fluorocarbons and perfluorocarbons (Curran,
  1998; Hildebrand and Cochran, 1949;               1998; Hildebrand and Cochran, 1949;
  Hudlicky, 1992; Scott, 1948; Studer et al.,       Hudlicky, 1992; Scott, 1948; Studer et al.,
  1997) and small drug-like molecules               1997) and small drug-like molecules
  (typically <500 Da and Log P<5) (Lipinski et      (typically <500 Da and Log P<5) (Lipinski et
  al., 2001) are compartmentalised very             al., 2001) are compartmentalised very
  effectively in the aqueous microcapsules of       effectively in the aqueous microcapsules of
  water-in-fluorocarbon and water-in-               water-in-fluorocarbon and water-in-
  perfluorocarbon emulsions—with little or no       perfluorocarbon emulsions—with little or no
  exchange between microcapsules.                   exchange between microcapsules.

  Griffiths 303 at 12:39-52                         444 Patent at 18:34-47
   (II) In a second embodiment, microbeads are      (II) In a second embodiment, the genetic
  analysed following pooling of the                 elements are sorted following pooling of the
  microcapsules into one or more common             microcapsules into one or more common
  compartments.                                     compartments.

                        ...                                                ...

  (III) In a third embodiment, the microbeads       (III) In a third embodiment, the genetic
  are analysed following pooling of the             elements are sorted following pooling of the
  microcapsules into one or more common             microcapsules into one or more common
  compartments.                                     compartments.

  Griffiths 303 at 5:60-63, 6:28:30.                444 Patent at 6:7-9, 6:26-28
       128.     If the Applicants had not asserted that the 444 Patent claimed novel subject matter

that they knew to have been copied from what he knew was prior art, the 444 Patent claims would

not have issued. For example, after considering Applicants’ June 27, 2014, remarks, the Examiner



                                                  49
       Case 1:19-cv-12533-WGY Document 113 Filed 07/13/20 Page 51 of 169




stated in the July 16, 2014 Notice of Allowance that the claims as “novel over the said arts including

the arts of the record,” which specifically included the art in the IDSs. Exhibit R, BIORAD-

MA00021295-21301 at BIORAD-MA00021297. Without their actions in prosecuting an

application that comprised copied prior art and passing off the copied prior art as a new invention,

which was done with the intent to deceive, the claims would not have issued. Further, their other

acts constituting inequitable conduct described above and below are also additional evidence of

their specific intent to deceive the Patent Office.

       129.     Not only are these acts an independent basis of inequitable conduct that renders the

444 Patent unenforceable in its entirety, they also served to obfuscate the truth and mislead the

Patent Office about the false nature of Darren Link’s claim of inventorship by cloaking it in the

seeming legitimacy of a substantive disclosure that was stripped directly from the prior art. Thus,

these acts further confirm the inequitable conduct of Link’s inventorship oath.

       Burying Material Prior Art References And Misdirecting Examiner About Its Nature

       130.     The Applicants involved in the prosecution of the 444 Patent buried highly material

prior art of the same prior art inventor, Rustem Ismagilov, who was also the actual inventor whose

invention Darren Link claimed credit for in the application. The Ismagilov 091 Patent is an

anticipatory reference and it discloses what Darren Link said under oath Rustem Ismagilov had

invented. Indeed, the 091 Patent specifically discloses what the Applicants repeatedly characterized

as the key inventive aspect of their claims. Exhibit HH shows that Ismagilov 091 anticipates Claim

1 of the 444 Patent.

       131.     The Applicants disclosed the 091 Patent by burying it amid nearly l,500 less

material prior art references cited on the face of the 444 Patent. Even though the Applicants

disclosed Ismagilov 091 they did so by burying it inside a 103-page IDS and thereby minimizing

the chance that the Examiner would focus on that key reference and its anticipatory disclosure.


                                                      50
       Case 1:19-cv-12533-WGY Document 113 Filed 07/13/20 Page 52 of 169




       132.       Furthermore, the Applicants misdirected the Patent Office’s attention to other

aspects of Ismagilov’s extensive corpus of prior art by specifically discussing a different Ismagilov

reference’s disclosure of a different use of microfluidic emulsions that would be inconsistent with

and point in the opposite direction of the fluorinated-surfactant-stabilized pooled emulsions for in-

droplet reactions that was the subject matter of Claim 1. Indeed, the Ismagilov references that the

Applicants discussed did not disclose fluorinated-surfactant-stabilized emulsions, let alone pooling

such emulsions for the purpose of conducting reactions in droplets of the emulsions. Rather, these

references were exclusively focused on different microfluidic techniques that were inconsistent

with and therefore teach away from the claimed inventions of the 444 Patent.

       133.       Specifically, the Applicants characterized one Ismagilov reference, not the 091

Patent, as disclosing, a microchannel that is fabricated with “rectangular cross-sections using rapid

prototyping in poly(dimethylsiloxane) (PDMS) (McDonald and Whitesides, 2002) and rendered

hydrophobic as (Song and Ismagilov, 2003).” 444 Patent, 53:12-15. The Applicants also

characterized this Ismagilov reference, not the 091 Patent, as disclosing the following:

           Syringe pumps were used to drive flows (Harvard Apparatus PHD 2000 Infusion
           pumps). For aqueous solutions, 250 μi Hamilton Gastight syringes (1700 series,
           TLL) with removeable needles of 27-gauge are used with 30-gauge Teflon tubing
           (WeiCo Wire and Cable). For the carrier fluid, 1 ml Hamilton Gastight syringes
           (1700 series, TLL) are used with 30-gauge Teflon needles with one hub from
           Hamilton (Song and Ismagilov, 2003).

444 Patent, 53:16-23. The article Applicants referenced is Song, H. and Ismagilov, R.F.,

Millisecond kinetics on a microfluidic chip using nanoliters of reagents, J Am Chem Soc. 125:

14613-14619 (2003). Exhibit Z; 444 Patent at page 17.

       134.       The Applicants similarly characterized yet another non-091 Ismagilov reference as

follows:

           Microcapsules (or droplets; the terms may be used interchangeably [sic] for the
           purposes envisaged herein) can, advantageously, be fused or split. For example,


                                                 51
       Case 1:19-cv-12533-WGY Document 113 Filed 07/13/20 Page 53 of 169




        aqueous microdroplets can be merged and split using microfluidics systems (Link
        et al., 2004; Song et al., 2003). Microcapsule fusion allows the mixing of reagents.
        Fusion, for example, of a microcapsule containing the genetic element with a
        microcapsule containing a transcription factor could initiate transcription of the
        genetic information.

                ....

        The carrier fluid is 9% (v/v) C6F11C2H4 OH in perfluorodecaline (PFD) (Song et
        al., 2003).

444 Patent, 31:59-65, 53:23-25; page 16; Exhibit AA (Song et al., A microfluidic system for

controlling reaction networks in time, Angew. Chem. Int. Ed. 42(7):768-772 (2003)).

       135.     The Applicants focused their attention on the Ismagilov work that focused on the

merging of droplets, not keeping the droplets from fusing; and the work that used destabilizing

surfactants, not the stabilizing ones. Exhibit AA at 769; Exhibit Z at 8-9. This teaches away from

what the Applicants told the Examiner was novel about the claims of the 444 Patent. Exhibit R,

BIORAD-MA00021295-1301 at BIORAD-MA00021297.

       136.     The substantive discussion of different disclosures in different Ismagilov references

that taught away from the claimed invention was a backdrop that would ultimately make it unlikely

that the anticipatory Ismagilov 091 would ever be seriously considered. Darren Link at least knew

that the inventor in question, Ismagilov, had not only disclosed the droplet-merging techniques the

Applicants attributed to him in the 444 Patent application, but that Ismagilov had also invented the

very thing they were claiming as the novelty of their own supposed invention – including the contact

between droplets that did not merge or fuse. Yet he prosecuted his purported claims knowing that

they covered the subject matter that he knew Ismagilov had invented and did so leveraging a

specification that characterized Ismagilov’s work in a manner that teaches away.

       137.     Additional evidence shows that the Applicants were aware of and would have had

knowledge of what Link described as Ismagilov’s “groundbreaking work,” including their specific



                                                 52
       Case 1:19-cv-12533-WGY Document 113 Filed 07/13/20 Page 54 of 169




knowledge of the Ismagilov 091 Patent and its anticipatory disclosures. For example, the Ismagilov

091 was licensed by RainDance from the University of Chicago in 2008, in a license that was

amended in 2013. Exhibits V, W, X. Both the original and the amended license with the University

of Chicago lists the Ismagilov 091 Patent at the top of “SCHEDULE A Licensed Patents.”

Exhibit W at DTX-0660.0017; Exhibit V at DTX-0659.0007. As co-founder and Vice President of

RainDance, Darren R. Link was very familiar with Ismagilov 091 and its contents. As Vice

President and head of IP, Alan Sherr would have also had knowledge and awareness of the Ismaglov

091 Patent due to at least the RainDance license with the University of Chicago. For example, Link

and RainDance also participated in prosecuting the Ismagilov family of patents. See, e.g., Exhibit

W at DTX-0660.0008 at Section 6.A and 6.B; Exhibit X at DTX-0665.0002 (2011 Emerald

amended license stating: “Six divisional patent applications based on US Patent No. 7,129,091 are

expected to be filed in January, 2011. Notwithstanding anything to the contrary herein, LICENSEE

shall not be responsible for any costs relating to the preparation and filing of such divisional

applications, which shall be borne by RainDance Technologies. Such payments shall not affect

LICENSEE's rights to such divisional applications, nor result in RainDance Technologies being

granted any rights to such divisional applications in the Field. LICENSEE shall be responsible for

fifty percent (50%) of any prosecution costs, foreign filing costs, and other costs incurred

subsequent to filing of the divisional applications should LICENSEE elect to retain its license

thereto.”) (emphasis added).

       138.     In addition, RainDance sued 10X for alleged infringement of Ismagilov 091 in the

District Court for the District of Delaware in February 2015, and Bio-Rad substituted in after Bio-

Rad acquired RainDance. At trial, Bio-Rad specifically elicited testimony from Rustem Ismagilov

himself whereby Ismagilov confirmed that his work, and the relevant Ismagilov 091 specification




                                                53
       Case 1:19-cv-12533-WGY Document 113 Filed 07/13/20 Page 55 of 169




passages, teach the use of fluorinated surfactants for stabilizing droplets. Exhibit FF (excerpts of

the trial transcript from the 152 Case), 221:12-224:7. In addition, in the 152 Case, Bio-Rad’s expert

Dr. Sia similarly testified that Ismagilov disclosed the use of fluorinated surfactants to prevent

coalescence or fusing of droplets. Exhibit FF (excerpts of the trial transcript from the 152 Case),

Sia Testimony, 1279:13-1280:3, 1287:18-1289:22 (further describing “long-term stabilization”),

1292:3-13 (biocompatibility of Ismagilov’s surfactants), 1254:1-21, 1255:25-1256:8 (describing

that Ismagilov’s droplets did not coalesce, biocompatibility, and reactions permitted by Ismagilov’s

surfactants in Examples 10-11, 13, 15); Exhibit A (Ismagilov 091), 68:57-70:47, 71:21-73:32, 74:1-

20 (same Examples); see also, e.g., 444 Patent, 33:16-18 (using “fusing” and “coalescing”

interchangeably). This testimony further corroborates both the content and materiality of

Ismagilov’s disclosures.

       139.     The Applicants characterized Ismagilov’s work as being about a different, and

indeed the opposite, aspect of microfluidic emulsions and failed to address specifically that

Ismagilov disclosed what they knew Ismagilov invented, i.e., the information that was highly

material to the claims the Applicants were prosecuting and contradicted their representations to the

Patent Office. The Applicants deliberately misled the Patent Office about the scope and content of

the Ismagilov prior art that they had buried in the record and that they knew anticipated their alleged

inventions. The Applicants had specific intent to deceive the Patent Office. But for the burying of

Ismagilov 091 or the Applicants’ claim to have invented what they knew Ismagilov 091 disclosed,

the claims of the 444 Patent would not have issued.

       140.     Not only are these acts an independent basis of inequitable conduct, they also

served to obfuscate the truth and mislead the Patent Office about the false nature of Darren Link’s

claim of inventorship as described above. Burying the most pertinent prior art, along with




                                                  54
       Case 1:19-cv-12533-WGY Document 113 Filed 07/13/20 Page 56 of 169




describing non-pertinent aspects of other references by the same prior artist whom Link testified

under oath was the actual inventor, kept the Examiner from realizing the truth that Link did not

invent what he claimed to have invented at all. Thus, these acts further confirm the inequitable

conduct of Link’s inventorship oath.

            Material False And Misleading Statements Concerning Prior Art Of Record

       141.     The Applicants also committed inequitable conduct by deliberately making false

and misleading statements about the prior art of record in order to traverse the Examiner’s rejections

and persuade the Examiner that the claims were novel and patentable when those involved in the

prosecution of the 444 Patent, including at least Darren Link, Alan Sherr, Thomas C. Meyers, and

Adam Schoen, knew that they were not.

       142.     When they filed the application from which the 444 Patent issued, on December 4,

2012, Applicants presented Claims 108-120, of which Claim 108 was the sole independent claim:




Exhibit R, BIORAD-MA00010070-BIORAD-MA00010074 at BIORAD-MA00010072-73.

Applicants also presented the following dependent Claims 109-120:




                                                  55
       Case 1:19-cv-12533-WGY Document 113 Filed 07/13/20 Page 57 of 169




Id.

       143.    On December 2, 2013, the Examiner rejected each of the claims under 35 U.S.C.

§§ 102 and 103. Exhibit R, BIORAD-MA00021073-BIORAD-MA00021085. In his rejection of

claims 108-114 as anticipated (i.e., under § 102), the Examiner interpreted “[t]he step of pooling



                                                56
       Case 1:19-cv-12533-WGY Document 113 Filed 07/13/20 Page 58 of 169




the microcapsules into one compartment” “as to encompass collecting the microcapsules into the

container or on the substrate . . . .” Id. at BIORAD-MA00021075. The Examiner noted that “[t]he

steps of claim 108 read on a method of fabricating a plurality of DNA microcapsules in a channel

or a tube and pooling them in a container or on a substrate.” Id. at BIORAD-MA00021076. In

rejecting Claim 108, the Examiner found that “Oshima teaches a method of fabricating a plurality

of DNA microcapsules 6 in a capillary tube having a diameter of 30 um and pooling them in a

container 11 thereby providing a library of encapsulated entities (Figs. 1, 2, 9 and 11, Examples

1 and 2; paragraphs 0106, 0107, 0420, 0486-0493 and 0494-502).” Id. at BIORAD-MA00021079-

BIORAD-MA00021080 (emphasis added). Examiner also pointed to the following figure in

Oshima:




Id. at BIORAD-MA00021076.




                                               57
       Case 1:19-cv-12533-WGY Document 113 Filed 07/13/20 Page 59 of 169




       144.    The Examiner also rejected each of the claims as obvious in light of “Oshima (US

2004/0259083 published Dec. 23, 2004, effective filing date May 10, 2002) in view of Quake et al

(US 2002/0058332 published on May 16, 2002, cited in the IDS filed on 3/20/13).” Id. at BIORAD-

MA00021079. Regarding Claim 108, the Examiner relied upon the same disclosure of Oshima as

in the § 102 rejection. Regarding Claims 115 and 116, the Examiner found that while “Oshima

teaches the surfactant for carrying out the nucleic acid hybridization reaction (paragraph 0408).

Oshima does not specifically teach that microcapsules are unable to fuse due to the presence of a

surfactant.” Id. at BIORAD-MA00021081. The Examiner further found that “Oshima does not

specifically teach the fluorinated oil” required by Claim 119. Id. The Examiner further found,

“[h]owever, the surfactant was known in the art at the time the claimed invention was made as

taught by Quake.” Id. In addition, the Examiner found that:

        Quake teaches a method comprising a plurality of droplets further comprising
        biological materials, wherein the droplets further comprise surfactant and is
        fluorinated oil (paragraph 0117). Quake also teaches that surfactant comprises
        fluorinated oil maintains the drop uniformity (paragraph 0117, limitations of
        claims 115-119). One having ordinary skill in the art would recognize that
        maintaining the uniform size in the presence of surfactant encompass the
        limitations of droplets (i.e., the microcapsules) are unable to fuse due to the
        presence of the detergent (limitation of claim 115).

Id. (emphasis added). The Examiner also found that “Quake also teaches that the surfactant is for

controlling or optimizing the droplet size, flow and uniformity (paragraph 0117), thus providing

motivation to include the surfactant of Quake in the method of fabricating microcapsules of

Oshima.” Id. at BIORAD-MA00021081-82. The Examiner found that this combination would

have been obvious:

        It would have been prima facie obvious to one of ordinary skill in the art at the time
        the claimed invention was made to include the surfactant of Quake in the method
        of fabricating microcapsules of Oshima with a reasonable expectation of success
        with the expected benefit of controlling or optimizing the droplet size, flow and
        uniformity as taught by Quake (paragraph 0117). An artisan having ordinary skill
        in the art would have reasonable expectation of success because it merely


                                                 58
       Case 1:19-cv-12533-WGY Document 113 Filed 07/13/20 Page 60 of 169




         involves including fluorinated surfactant which is routinely practiced in the art
         as exemplified by Quake.

         It is further noted that in KSR, the Supreme Court particularly emphasized “the
         need for caution in granting a patent based on the combination of elements found
         in the prior art,” (USPQ2d at 1395), and reaffirmed principles based on its
         precedent that “[t]he combination of familiar elements according to known methods
         is likely to be obvious when it does no more than yield predictable results.” In the
         instant case, the steps of pending claims comprising producing a plurality of
         microcapsules using microfluidic system, pooling them are a combination of
         known steps which are well-understood, routine, conventional activity already
         engaged in by the scientific community for improving the droplet uniformity,
         stability and were known in the art at the time the claimed invention was made.
         As discussed above, Oshima in view of Quake teach the steps of pending claims
         108-120. Thus the steps of pending claims when viewed as whole, add nothing
         significant beyond the sum of the steps taken from Oshima in view of Quake.
         Therefore the steps of instant claims 108-120 are not novel over Oshima in view of
         Quake.

Id. at BIORAD-MA00021082-83 (emphasis added).

        145.    After the Examiner rejected the pending claims, the Applicants then, as further

described below, distinguished the prior art references that were the basis of the rejection, as well

as all art of record. They asserted that the prior art did not disclose, teach, or suggest the use of the

fluorinated oil with fluorinated surfactants to stabilize emulsions, which the Applicants

characterized in the specification as being the known state of the prior art, for the allegedly novel

method of pooling the aqueous microcapsules into a common compartment for the purpose of

conducting a reaction without the droplets fusing. Ismagilov was art of record, but the Applicants

buried it in a 103-page Information Disclosure Statement. The Applicants knew the full context of

the Ismagilov disclosures. Their statements to the Patent Office, in view of the Applicants’

knowledge of Ismagilov 091, breached their duty of candor.

        146.    For example, on June 4, 2014, an interview took place with the Examiner that the

Applicants initiated and which Darren R. Link, Alan Sherr, and Adam Schoen attended on behalf

of the Applicants. Id. at BIORAD-MA00021312-320 at BIORAD-MA00021317; BIORAD-



                                                   59
       Case 1:19-cv-12533-WGY Document 113 Filed 07/13/20 Page 61 of 169




MA00021264-66 at BIORAD-MA00021265 (“In the interview will be myself (Adam Schoen),

Inventor Darren Link, and two of the licensees, Alan Sherr and William McCarthy.” The summary

sheet filed on June 10, 2014 lists “(3) Applicant: Dr. Link,” “Others: Mr. Sherr, and

“Representative: Mr. Schoen.”). The prior art discussed included “Quake (art of the record) and

Mathies (US 2005102875721 and (US 5,401,634).” Id. In the interview, “[t]he applicant discussed

one of the novelties of the claimed invention being the use of combination of perfluorocarbon

carrier fluid and surfactant that allows the generation of high density of microcapsules in contact

with each other yet unable to fuse, which is not realized by either Quake or Mathies.” Id. (emphasis

added). “The examiner suggested to further amending [sic] claim 108 incorporating the features

that are novel over the art of the record. The examiner informed that ’634 patent [the Milbrath

patent] describes the perfluorocarbon carrier and the surfactant for generating the droplets (i.e.,

microcapsules).” Id. (emphasis added).

       147.     On June 27, 2014, the Applicant submitted the following remarks indicating how

the prior art, including the prior art references Quake, Mathies, and Milbrath raised by the Examiner,

did not disclose the use of fluorinated oil and surfactant that allows the pooling of microcapsules in

contact with each other yet unable to fuse for the purpose of conducting a reaction in the droplets:

        The prior art did not recognize the need to pool droplets into a common
        compartment for conducting reactions, nor that it was possible to pool droplets
        into a common compartment for reactions without the droplets fusing with each
        other. In particular, the prior art does not disclose or suggest using a fluorinated oil
        and a fluorinated polymer surfactant so that aqueous microcapsules can be pooled
        into a common compartment for the purpose of conducting a reaction without the
        aqueous microcapsules fusing. . . . Additionally, Quake does not disclose or
        suggest using a continuous phase that includes a fluorinated oil and a fluorinated
        polymer surfactant so that aqueous microcapsules can be pooled into a common
        compartment for the purpose of conducting a reaction within the aqueous
        microcapsules without the aqueous microcapsules fusing.

        Mathies (U.S. patent application number 2005/0287572) also does not recognize
        the need to pool droplets into a common compartment for conducting reactions,
        and in fact discloses and suggests the exact opposite. Mathies reports a valve based


                                                  60
       Case 1:19-cv-12533-WGY Document 113 Filed 07/13/20 Page 62 of 169




        system such that only a single droplet can be acted upon at any time (Mathies, for
        example at paragraphs [0013], [0015], and [0019]). Mathies’ system is specifically
        designed to ensure that microcapsules are never pooled together. Like Quake,
        Mathies also does not disclose or suggest using a continuous phase that includes
        a fluorinated oil and a fluorinated polymer surfactant so that aqueous
        microcapsules can be pooled into a common compartment for the purpose of
        conducting a reaction within the aqueous microcapsules without the aqueous
        microcapsules fusing.

        The Examiner has also pointed out Milbrath (U.S. 5,401,634). While Milbrath does
        report a combination of a fluorinated oil and a fluorinated surfactant, Millbrath
        reports oil based droplets in an aqueous continuous phase (Milbrath, column 2 lines
        55-57). That is the opposite of the claimed methods that use an aqueous
        microcapsule in an immiscible continuous phase that includes a fluorinated oil
        comprising a fluorinated surfactant. Having the oil as the microcapsules makes it
        impossible for Milbrath to suggest to the ordinarily skilled artisan that using a
        continuous phase that includes a fluorinated oil and a fluorinated polymer
        surfactant would allow for pooling of aqueous microcapsules into a common
        compartment without the aqueous microcapsules fusing. Therefore, Milbrath
        does not disclose or suggest the elements of the amended claims, alone or in any
        combination Quake and/or Mathies.

Id. at BIORAD-MA00021267-273 at BIORAD-MA00021272-73 (emphasis added).

       148.    The claims were amended as follows into substantially the form in which they

would ultimately issue, including claim 108 (which issued at Claim 1):




                                                61
       Case 1:19-cv-12533-WGY Document 113 Filed 07/13/20 Page 63 of 169




Id., BIORAD-MA00021267-273 at BIORAD-MA00021269.

       149.       On July 16, 2014, the Examiner allowed the claims, stating in the notice of

allowance that:

        All pending rejections have been withdrawn in view of reaching an agreement on
        June 27, 2014 that the amendments to independent claim 1 have overcome the
        rejections over the art of the record including the references cited in the IDSs and
        the new references cited in the IDS and in 892 form. The arguments filed on May
        2, 2014 and June 27, 2014 regarding the teachings of Oshima, Quake, Mathies and
        Milbrath have been fully considered (Remarks, 5/2/14, pgs. 5-7, 6/27/14, pgs. 5-7)
        and are persuasive. Therefore pending obviousness rejections are withdrawn. The
        potential obvious rejections over Mathies, Faris, Leamon or Fouillet have been
        withdrawn in view of reaching an agreement that the allowed claims are novel
        over the said arts including the arts of the record.

Id., BIORAD-MA00021289-1301 at BIORAD-MA00021297 (emphasis added). Applicants had

previously buried Ismagilov 091 on page 23 of a 103-page IDS.

       150.       The Applicants made these statements, as is described in the preceding paragraphs,

despite knowing that Darren Link was not an inventor and instead that Ismagilov was, and with

knowledge that Ismagilov 091 disclosed and anticipated the very thing they were telling the


                                                  62
       Case 1:19-cv-12533-WGY Document 113 Filed 07/13/20 Page 64 of 169




Examiner the prior art did not have. In particular, as described above, Darren R. Link testified under

oath in 152 Case that another scientist, Rustem Ismagilov, had already discovered “a complete

solution that’s general, and it’s general for lots of different chemistries and lots of different bio-

-- biochemistry and biochemical reactions” including how “to put all the droplets together into a

common compartment where they’re touching each other and they don’t coalesce” by 2001-2002

and that there were “surfactants that stabilized, you know, the droplets.” Exhibit S (2017-05-02

Link Deposition, excerpted) at 36:10-44:5 (also testifying about Dr. Ismagilov’s “powerful”

contributions in creating a “complete,” “general” solution for different biochemical reactions).

Furthermore, the Applicants made these statements, as described in the preceding paragraphs,

despite knowing also that another different inventive group had earlier disclosed the same subject

matter in Griffiths 303, after Ismagilov and still before the earliest application to which the 444

Patent can claim priority.

       151.     But for these knowingly false characterizations by the Applicants of their supposed

invention as distinct from the prior art of record, the claims of the 444 Patent would not have issued.

For example, the prosecution history of the 444 Patent shows that the Examiner was persuaded to

allow the claims based on the Applicants’ arguments that using a fluorinated oil comprising a

fluorinated surfactant to allow microcapsules to pool into a common compartment for the purpose

of conducting reactions within the droplets of the emulsion without the droplets fusing was novel

and unrecognized in the prior art, including the several prior art references that the Examiner raised.

But for the Applicants’ arguments including during the June 4, 2014, interview and June 27, 2014,

remarks expressing novelty of the purported invention despite having knowledge of Ismagilov’s

work, Ismagilov 091, and Griffiths 303, the Examiner would not have allowed the claims. Because

the Examiner had also found that the dependent claims were known in the art, the Examiner would




                                                  63
       Case 1:19-cv-12533-WGY Document 113 Filed 07/13/20 Page 65 of 169




not have allowed those claims but for his allowance of the independent claim. E.g., Exhibit R,

BIORAD-MA00021073-BIORAD-MA00021085.

       152.     Moreover, as described in the preceding paragraphs, the Applicants made

affirmative statements characterizing the prior art as lacking something they: (1) knew that Darren

Link did not invent; (2) knew had been copied from prior art; and (3) knew was expressly disclosed

in its entirety by prior art of the real inventor that they had buried in the record and misdirected the

Examiner about. All of this provides further confirmation that the prosecution of the 444 Patent

was a deliberate and systematic effort to mislead the Patent Office and gain an illegal patent

monopoly over subject matter that had never been their own.

       153.     The Applicants had specific intent to deceive the Patent Office. These false and

misleading statements made to overcome the Examiner’s rejections were yet another instance of

inequitable conduct and they render the 444 Patent unenforceable in its entirety.

       154.     Not only are these acts an independent basis of inequitable conduct, they also

served to obfuscate the truth and mislead the Patent Office about the false nature of Darren Link’s

claim of inventorship as described above. The statements that the prior art of record did not have

the key aspects of Claim 1 that Link claimed to have invented served to obfuscate and conceal the

truth that Link did not invent what he said he did. Thus, these acts further confirm the inequitable

conduct of Link’s inventorship oath.

                The 277 Patent Is Also Unenforceable Due To Inequitable Conduct

       155.     The claims of the 277 Patent are unenforceable because multiple of the same acts

of inequitable conduct committed during the prosecution of the 444 Patent were repeated again in

the prosecution of the 277 Patent. The Applicants, and on information and belief, individuals acting

on behalf of Bio-Rad, had specific intent to deceive the Patent Office. But for the conduct described

below, the 277 Patent would not have issued.


                                                   64
       Case 1:19-cv-12533-WGY Document 113 Filed 07/13/20 Page 66 of 169




       156.     First, Darren Link signed an oath of inventorship that pertains to the 277 Patent on

April 10, 2014—the same day he signed the oath of inventorship for the 444 Patent, on April 10,

2014. Exhibit R at BIORAD-MA00021243-244; Exhibit BB (excerpts of the prosecution history

for the 444 Patent) at BIORAD-MA00036375. Darren Link’s false assertions of inventorship

during the prosecution of the 444 Patent were also instrumental in procuring issuance of at least

Claim 1 of the 277 Patent.

       157.     Claim 1 of the 277 Patent requires:

        1. A method for conducting an enzymatic reaction, comprising the steps of:

        providing a droplet generator to produce, under microfluidic control, a plurality of
        aqueous microcapsules surrounded by an immiscible continuous phase that
        comprises a fluorinated oil that comprises a fluorinated polymer surfactant, each of
        the plurality of microcapsules comprising an enzyme, a genetic element linked
        covalently or non-covalently to a bead, and reagents for the enzymatic reaction;

        pooling the microcapsules into one or more common compartments such that a
        portion of the plurality of microcapsules contact each other but do not fuse with
        each other due to the presence of the surfactant; and

        conducting the enzymatic reaction on the genetic element of at least one of the
        plurality of microcapsules within the one or more common compartments.

       158.     This is essentially the same subject matter as Claim 1 of the 444 Patent except that

it removes the “detecting . . .” limitation and adds the requirement that the genetic element (also

claimed in Claim 1 of the 444 Patent) must be “linked covalently or non-covalently to a bead.”

       159.     For the same reasons described above, Darren Link knew that neither he nor any of

the named inventors had invented the subject matter of Claim 1 of the 444 Patent because that

purported invention was made years earlier by Rustem Ismagilov. Yet Darren Link also allowed

the prosecution of the application for the 277 Patent to go forward in his name and on his oath. The

application for the 277 Patent was filed on May 5, 2017 and proceeded through prosecution even

after the 444 Patent issued and after Link testified in the 152 Case. Moreover, the application for



                                                 65
       Case 1:19-cv-12533-WGY Document 113 Filed 07/13/20 Page 67 of 169




the 277 Patent presented as a new invention the mere slight modification of the purported invention

from the 444 Patent that the Applicants, including their lawyers and Darren Link, had previously

told the same Examiner was their own but was actually not theirs at all. The 444 Patent and the 277

Patent share the identical specification. In addition, the prosecution history of the 277 Patent shows

that its claims are directed to very similar subject matter to that covered by the claims of the 444

Patent. During the prosecution of the 277 Patent, the Examiner requested that the Applicants file a

terminal disclaimer to overcome a double patenting rejection over claims of the 444 Patent.

Exhibit BB at BIORAD-MA00036443-451. The Applicants did not challenge the Examiner’s

rejection and filed the terminal disclaimer for the 277 Patent over the 444 Patent. Id. at BIORAD-

MA00036467-470; BIORAD-MA00036489 & BIORAD-MA00036493                            (11/1/17 Terminal

Disclaimers); BIORAD-MA00036504-505.

       160.     Indeed, when prosecuting an earlier application from which the application that

issued as the 277 Patent is a continuation, Meyers successfully overcame another prior art rejection

by, once again, attributing to Link and the other named inventors the following supposed invention:

        The disclosure relates to single cell analysis within droplets, which are pooled
        together while preventing cross-contamination between droplets. Being able to pool
        the droplets while restricting the exchange of materials between them allows
        reactions to be conducted in high-throughput droplet based detection assays. See
        published application, paragraphs [0145]-[0147]. The claims therefore involve
        forming droplets in a fluorinated oil comprising a fluorinated polymer surfactant,
        pooling the droplets, and then performing a reaction so that a change can be
        detected in the pooled droplets. The prior art fails to disclose or suggest forming
        and pooling droplets in a fluorinated oil comprising a fluorinated polymer
        surfactant, thereby to prevent the exchange of components between droplets.

Exhibit CC (excerpts of the prosecution history for U.S. Patent Application Serial No. 15/012,209

(“209 Application”), Applicant Remarks, May 31, 2017) at 5-6 (emphasis added). This was the

same subject matter that Darren Link and his named co-inventors with Meyers’s assistance

asserted as their own in the 444 Patent, and it is again the same invention that Darren Link had by



                                                  66
       Case 1:19-cv-12533-WGY Document 113 Filed 07/13/20 Page 68 of 169




now testified under oath actually was made by Rustem Ismagilov. And here, they were making

the same misrepresentation in a parent application to the 277 Patent, which shares the specification

with the application for the 277 Patent.

       161.      The above argument Meyers made when prosecuting the 209 Application was the

same argument the Applicants, including Meyers and Link, made to the same Examiner during the

prosecution of the 444 Patent. See paragraphs 102, 126, 147 above. Indeed, Meyers submitted the

argument to the Patent Office on May 31, 2017. Exhibit CC (excerpts of the prosecution history for

the 209 Application, Applicant Remarks, May 31, 2017) at 5-6. And less than a month before, on

May 2, 2017, Darren Link had given his deposition testimony under oath that it was really Rustem

Ismagilov who had made the invention. See paragraphs 112-115 above. The Applicants thus told

the same Examiner, yet again, that Darren Link and his co-inventors invented what Rustem

Ismagilov really invented. Darren Link himself had just testified under oath to the opposite. Once

again the same Examiner accepted that same representation, stating the following and even quoting

the Applicants’ misrepresentation:

        The previous rejection of claims 108-127 under pre-AIA 103(a) over Griffiths in
        view of Quake has been withdrawn in view of persuasive arguments made by the
        applicant that “There is no disclosure or suggestion in Griffiths [103, that is
        different from Griffiths 303] of using a fluorinated oil with a fluorinated polymer
        surfactant to allow pooling of the microcapsules without the exchange of material
        between them.”

Exhibit CC (excerpts of the prosecution history for the 209 Application, Final Rejection, August

7, 2017) at 3.

       162.      The Applicants also committed inequitable conduct by deliberately withholding

Darren Link’s testimony from the 152 Case. But for their failure to submit that testimony to the

Patent Office, the claims of the 277 Patent would not have issued for all the reasons described above

with respect to that testimony.



                                                 67
       Case 1:19-cv-12533-WGY Document 113 Filed 07/13/20 Page 69 of 169




       163.     In addition, Bio-Rad commissioned a firm called Grant Thornton LLP to conduct a

“fair value analysis” of in connection with the RainDance acquisition, as of February 16, 2017. That

report, which is dated January 8, 2018, more than two months before the 277 Patent issued, included

the following information Bio-Rad’s management provided to Grant Thornton: “Management

indicated that Bio-Rad’s main motivation for acquiring RainDance was to obtain its intellectual

property portfolio.” Exhibit DD at DTX-1481.0028. The report then details “the primary patent

groups obtained from the acquisition” Id. As recorded in the “fair value analysis,” Bio-Rad

management characterized the Harvard/MRC patents, which included the issued 444 Patent and the

application for the 277 Patent, as having “[l]argely the same scope as the Chicago patents.” Id. Thus,

Bio-Rad believed and admitted that the MRC/Harvard patents had the same scope as the prior art

Chicago patents, which include Ismagilov 091, before the claims of the 277 Patent had issued, and

yet on information and belief, individuals acting on Bio-Rad’s behalf participated in the prosecution

of the 277 Patent and continued to prosecute the 277 Patent despite this knowledge and belief and

with the intent to deceive the Patent Office to obtain issuance of the 277 Patent.

       164.     The prosecution of the 277 Patent thus began from the same false premise that

Ismagilov’s invention was really Link’s and that of the other named inventors and proceeded from

there. Thus, Darren Link’s false claim of inventorship on the 444 Patent was made to the same

Examiner and directly supported the false premise that the 444 Patent named inventors rather than

Rustem Ismagilov had invented the use of fluorinated surfactants to stabilize emulsions for the

purpose of conducting reactions in the pooled droplets of the emulsions. This false claim of

inventorship was material to patentability of the 277 Patent Claim 1 as well. Claim 1 of the 277

Patent broadened Claim 1 of the 444 Patent by removing the “detecting…” limitation and then

added one additional limitation—the bead limitation. As explained below in reference to Leamon,




                                                  68
       Case 1:19-cv-12533-WGY Document 113 Filed 07/13/20 Page 70 of 169




the modification of the broadened version of the 444 Patent Claim, to add the bead limitation of

claims of the 277 Patent, was obvious. If the Examiner had known that Link’s false claim of

inventorship had helped to hide that the core of Claim 1 of the 277 Patent, which was a broader

version of Claim 1 of the 444 Patent, was not the Applicants’ invention, then the Examiner would

not have allowed the trivial, obvious modification of someone else’s invention to issue as Claim 1

of the 277 Patent. Therefore, Link’s false claim of inventorship renders the 277 Patent

unenforceable in its entirety.

       165.     As further confirmation that the 277 Patent issued as a result of the same

misrepresentation about the origin of the same invention, the same Examiner in the 209 Application

specifically said that “[o]ne having ordinary skill in the art would recognize that the subject matter

of instant dependent claims 111-127 are not different from claims 1-9 of the ’444 patent and over

the knowledge in the field of microfluidics and nucleic acid field.” Exhibit CC (excerpts of the

prosecution history for the 209 Application, Final Rejection, August 7, 2017) at 8. The Examiner

made this double patenting rejection over the 444 Patent and invited the Applicants to submit a

terminal disclaimer. Id. at 5. The Applicants submitted terminal disclaimers. Exhibit CC (excerpts

of the prosecution history for the 209 Application, Terminal Disclaimers over the 444 Patent,

November 7, 2017).

       166.     Second, the 277 Patent included in its specification the same copied text from the

same prior art, Griffiths 303, that the Applicants involved in the prosecution of the 444 Patent knew

of as described in the preceding paragraphs. Nonetheless, they once again told the Patent Office

that this was a novel invention while knowing that it was not novel. Exhibit JJ (showing overlap in

key anticipatory disclosures between Griffiths 303 and the 277 Patent). Just as with the 444 Patent,

the 277 Patent included significant swaths of key disclosures that were copied from Griffiths 303.




                                                  69
       Case 1:19-cv-12533-WGY Document 113 Filed 07/13/20 Page 71 of 169




The anticipation chart in Exhibit JJ shows the extent of copying of the key disclosures from Griffiths

303 into the specification of the 277 Patent. Yet, the Application passed off the claims of the 277

Patent as a novel invention. This is inequitable conduct for all the same reasons as for the 444

Patent and renders the 277 Patent unenforceable.

       167.     Indeed, the overlapping material copied into the specification for the 277 Patent

included a specific discussion of the use of beads. See, e.g., Id. at 23-33 This discloses the bead-

related claim limitation that the Applicants added to Claim 1 of the 277 Patent, namely, that the

genetic element must be “linked covalently or non-covalently to a bead.” Just as every other element

of Claim 1 of the 444 Patent, this additional “bead” element of Claim 1 of the 277 Patent, which

the Applicants passed off as their own invention, was part of the disclosure that at least the

Prosecuting Attorneys for the 444 and 277 Patents knew was actually part of the Griffiths 303 prior

art from which it was copied. Griffiths 303 anticipates Claim 1 of the 277 Patent as shown in

Exhibit JJ. Had the Applicants not passed off the Griffiths 303 disclosure as their invention in the

277 Patent, at least Claim 1 of the 277 Patent would not have issued. As described above with

respect to the 444 Patent, this inequitable conduct also served to obfuscate and conceal the fact that

Link’s claim of inventorship was false.

       168.     Indeed, as described above, when prosecuting the 209 Application from which the

277 Patent ultimately issued as a continuation, the Applicants made the above-described arguments

specifically to overcome a different Griffiths reference, U.S. Patent No. 6,489,103 (Griffiths 103).

Griffiths 103 specifically lacked the key disclosure that had been copied from Griffiths 303 into the

pending 209 Application (as well as the application from which the 277 Patent issued). Exhibit EE

(Griffiths 103). In making that argument, as quoted above, the Applicants cited and relied upon

paragraphs 145-147 of the publication of the 209 Application. See Exhibit CC (excerpts of the




                                                  70
       Case 1:19-cv-12533-WGY Document 113 Filed 07/13/20 Page 72 of 169




prosecution history for the 209 Application, Applicant Remarks, May 31, 2017) at 5-6. Paragraphs

145 to 147 from the publication of the 209 Application state as follows:

        [0145] Emulsions with a fluorocarbon (or perfluorocarbon) continuous phase
        (Krafft et al., 2003; Riess, 2002) may be particularly advantageous. For example,
        stable water-in-perfluorooctyl bromide and water-in-perfluorooctylethane
        emulsions can be formed using F-alkyl dimorpholinophosphates as surfactants
        (Sadtler et al., 1996). Non-fluorinated compounds are essentially insoluble in
        fluorocarbons and perfluorocarbons (Curran, 1998; Hildebrand and Cochran, 1949;
        Hudlicky, 1992; Scott, 1948; Studer et al., 1997) and small drug-like molecules
        (typically <500 Da and Log P<5) (Lipinski et al., 2001) are compartmentalised very
        effectively in the aqueous microcapsules of water-in-fluorocarbon and water-in-
        perfluorocarbon emulsions--with little or no exchange between microcapsules.

        [0146] Creation of an emulsion generally requires the application of mechanical
        energy to force the phases together. There are a variety of ways of doing this which
        utilise a variety of mechanical devices, including stirrers (such as magnetic stir-
        bars, propeller and turbine stirrers, paddle devices and whisks), homogenisers
        (including rotor-stator homogenisers, high-pressure valve homogenisers and jet
        homogenisers), colloid mills, ultrasound and ‘membrane emulsification’ devices
        (Becher, 1957; Dickinson, 1994), and microfluidic devices (Umbanhowar et al.,
        2000).

        [0147] Complicated biochemical processes, notably gene transcription and
        translation are also active in aqueous microcapsules formed in water-in-oil
        emulsions. This has enabled compartmentalisation in water-in-oil emulsions to be
        used for the selection of genes, which are transcribed and translated in emulsion
        microcapsules and selected by the binding or catalytic activities of the proteins they
        encode (Doi and Yanagawa, 1999; Griffiths and Tawfik, 2003; Lee et al., 2002;
        Sepp et al., 2002; Tawfik and Griffiths, 1998). This was possible because the
        aqueous microcapsules formed in the emulsion were generally stable with little if
        any exchange of nucleic acids, proteins, or the products of enzyme catalysed
        reactions between microcapsules.

Those paragraphs are exactly the same as the key disclosures in the 444 Patent (and the 277 Patent)

and are exactly the same in Griffiths 303, and were in fact copied from the application that led to

the Griffiths 303 Patent into the applications that led to the 444 Patent and the 277 Patent.

Exhibit GG (publication of the 209 Application, paragraphs 145-147); Exhibit M (Griffiths 303 at

12:39-13:6); 444 Patent at 18:34-19:3; 277 Patent at 19:14-50.




                                                 71
       Case 1:19-cv-12533-WGY Document 113 Filed 07/13/20 Page 73 of 169




       169.     The Applicants were confronted with a prior art rejection based on a reference by

Griffiths, Griffiths 103. They overcame that rejection by relying on a part of their application that

they said distinguished the prior art they were rejected over. But what they yet again failed to tell

the Examiner was that the particular part of their application that they represented as the crux of

their invention had itself been copied from yet another prior art reference that also named Griffiths,

Griffiths 303. The Applicants used a supposed invention that was copied from one Griffiths

reference and passed that off as their invention in order to overcome another Griffiths reference.

They overcame the prior art by relying on a disclosure that was copied from the prior art.


       170.     Third, the Applicants’ characterizations of the prior art in the prosecution of the

444 Patent also served to persuade the same Examiner to drop a key reference during that

prosecution that disclosed key limitations the Applicants would later claim in the 277 Patent.

Specifically, as of June 27, 2014, when the Applicants made the representations during prosecution

of the 444 Patent, described above in paragraph 147, that the prior art of record did not teach or

suggest using fluorinated oil with fluorinated surfactants to stabilize an emulsion so that droplets

can be pooled into a common compartment for the purpose of conducting reactions within the

droplets of the emulsion without the droplets fusing, this false representation persuaded the

Examiner to abandon his pursuit of the Leamon reference. Exhibit R (Notice of Allowability)

BIORAD-MA00021289-1304 at BIORAD-MA00021297 (“The potential obvious rejections over

Mathies, Faris, Leamon or Fouillet have been withdrawn in view of reaching an agreement that the

allowed claims are novel over the said arts including the arts of the record.) (emphasis added).

Leamon published patent application the Examiner referred to issued as the Leamon patent shown

in Exhibit K. As described in Exhibits K, KK, Leamon teaches the use of PCR in droplets with

beads, which beads satisfy the claim limitation of the 277 Patent’s independent Claim 1, which



                                                  72
       Case 1:19-cv-12533-WGY Document 113 Filed 07/13/20 Page 74 of 169




requires beads to be linked to the genetic element covalently or non-covalently. As further described

herein, Ismagilov 091 renders Claim 1 of the 277 Patent invalid as obvious in light of Leamon.

Exhibit KK (chart showing that Ismagilov in combination with Leamon renders Claim 1 of the 277

Patent obvious). As further described herein, this is particularly because Ismagilov’s disclosure of

the specific subject matter the 444 Applicants told the Examiner that the prior art of record lacked

what would be combined by a person of skill in the art with the beads disclosed in Leamon to form

the purported invention of Claim 1 of the 277 Patent.

        171.     If the Applicants had not misrepresented the prior art of record by telling the

Examiner that it lacked the key subject matter of using fluorinated oil with fluorinated surfactants

to stabilize an emulsion so that droplets can be pooled into a common compartment for the purpose

of conducting reactions within the droplets of the emulsion without the droplets fusing, then the

Examiner would not have ceased potential reliance on Leamon, which he did as a consequence of

that same interview. Exhibit R (Notice of Allowability) BIORAD-MA00021289-1304 at BIORAD-

MA00021297. Relying expressly on the Applicant’s arguments, the Examiner stated: “The potential

obvious rejections over Mathies, Faris, Leamon or Fouillet have been withdrawn in view of reaching

an agreement that the allowed claims are novel over the said arts including the arts of the record,” which

expressly included the art in the IDSs. Id. Indeed, the additional disclosure of Leamon became

irrelevant to the Examiner as a potential combining obviousness reference because the Examiner

was persuaded by the Applicants’ false statements that the core of the purported invention was

missing from the prior art. In short, as a result of the deception, the Examiner would have believed

there was nothing material with which to combine Leamon. Had the Applicants not made their false

and misleading statements about the art of record and had the Examiner understood what Ismagilov

091 actually disclosed, the Examiner would have known that the combination of Ismagilov 091 and

Leamon rendered the subject matter of the 277 Patent Claim 1 unpatentable as obvious over the


                                                    73
         Case 1:19-cv-12533-WGY Document 113 Filed 07/13/20 Page 75 of 169




combination of Ismagilov 091 and Leamon. The Applicants then successfully prosecuted the 277

Patent before the same Examiner. In that application they successfully claimed the same subject

matter that their earlier deception prevented the Examiner from realizing was obvious over the prior

art already of record. If not for their false and misleading statements, which were at least aimed at

obtaining issuance of the anticipated subject matter of Claim 1 of the 444 Patent, the Examiner

would not have allowed Claim 1 of the 277 Patent to issue either.

         172.   Fourth, the specification of the 444 Patent and the 277 Patent are identical, so the

Applicants buried the Ismagilov 091 in the specification of the 277 Patent too, which discussed

other non-pertinent Ismagilov art that taught away from the claimed invention, thus concealing the

fact that the buried Ismagilov rendered Claim 1 of the 277 Patent obvious. See paragraphs 170-171

above.

         173.   Absent burying the Ismagilov art, and misleading or misdirecting the Examiner to

consider Ismagilov as having invented only something that teaches away from the claimed

invention, the claims of the 277 Patent would not have issued. This burying and misdirection

constitutes inequitable conduct for the same reasons explained above with respect to the 444 Patent

given that, as described in the preceding paragraphs, if the Examiner had appreciated the disclosure

of Ismagilov 091, the Examiner would not have allowed the claims of the 277 Patent to issue. As

described above with respect to the 444 Patent, this inequitable conduct also served to obfuscate

and conceal the fact that Link’s claim of inventorship was false.

         174.   Fifth, alternatively, or in addition, the claims of the 277 Patent are likewise

unenforceable under the doctrine of infectious unenforceability due to the Applicants’, including

their lawyers’ and at least Darren Link’s, inequitable conduct perpetrated in the prosecution of the

earlier-issued 444 Patent that also infects and renders unenforceable the claims of the 277 Patent.




                                                 74
       Case 1:19-cv-12533-WGY Document 113 Filed 07/13/20 Page 76 of 169




But, not only did the Applicants when prosecuting the later 277 Patent fail to repudiate any of their

prior acts of knowing deception in prosecuting the 444 Patent, they continued their deception when

they prosecuted the 277 Patent.

       175.     Each of the foregoing acts of inequitable conduct independently renders the claims

of the 444 Patent and the 277 Patent unenforceable. Moreover, the repeated and persistent pattern

of knowingly false and misleading statements and misdirection confirm that each of the individual

acts described above was taken with the specific intent to deceive the Patent Office into issuing

claims that would not have issued but for any of these misleading statements.

       176.     The 277 Patent bears an immediate and necessary relation to the 444 Patent. The

277 Patent is related to 444 Patent. The two patents-in-suit, the 444 Patent and the 277 Patent are

related and similar. The two patents share the same title “In Vitro Evolution in Microfluidic

Systems.” They list the same named inventors: Andrew David Griffiths, David A. Weitz, Darren R.

Link, Kuenho Ahn, and Jerome Bibette. They were both originally assigned to Medical Research

Council and Harvard. Both the application for the 277 Patent and the application for the 444 Patent

are intimately related in that they are both continuations of the same applications: (1) patent

application No. 11/665,030, filed as application No. PCT/GB2005/003889 on Oct. 10, 2005, now

U.S. Pat. No. 9,029,083; and (2) the earlier-in-the-chain application No. 10/961,695, filed on Oct.

8, 2004, now U.S. Pat. No. 7,968,287. The applications from which both patents-in-suit issued were

before the same Examiner. The 277 Patent and the 444 Patent share the identical specification,

including sharing identical written descriptions with identical figures.

       177.     Both patents-in-suit concern the same subject matter and similar prior art. For

example, the only independent claim of the 444 Patent, Claim 1, is very similar to Claim 1 of the

277 Patent, the only independent claim in that patent. Claim 1 of the 444 Patent reads as follows:




                                                  75
       Case 1:19-cv-12533-WGY Document 113 Filed 07/13/20 Page 77 of 169




                                            444 Patent
 1. A method for detecting a product of an enzymatic reaction, comprising the steps of:

 providing a droplet generator to produce, under microfluidic control, a plurality of aqueous
 microcapsules surrounded by an immiscible continuous phase that comprises a fluorinated oil
 that comprises a fluorinated polymer surfactant, each of the plurality of microcapsules
 comprising an enzyme, a genetic element, and reagents for the enzymatic reaction;


 pooling the microcapsules into one or more common compartments such that a portion of the
 plurality of microcapsules contact each other but do not fuse with each other due to the presence
 of the surfactant;

 conducting the enzymatic reaction on the genetic element of at least one of the plurality of
 microcapsules within the one or more common compartments; and

 detecting the product of the enzymatic reaction.

Claim 1 of the 277 Patent claims essentially the same subject matter as Claim 1 of the 444 Patent

except that it removes the “detecting . . .” limitation from the preamble and the body of the claim,

and adds the requirement that the genetic element (also claimed in Claim 1 of the 444 Patent) must

be “linked covalently or non-covalently to a bead.”

       178.     The sole independent claims from the 277 Patent and 444 Patent, Claims 1 in both,

include the identical key limitation “pooling the microcapsules into one or more common

compartments such that a portion of the plurality microcapsules contact each other but do not fuse

with each other due to the presence of the surfactant.” This is the limitation that the Applicants,

including their lawyers and Darren Link, deceptively represented to the Patent Office as the key

point of novelty so as to obtain issuance. Exhibit R at BIORAD-MA00021222-21228, BIORAD-

MA00021267-21288, BIORAD-MA00021289-21304; see also Exhibit BB at BIORAD-

MA00036467-470, BIORAD-MA00036489 & BIORAD-MA00036493. In addition, the

prosecution history of the 277 Patent shows that its claims are directed to very similar subject matter

to that covered by the claims of the 444 Patent. During the prosecution of the 277 Patent, the




                                                  76
          Case 1:19-cv-12533-WGY Document 113 Filed 07/13/20 Page 78 of 169




Examiner requested that the Applicants file a terminal disclaimer to overcome a double patenting

rejection over claims of the 444 Patent. Exhibit BB at BIORAD-MA00036443-451. The Applicants

did not challenge the Examiner’s rejection and filed the terminal disclaimer for the 277 Patent over

the 444 Patent. Id. at BIORAD-MA00036467-470, BIORAD-MA00036487-499, BIORAD-

MA00036504-505. This further demonstrates that the claims of the 277 Patent are not sufficiently

distinct from those in the 444 Patent.

          179.   In addition, for the reasons described above, but for the inequitable conduct by the

Applicants, the Examiner would not have allowed either the 444 Patent or the 277 Patent.

          180.   For at least the above-identified reasons, the 277 Patent bears an immediate and

necessary relation to the 444 Patent requiring that the earlier inequitable conduct relating to the 444

Patent must be related to the 277 Patent and thus renders the 277 Patent unenforceable as well.

                                      ELEVENTH DEFENSE
                                           (Misuse)

          181.   The claims of the Asserted Patents are unenforceable for patent misuse, including

without limitation because Plaintiffs have attempted to impermissibly broaden or extend the scope

of the 444 and 277 Patents with anticompetitive effect based upon Plaintiffs’ conduct described

generally in 10X’s counterclaims, which 10X incorporates by reference as though set forth fully

herein.

                                         TWELFTH DEFENSE
                                          (Duplicative Claims)

          182.   Without admitting that the Complaint states a claim, any remedies Plaintiffs have

requested are limited to the extent there is an overlapping or duplicative recovery pursuant to the

various claims for any alleged single wrong.




                                                  77
        Case 1:19-cv-12533-WGY Document 113 Filed 07/13/20 Page 79 of 169




                                   THIRTEENTH DEFENSE
                                      (Judicial Estoppel)

        183.    Plaintiffs’ claims are barred in whole or in part, based on the doctrine of judicial

estoppel, to the extent that Bio-Rad makes arguments in this proceeding that are inconsistent with

an argument made in a prior or currently pending proceeding, where Bio-Rad has benefited from

that argument in the other proceeding.

                                   FOURTEENTH DEFENSE
                                      (Unclean Hands)

        184.    Plaintiffs’ claims are barred by the doctrine of unclean hands, including based upon

Plaintiffs’ conduct described in 10X’s counterclaims and the foregoing affirmative defenses, which

10X incorporates by reference as though set forth in full herein. For example, the broad pattern of

inequitable conduct before the Patent Office with respect to the 444 Patent infected the 277 Patent

with inequitable conduct. In addition, the withholding of material information and/or the

submission of false information to the Patent Office soiled Plaintiffs’ hands as to render both the

444 and 277 Patents unenforceable.

                                   ADDITIONAL DEFENSES

        185.    10X reserves all affirmative defenses under Rule 8(c) of the Federal Rules of Civil

Procedure, the Patent Laws of the United States, and any other defenses at law or in equity that may

now exist or in the future be available based on discovery and further factual investigation in this

case.

                           I.      ANTITRUST COUNTERCLAIMS

                                            PARTIES

        1.      10X is a Delaware corporation with its principal place of business at 6230

Stoneridge Mall Road, Pleasanton, CA 94588.




                                                 78
        Case 1:19-cv-12533-WGY Document 113 Filed 07/13/20 Page 80 of 169




        2.        Bio-Rad is a Delaware corporation with its principal place of business at 1000

Alfred Nobel Drive, Hercules, CA 94547.

                                  JURISDICTION AND VENUE

        3.        The Court has subject matter jurisdiction over these counterclaims under the

antitrust laws including Title 15 of the United States Code, as well as 28 U.S.C. §§ 1331, 1337, and

1367.

        4.        The Court has personal jurisdiction over Bio-Rad for these counterclaims because

Bio-Rad has submitted to the jurisdiction of the Court and because Bio-Rad committed acts and/or

omissions related to these counterclaims in this District including Bio-Rad’s filing of the present

lawsuit itself.

        5.        Venue is proper in this Court under 15 U.S.C. § 22 and 28 U.S.C. § 1391 because

Bio-Rad meets the requirements for venue under the foregoing statutes, including because on

information and belief Bio-Rad transacts business in the Commonwealth of Massachusetts and a

substantial part of the events or omissions giving rise to the counterclaims occurred in

Massachusetts. For example, 10X’s counterclaims relate in substantial part to Bio-Rad’s acquisition

of another company, RainDance Technologies, Inc. (“RainDance”), which had its principal place

of business in the Commonwealth of Massachusetts.

                                   INTERSTATE COMMERCE

        6.        The products at issue in 10X’s Counterclaims in this action are sold in interstate

commerce and Bio-Rad’s unlawful activities alleged in these Counterclaims have occurred in, and

have a substantial effect upon, interstate commerce.

                                         INTRODUCTION

        7.        This case relates to two types of life-science research products used for genetic

analysis: droplet-digital polymerase chain reaction (“ddPCR”) and Next-Generation Sequencing


                                                  79
       Case 1:19-cv-12533-WGY Document 113 Filed 07/13/20 Page 81 of 169




(“NGS”) and specifically NGS sample preparation (“NGS Sample Prep”). These products are

described in greater detail below at ¶¶ 41-59.

       8.       10X is a pioneering innovator in the area of NGS Sample Prep. 10X came to market

with groundbreaking products that dramatically improved the ability to study the genes expressed

in large numbers of individual cells. 10X’s products have enabled previously unfeasible forms of

research in the life sciences in areas of critical importance to human health, including cancer,

immune disorders, and other serious diseases. Since 10X was founded, it has made tremendous

contributions to scientific understanding.

       9.       Bio-Rad has engaged in actions to monopolize multiple markets, including markets

where 10X is an innovating pioneer. Bio-Rad has committed multiple violations of the United States

antitrust laws and California unfair competition law. Bio-Rad’s violations include an unlawful

acquisition and illegal monopolization, monopoly maintenance, and attempted monopolization of

markets related to genetic research products and intellectual property. Bio-Rad’s unlawful conduct

and its use of illegal, anticompetitive, and exclusionary tactics are ongoing. Bio-Rad did not earn

its monopoly by developing innovative products of its own or inventing superior technology.

Instead, it obtained that power through an illegal, anticompetitive acquisition.

       10.      In 2017, Bio-Rad acquired RainDance. This acquisition, and Bio-Rad’s subsequent

use of the RainDance patents, have violated the antitrust laws in several ways. Specifically, Bio-

Rad has harmed competition, attempted to monopolize, or monopolized the following markets: (1)

the market for droplet digital polymerase chain reaction (“ddPCR”) products (“ddPCR Product

Market”), (2) the technology market for genetic analysis on a droplet-based platform (“Droplet

Genetic Analysis Technology Market”), and (3) the market for droplet-based products that perform

single-cell sample preparation for next generation sequencing (“Droplet Single-Cell Product




                                                 80
       Case 1:19-cv-12533-WGY Document 113 Filed 07/13/20 Page 82 of 169




Market”). Both of the product markets alleged herein are downstream from the Droplet Genetic

Analysis Technology Market.

       11.      First, Bio-Raid has monopolized the ddPCR Product Market through its 2017

acquisition of RainDance. At the time, Bio-Rad was already the dominant firm in the ddPCR

product market with, on information and belief, over a 90% share. RainDance was a nascent

competitor with, on information and belief, less than a 10% share. The RainDance acquisition thus

illegally established or maintained Bio-Rad’s monopoly in ddPCR products by eliminating its only

real competitor. 10X is a customer that purchases ddPCR products, and has suffered anticompetitive

harm from increased prices resulting from Bio-Rad’s monopolization of the ddPCR product market.

       12.      Second, through the RainDance acquisition, Bio-Rad has monopolized or

attempted to monopolize the Droplet Genetic Analysis Technology Market. Bio-Rad’s acquisition

of RainDance’s patent portfolio at least substantially lessened competition for the licensing of

intellectual property alleged by Bio-Rad to be foundational to droplet-based genetic analysis. Prior

to acquiring RainDance, Bio-Rad had already acquired a portfolio of patents that Bio-Rad asserts

broadly covers droplet-based genetic analysis. RainDance also held a portfolio of patents that Bio-

Rad would later assert as broadly covering the same technology areas. Bio-Rad believed that by

acquiring RainDance’s patent portfolio it could monopolize the markets for patent licensing that

are upstream of the relevant product markets and charge higher royalties for licensing the

aggregated patent portfolio. 10X is a customer in the Droplet Genetic Analysis Technology Market.

       13.      Third, through the RainDance acquisition, Bio-Rad has monopolized or attempted

to monopolize the Droplet Single-Cell Product Market. Bio-Rad asserts that its patents, including

the patents that it acquired when buying RainDance, cover technology used as inputs for the

products in the Droplet Single-Cell Product Market. Bio-Rad offers its own products in the Droplet




                                                 81
       Case 1:19-cv-12533-WGY Document 113 Filed 07/13/20 Page 83 of 169




Single-Cell Product Market and is attempting to exclude 10X and create a monopoly in this market

by refusing to license to 10X the patents it unlawfully acquired and by seeking to enjoin 10X from

selling its products. This scheme threatens to significantly reduce competition through the exclusion

of Bio-Rad’s most significant competitor in the Droplet Single-Cell Product Market.

       14.      Thus, the acquisition combined two patent portfolios previously held by distinct IP

holders, reduced the availability of licenses, increased the would-be price of such licenses, and

increased the exclusionary effect of the portfolios by combining them. 10X is a would-be licensee

(i.e., a licensing customer) of patents in the Droplet Genetic Analysis Technology Market, which

are, according to Bio-Rad’s allegations, inputs into 10X’s products. Bio-Rad has harmed

competition, and 10X has suffered anticompetitive harm, from at least this aspect of the

anticompetitive acquisition.

       15.      Further, Bio-Rad competes in the Droplet Single-Cell Product Market in a way that

RainDance did not: While RainDance did not have a product that competed with 10X’s single-cell

NGS Sample Prep products, at the time when Bio-Rad acquired RainDance, Bio-Rad was releasing

its single-cell NGS Sample Prep product. Bio-Rad’s product was intended to compete directly with

10X’s existing single-cell NGS Sample Prep products. Bio-Rad thus had the incentive to exclude

rivals in the Droplet Single-Cell Product Market, and Bio-Rad’s acquisition of RainDance’s patents

gave Bio-Rad increased opportunities to do so. Bio-Rad competes with 10X in the Droplet Single-

Cell Product Market, and 10X is a customer of technological inputs for those products (including

patent licenses), and thus has suffered anticompetitive harm from this aspect of the acquisition.

       16.      When Bio-Rad bought RainDance, it announced that it would expand its product

offering with the RainDance products. That was not in fact Bio-Rad’s intent. Following the

acquisition, Bio-Rad terminated RainDance’s competing ddPCR product line and curtailed ongoing




                                                 82
       Case 1:19-cv-12533-WGY Document 113 Filed 07/13/20 Page 84 of 169




research and development efforts for RainDance products. Bio-Rad’s purpose in the acquisition

was to acquire the patents and use them to maintain or establish monopoly. Since its acquisition of

RainDance, Bio-Rad has unlawfully maintained, protected, and expanded its monopoly or market

power over the ddPCR Product Market and has sought continually to extend it into adjacent markets,

in particular, the Droplet Genetic Analysis Technology Market and Droplet Single-Cell Product

Market. Bio-Rad has done so through aggressive litigation (the merits of which 10X disputes) based

on its illegally acquired RainDance patents and its illegally aggregated patent portfolio against (1)

older generation 10X products and (2) a new generation of 10X products (“Next GEM” products)

that use substitute technology specifically designed not to implicate patents that Bio-Rad asserted

against 10X prior to the design of Next GEM. Bio-Rad’s unlawful acquisition of RainDance has

caused harm to 10X, including the harm caused by Bio-Rad’s litigation against 10X. Bio-Rad’s

conduct as a whole is also part of an anticompetitive scheme—including Bio-Rad’s unlawful

acquisition of RainDance—and the suits Bio-Rad has filed with the wrongly acquired patents are

at least part of the way in which Bio-Rad accomplishes its anticompetitive scheme. The suits are

also part of how Bio-Rad’s anticompetitive acquisition of RainDance harms 10X.

       17.      BioRad’s unlawful conduct has excluded competition, increased prices, and

reduced innovation. If left unchecked, Bio-Rad’s conduct will continue to reduce the options

available to scientists, reduce the quality of the options that remain available, and undermine critical,

potentially life-saving scientific research. 10X accordingly asserts these antitrust counterclaims

against Bio-Rad.

                             NATURE OF THE COUNTERCLAIMS

       18.      We are in the midst of a genomics revolution. This case relates to two distinct

technology areas where scientists have made significant strides—ddPCR and NGS. This case

concerns both the technology market and the product markets where this technology is used.


                                                   83
       Case 1:19-cv-12533-WGY Document 113 Filed 07/13/20 Page 85 of 169




       19.      The first technology area implicated in this case, ddPCR, is a method for

determining the quantity of a particular known DNA sequence in genetic material using droplets.

ddPCR uses microfluidic chips to divide biological material among numerous tiny droplets,

effectively allowing each droplet to be used as though it were a miniature test tube. Each droplet

can be checked to determine if it contains the known DNA sequence of interest, thus allowing

scientists to calculate the number of DNA molecules with the known sequence in the genetic

material.

       20.      The second technology area implicated in this case is sample preparation for NGS.

NGS involves “reading” genetic material. NGS is distinct from ddPCR: whereas ddPCR quantifies

the amount of a known sequence in genetic material, NGS is used to read the known or unknown

nucleotide sequences in genetic material. NGS Sample Prep involves preparing genetic material for

the NGS process. Even though ddPCR and droplet-based single-cell NGS Sample Preparation

products are different, both involve the use of microfluidic droplets.

        A.      Bio-Rad’s Acquisition Of RainDance

       21.      RainDance sold ddPCR products that performed PCR on a droplet-based platform

and obtained patents relating to ddPCR. Bio-Rad asserts that these patents also cover 10X’s droplet-

based NGS Sample Prep products. Years before Bio-Rad bought RainDance, it had already bought

another company called QuantaLife, Inc. (“QuantaLife”) that developed and sold ddPCR products.

       22.      If Bio-Rad and RainDance had continued to exist as independent enterprises, they

would have competed in multiple ways. First, they would have competed to sell ddPCR products,

which in turn would have led to greater innovation, higher quality, and lower prices. Second, they

would have competed to license their patents to other companies seeking to sell ddPCR products or

droplet-based NGS Sample Prep products. Bio-Rad believed that combining its existing patent

portfolio with RainDance’s would increase Bio-Rad’s negotiating power because it would no longer


                                                 84
       Case 1:19-cv-12533-WGY Document 113 Filed 07/13/20 Page 86 of 169




be possible for licensees to choose between Bio-Rad and another licensor with the RainDance IP.

Bio-Rad regarded RainDance’s patents as one of the main reasons justifying the acquisition.

       23.      Following its acquisition of RainDance, on information and belief, Bio-Rad

increased prices for ddPCR products. It also terminated RainDance’s competing ddPCR product

line and curtailed ongoing research and development efforts for RainDance products, demonstrating

that the acquisition was designed to eliminate a nascent competitor and to obtain its intellectual

property so that nobody else could use it. Bio-Rad has also used its illegally aggregated patent

portfolio to exclude competition from the ddPCR Product Market by refusing to license its patents

and by charging supracompetitive royalties.

       24.      Bio-Rad’s exclusionary course of conduct aimed at eliminating competition in the

ddPCR Product Market did not stop with its acquisition of RainDance. Bio-Rad has recently

targeted Stilla Technologies, Inc. (“Stilla”), a more recent entrant marketing products that are part

of the ddPCR Product Market. As of the time of the RainDance acquisition, Stilla was identified as

a potential licensee to the RainDance patents, but Bio-Rad now seeks to enjoin Stilla’s business.

       25.      Beyond ddPCR, Bio-Rad’s acquisition of RainDance has enabled Bio-Rad’s

attempted monopolization of the Droplet Single-Cell Product Market. In particular, Bio-Rad is

using its illegally aggregated patent portfolio to attempt to eliminate competition.

        B.      Bio-Rad’s Litigation Against 10X

       26.      10X is a competitor in the Droplet Single-Cell Product Market.

       27.      10X’s founders had previously worked at QuantaLife, where they pioneered

ddPCR, and for a time worked at Bio-Rad after Bio-Rad bought QuantaLife in 2011. They went on

to form the company that became 10X. 10X did not compete with the ddPCR product Bio-Rad had

acquired from QuantaLife and, in fact, 10X is a customer of Bio-Rad in the ddPCR Product Market.




                                                  85
       Case 1:19-cv-12533-WGY Document 113 Filed 07/13/20 Page 87 of 169




Instead, 10X introduced products in the Droplet Single-Cell Product Market where Bio-Rad now

competes with 10X.

       28.      As to NGS Sample Prep, 10X invented, pioneered, and sells revolutionary new

products in this field, including but not limited to single-cell NGS Sample Prep (i.e., 10X’s products

in the Droplet Single-Cell Product Market). 10X’s revolutionary advances in this field were hard

won through intensive interdisciplinary research, and 10X continues to innovate. 10X’s innovative

technology provides critical tools for genetic researchers to prepare genetic material for NGS in

ways that efficiently obtain information that was previously being lost, including information on

individual cells.

       29.      After 10X released its groundbreaking droplet-based single-cell NGS Sample Prep

product line, Bio-Rad attempted to move into that same field and launched a years-long campaign

to exclude 10X. Bio-Rad launched its single-cell NGS Sample Prep product, which it calls ddSEQ,

around the same time as it bought RainDance. Then, armed with a patent portfolio it aggregated

illegally in its unlawful acquisition of RainDance, Bio-Rad engaged in a campaign to exclude

competition in the Droplet Single-Cell Product Market.

       30.      As part of the RainDance acquisition, Bio-Rad took over a lawsuit RainDance had

filed against 10X in the District of Delaware (No. 15-cv-152 (D. Del.) (“152 Case”)). On

information and belief, but for Bio-Rad’s illegal acquisition, this litigation was more likely to be

resolved with a monetary settlement resulting in a patent license between RainDance and 10X. The

terms of this settlement were likely to be more favorable to 10X because the holder of the

RainDance IP would have less bargaining power with only those patents than with the combined

Bio-Rad and RainDance patent portfolios. Moreover, RainDance and Bio-Rad had different

incentives. RainDance had only a limited presence in the product market for ddPCR products (a




                                                  86
       Case 1:19-cv-12533-WGY Document 113 Filed 07/13/20 Page 88 of 169




market in which 10X did not compete in any case) and no product that competed with 10X in single-

cell NGS Sample Prep. Thus, RainDance had stronger competitive incentives to agree to

competitive licensing terms with companies making single-cell NGS Sample Prep products, such

as 10X. RainDance would not have been able rely on the same evidence of competition in the

product market that Bio-Rad ultimately relied upon to obtain an injunction order (currently on

appeal) against 10X’s products; and RainDance would not have been able to obtain such an

injunction.

       31.      Subsequently, Bio-Rad brought a series of additional lawsuits against 10X’s

products to monopolize the Droplet Single-Cell Product Market. These actions, like Bio-Rad’s

acquisition of the RainDance patents, were taken with the specific intent to monopolize and there

is a dangerous probability that Bio-Rad will monopolize this market if left unchecked.

       32.      In Mid-2017, following its acquisition of RainDance, Bio-Rad filed a complaint

with the United States International Trade Commission (the “ITC”), accusing microfluidic chips in

10X’s products of infringing multiple patents that issued from alleged rights that were part of Bio-

Rad’s portfolio of patents from before the RainDance acquisition. The Commission instituted

International Trade Commission Investigation No. 337-TA-1068 (the “1068 Investigation”). In the

1068 Investigation, Bio-Rad sought to exclude from U.S. importation the microfluidic chips then-

used in 10X’s droplet single-cell products. Bio-Rad also sought to exclude from U.S. importation

the microfluidic chips that 10X uses internally to manufacture the gel beads that are used in its NGS

Sample Prep products. The Commission’s limited exclusion order excludes only the microfluidic

chips used in 10X’s historical products. The Commission found that the microfluidic chips used in

Next GEM design NGS Sample Prep products and 10X’s process for manufacturing the gel beads

do not infringe the patents asserted in the 1068 Investigation. The Commission’s limited exclusion




                                                 87
       Case 1:19-cv-12533-WGY Document 113 Filed 07/13/20 Page 89 of 169




order does not exclude the importation of the microfluidic chips used in 10X’s current Next GEM

design NGS Sample Prep products. The microfluidic chips in 10X’s Next GEM products were

designed specifically not to implicate any of the Bio-Rad / RainDance patents that Bio-Rad had

previously asserted. The Commission’s limited exclusion order likewise does not exclude the

importation of chips for 10X’s process for manufacturing the gel beads that are used in its NGS

Sample Prep Products.

       33.      Bio-Rad filed two additional lawsuits in the District of Delaware, Case No. 19-cv-

1699 (the “1699 Case”), which Bio-Rad subsequently dismissed and refiled as the present case in

this Court, as well as Case No. 1:18-01679-RGA (the “1679 Case”), which is currently pending in

Delaware. In both of these lawsuits, Bio-Rad has asserted additional patents, including patents it

obtained through the RainDance acquisition. In both of these lawsuits, Bio-Rad asserts that 10X’s

newly designed, current Next GEM products, are infringing. With 10X’s motions to dismiss and

transfer pending before the District of Delaware, Bio-Rad preemptively dismissed the 1699 Case

and refiled as the present case in this Court in an attempt to forum shop its case on the 115 Patent

that Bio-Rad knew 10X contended belonged in the Northern District of California.

       34.      When Bio-Rad filed the 1699 Case in Delaware it also issued a press release stating

that the lawsuit asserted infringement by 10X’s newly designed Next GEM products. In that press

release, Bio-Rad stated that it would seek injunctive relief against 10X. Bio-Rad took these actions

on September 11, 2019, which was the day before 10X’s scheduled initial public offering (“IPO”).

Bio-Rad’s original complaint was carefully timed, having been filed at 3:36 PM, to precede the

expected time of 10X’s call with the Securities and Exchange Commission to go “effective”—a

required step prior to pricing (and trading) an IPO. These SEC calls are regularly scheduled at 4




                                                 88
       Case 1:19-cv-12533-WGY Document 113 Filed 07/13/20 Page 90 of 169




PM the day before an IPO. Bio-Rad was attempting to use the court filing and Bio-Rad’s related

press release to disrupt 10X’s IPO.

       35.      Following the Commission’s issuance of the Final Determination and remedial

orders in the 1068 Investigation, Bio-Rad issued another press release, announcing that it accuses

10X’s Next GEM products of infringement in both the 1679 Case and the present case.

       36.      Bio-Rad has used illegally acquired assets to drive up 10X’s costs, and it has cast

false aspersions on 10X’s reputation in an effort to undermine customer and investor confidence,

as well as to tie up the time and attention of many of 10X’s key personnel over a period of years.

Bio-Rad did all of this to try to eliminate competition and dominate the Droplet Single-Cell Product

Market. The cost to 10X of this anticompetitive interference from Bio-Rad’s litigation using its

illegally acquired assets has been very high, especially relative to 10X’s size and revenue.

        C.      Bio-Rad’s Antitrust Violations

       37.      Bio-Rad’s conduct and Bio-Rad’s use of the illegally acquired RainDance patents

have caused significant harm to competition and antitrust injury to 10X: First, in the ddPCR

Product Market, 10X must—like other ddPCR customers—pay supracompetitive prices for ddPCR

products because of Bio-Rad’s monopolization. Second, in the Droplet Genetic Analysis

Technology Market, 10X—like other potential downstream IP licensees—either cannot obtain

licenses or must pay supracompetitive prices for those licenses because Bio-Rad’s acquisition of

RainDance was an anticompetitive combination of two patent portfolios that would otherwise have

been held by competing licensors. Third, 10X—like any other potential participants in the Droplet

Single-Cell Product Market—is not able to license Bio-Rad’s patents without paying

supracompetitive royalties, if at all, because Bio-Rad’s acquisition of RainDance was an

anticompetitive merger. Because Bio-Rad competed in the downstream product markets, the




                                                 89
       Case 1:19-cv-12533-WGY Document 113 Filed 07/13/20 Page 91 of 169




merger gave Bio-Rad the ability and incentive to exclude rivals in the Droplet Single-Cell Product

Market by denying them inputs to those products.

       38.       Bio-Rad’s conduct violates the antitrust laws as follows:

             •   Bio-Rad’s unlawful acquisition of RainDance violated Section 7 of the Clayton Act,

                 15 U.S.C. § 18, because it substantially lessened competition and tended to create

                 monopoly in the Droplet Single-Cell Product Market, in the ddPCR Product Market,

                 and in the Droplet Genetic Analysis Technology Market.

             •   Bio-Rad’s unlawful acquisition of RainDance and Bio-Rad’s subsequent use of its

                 unlawfully aggregated patent portfolio in litigation violate Section 2 of the Sherman

                 Act, 15 U.S.C. § 2, and are acts of monopolization and/or attempted

                 monopolization of the Droplet Genetic Analysis Technology Market.

             •   Bio-Rad’s unlawful acquisition of RainDance and Bio-Rad’s subsequent use of its

                 unlawfully aggregated patent portfolio in litigation violate Section 2 of the Sherman

                 Act and are acts of attempted monopolization of the Droplet Single-Cell Product

                 Market.

             •   Bio-Rad’s unlawful acquisition of RainDance violates Section 2 of the Sherman

                 Act, 15 U.S.C. § 2, and are acts of monopolization and/or attempted

                 monopolization of the ddPCR Product Market.

             •   Bio-Rad’s conduct as alleged herein also constitutes unfair competition under

                 § 17200 et seq. of the California Business and Professions Code.

       39.       Only injunctive relief can fully remedy the anticompetitive harm. Bio-Rad must be

ordered to divest the RainDance patents and the licenses acquired through the RainDance

acquisition to a third party that will have the incentive to license the patents at competitive rates



                                                  90
       Case 1:19-cv-12533-WGY Document 113 Filed 07/13/20 Page 92 of 169




and that will not have the incentive to foreclose competitors in the Droplet Single-Cell Product

Market. Only such a divestiture will remedy the harm Bio-Rad has caused to competition in the

Droplet Genetic Analysis Technology Market, the ddPCR Product Market, and the Droplet Single-

Cell Product Market.

       40.      10X also seeks damages for Bio-Rad’s unlawful conduct. First, 10X is entitled to

damages for the excessive prices it has paid for ddPCR products. Second, 10X has suffered

substantial damages from its inability to license on competitive terms the patents now owned by

Bio-Rad in the Droplet Genetic Analysis Technology Market. These damages include lost profits

and business opportunities. 10X has also suffered substantial damages as the result of Bio-Rad’s

litigation tactics using the illegally acquired patents. These costs include not only legal fees, but

also lost profits and business opportunities as well as reputational harm.

                       THE GENETICS RESEARCH TOOLS INDUSTRY

       41.      Researchers in the life sciences need tools, such as DNA sequencers, to do their

work. The provision of such tools is big business: in 2017, life-science researchers spent more than

$50 billion on research tools. These researchers are spread across the health ecosystem in non-profit

research centers (such as universities and government entities), pharmaceutical companies, and

applied science entities (such as clinical laboratories and hospitals).

       42.      The research tools industry spans multiple fields in life science, including, among

others, genomics, proteomics, and cell biology. Because these fields are characterized by rapid

innovation, companies in the research tools industry often license patents to access the technology

they need or might be alleged to need in order to develop and sell their products.

       43.      The products and technologies at issue in this case are among those involved in

genetic analysis, and in particular those used (i) to accurately quantify the amount of a known DNA




                                                  91
       Case 1:19-cv-12533-WGY Document 113 Filed 07/13/20 Page 93 of 169




sequence in genetic material using PCR; and (ii) to “read” many known or unknown DNA

sequences in genetic material using NGS.

        A.      Background: Genetic Material

       44.      DNA contains the hereditary material for living organisms, encoded as a series of

particular molecules called nucleotides (or “bases”). DNA is made up of four different nucleotide

types that are linked together into two strands that bind each other and together form a double helix.

Each nucleotide always bonds with the same complementary partner on the opposite strand

(forming “base pairs”), so knowing the sequence of nucleotides on one side of the double helix is

sufficient to provide the full sequence of nucleotides for the other side of the double helix.

       45.      In cells, a strand of DNA is copied to make a strand of RNA containing the

complementary sequence. The sequence of nucleotides in RNA is used to make proteins through a

process called “translation,” and those proteins do much of the work in the cell. The sequence of

base pairs is a code that dictates functions of life. The DNA genome will contain the common code

that is used throughout the organism. The collection of RNA molecules in a cell corresponds to the

specific proteins made in that cell.

        B.      ddPCR—Accurately Quantifying Known DNA Sequences

       46.      Techniques were developed to achieve the goal of providing an accurate

quantification of a specific, known sequence of DNA in some given genetic material. Common

techniques for this rely on the polymerase chain reaction (“PCR”). PCR is a biological method that

uses a repeating cycle of steps to make exponential numbers of copies of DNA. PCR involves

heating and cooling the DNA repeatedly in a device called a thermal cycler. By using PCR in

combination with detection techniques scientists can tell whether a sequence is present in some

genetic material.




                                                  92
       Case 1:19-cv-12533-WGY Document 113 Filed 07/13/20 Page 94 of 169




       47.      More advanced techniques use PCR to tell not just whether a sequence of DNA or

RNA is present, but also to estimate how many instances of that sequence are present in some

genetic material. One such technique is called real-time PCR. This method involves running PCR

and measuring the amount of DNA after each heating/cooling cycle. Scientist can use the collected

data to estimate the relative initial amount of DNA in the genetic material.

       48.      Another technique for determining the amount of DNA in the genetic material is

digital PCR (“dPCR”). This technique involves dividing a solution containing DNA into many sub-

units and then running PCR reactions on the sub-units. Some sub-units will react and others will

not. The fact that each sub-unit is either reactive or not for a given sequence is what gives this

technique the name “digital.” Counting the number of reactive sub-units allows scientists to

calculate the number of nucleic acid molecules with a given sequence in genetic material.

       49.      QuantaLife, which was acquired by Bio-Rad, used microfluidic droplets as the sub-

units for dPCR. QuantaLife’s ddPCR products included “consumables” (such as microfluidic chips

and reagents) that are used once as well as dedicated bench-top devices used with those

consumables to create and collect data from the droplets. The products divided a water-based

solution containing DNA into many microscopic water droplets suspended in oil (a “water-in-oil

emulsion”). Each droplet also contains the reagents necessary to run a PCR reaction. The droplets

are formed in a device called a droplet generator. The emulsion with the droplets is then transferred

to a thermal cycler (a standard laboratory device used for PCR that was not proprietary to

QuantaLife), which performs the heating and cooling cycle necessary to run the PCR reaction. The

droplets are then transferred to another device (a droplet reader), which detects the presence or

absence of a known DNA sequence. Software analyzes the results to count the number of positive

droplets and can provide an absolute quantification of nucleic acids in the starting genetic material.




                                                  93
       Case 1:19-cv-12533-WGY Document 113 Filed 07/13/20 Page 95 of 169




QuantaLife obtained patents related to digital PCR in droplets. QuantaLife called its product ddPCR

(droplet digital PCR).

       50.      In the summer of 2011, QuantaLife began selling its ddPCR products commercially.

These products included both devices like the droplet generator and droplet reader and the

consumables (microfluidic chips and reagents) used in the devices. QuantaLife’s products proved

to be commercially viable, and Bio-Rad purchased the company in the Fall of 2011.

       51.      In 2013, RainDance launched a ddPCR product called “RainDrop” that competed

with the ddPCR products that Bio-Rad sold following its acquisition of QuantaLife. Like

QuantaLife, RainDance sold two devices (a droplet generator and a droplet reader) and

consumables. At the time, Bio-Rad was already the dominant firm in the ddPCR product market

with over a 90% share. RainDance was a nascent competitor with less than a 10% share.

       52.      Also, RainDance had a patent portfolio including both patents naming its

employees as inventors and patents that it had licensed from others. RainDance’s patents related to

PCR amplification of nucleic acids within droplets. In 2015, RainDance’s regulatory filings stated

that it had “secured exclusivity through owned patents and in-licensing in critical droplet

technologies such as droplet generation, merging fluids into droplets, libraries of droplets and

sequence enrichment. Additionally, we have proprietary positions in the core functionality of our

RainDrop dPCR platform that is common to a variety of applications. . . . The scope of our patent

portfolio provides us with a significant competitive advantage over potential competitors in our

target markets.”

        C.      Next Generation DNA Sequencers—“Reading” Many DNA Sequences

       53.      While PCR-based techniques were developed to accurately quantify the amount of

known DNA sequences, different techniques and technology have been developed to allow

researchers to “read” many known or previously unknown sequences of nucleotides in parallel.


                                                94
       Case 1:19-cv-12533-WGY Document 113 Filed 07/13/20 Page 96 of 169




       54.      DNA sequencing generally is the process of determining the order of the

nucleotides or base pairs in DNA. There are several technological approaches to sequencing DNA.

Given the rapidly evolving nature of the DNA sequencing industry, it is common for those

developing techniques to sequence DNA to seek patent protection for proprietary sequencing-

related technologies. The first techniques for DNA sequencing came about in the 1970s in the work

of biochemist Frederick Sanger and in the 1980s, biotech companies developed commercially-sold

devices that implemented Sanger’s technique. These first-generation sequencers are called “Sanger

sequencers.”

       55.      In the 2000s, companies began to develop “next generation” sequencing (“NGS”)

techniques that use a high-throughput approach that sequenced many segments of DNA at once.

Each individual sequence determined was typically short, and so longer DNA strands typically have

been broken up into many smaller pieces for sequencing. By sequencing large numbers of DNA

strands in parallel, NGS has increased the speed of sequencing while lowering the cost per

nucleotide. NGS does not require the researcher to specify in advance a particular nucleic acid

sequence to be examined in an experiment. NGS can “read” a previously unknown sequence of

nucleotides and requires no initial information from the researcher regarding the sequences that are

being “read.”

        D.      The 10X Innovations

       56.      After working at Bio-Rad for a time after the QuantaLife acquisition, individuals

from QuantaLife left Bio-Rad, eventually founding the company that became 10X. 10X does not

make ddPCR products. Instead, it has created new products that use novel applications of

microfluidic droplets, gel beads, and barcodes to prepare genetic material for use in next-generation

sequencers.




                                                 95
       Case 1:19-cv-12533-WGY Document 113 Filed 07/13/20 Page 97 of 169




       57.      10X’s initial product line involved “linked long-read” genome sequencing. It can

be challenging to sequence an entire genome of an organism because it is extremely lengthy or

determine whether multiple sequences are in a single strand of DNA. When using NGS, copies of

the genome need to be divided into very short strands. The resulting short sequences must then be

computationally put back together, with assistance from specialized computer software. 10X

developed proprietary technology using gel beads with releasably attached barcodes in droplets that

allowed researchers to group multiple shorter sequences together, simplifying the computational

task of reassembling the entire genome or identifying multiple sequences that were together in the

same strand of DNA.

       58.      10X also developed a range of applications for single-cell NGS analysis using its

groundbreaking approach of placing gel beads with releasably attached barcodes in droplets,

including, for example, analyses of DNA, RNA, protein, and epigenetics. In particular, 10X

developed technology to use microscopic gel beads, each of which has millions of copies of a

unique DNA “barcode” that are attached to it. Those gel beads are placed in droplets together with

cells (which contain nucleic acids), and the barcodes are released from the gel beads within the

droplets. Those barcodes are used to associate nucleic acid sequences with a single cell.

       59.      10X’s products allow researchers to efficiently investigate biological function on a

cell-by-cell basis using NGS, instead of being limited to tissues or collections of cells. This

innovation has numerous practical applications. For example, researchers are now learning that

tumors are not always composed of exact copies of the same cell but are sometimes made up of

cells with different genomes. 10X’s products allow researchers to investigate these differences.

                                    RELEVANT MARKETS

       60.      As stated above, this case concerns three relevant antitrust markets: (1) the ddPCR

Product Market, (2) the Droplet Genetic Analysis Technology Market, and (3) the Droplet Single-


                                                 96
       Case 1:19-cv-12533-WGY Document 113 Filed 07/13/20 Page 98 of 169




Cell Product Market. The two product markets are downstream from the Droplet Genetic Analysis

Technology Market.

        A.      Product Markets

                1.      The ddPCR Product Market

       61.      ddPCR products are systems for performing ddPCR analysis. A primary function

of ddPCR products is quantification of a specific, known sequence of DNA in a given genetic

material.

       62.      While some older products, in particular real-time PCR and non-droplet-based

dPCR products, can also quantify a given DNA or RNA sequence in a unit of genetic material,

customers do not view them as reasonable substitutes for ddPCR. ddPCR is the vast majority of the

dPCR field. Real-time PCR is generally viewed as inferior to ddPCR in accuracy, sensitivity, and

ease of use.

       63.      Because consumers of ddPCR products do not see other products as reasonable

substitutes, they would need to continue to purchase ddPCR products even if their price increased

substantially. Thus, a monopolist of ddPCR products could profitably impose a small but significant

and non-transitory increase in price on consumers above the price in a competitive market. In fact,

on information and belief, Bio-Rad did increase prices after acquiring RainDance.

       64.      The market for ddPCR products is at least nationwide.

       65.      Bio-Rad is a competitor in the market for ddPCR products and controls in excess

of 90% of that market. On information and belief, Stilla is the only other meaningful competitor in

the ddPCR Product Market and it has only single-digit market share. Bio-Rad is seeking to exclude

Stilla by suing it for patent infringement.

       66.      10X is a customer in the market for ddPCR products and has purchased ddPCR

products from Bio-Rad including during the time following Bio-Rad’s acquisition of RainDance.


                                                97
       Case 1:19-cv-12533-WGY Document 113 Filed 07/13/20 Page 99 of 169




                 2.      The Market for Droplet Single-Cell Products

        67.      Within the genetics research-tools industry, NGS Sample Prep products are used to

prepare samples for particular next-generation sequencing applications.

        68.      One area of research that requires tailored NGS Sample Prep tools is single-cell

analysis. In conventional genetic research, DNA and RNA strands from multiple cells are analyzed

together. But recognizing that different cells in a population may have different sets of genes being

expressed (that is, actively being used to make protein), scientists have begun to develop single-

cell techniques (i.e., techniques that allow observation of differences among cells). This demand

for single-cell analysis has created a market for droplet-based single-cell NGS Sample Prep

products, i.e., the Droplet Single-Cell Product Market. By dividing the population of cells among

droplets that can be automatically processed and analyzed, researchers can perform tasks that they

cannot perform cost-effectively with other products. Droplet-based single-cell NGS Sample Prep

allows scientists to divide individual cells into droplets for cell-by-cell processing before the genetic

material is further processed for use in machines that sequence DNA. For example, single cell

sequencing in droplets allows researchers to efficiently process large numbers of cells for NGS.

Lower throughput processing methods are not an adequate substitute for high-throughput droplet-

based methods.

        69.      For these reasons and others, many researchers that use droplet-based single-cell

NGS Sample Prep products would not see other products as reasonable substitutes and would

continue to purchase droplet-based single-cell NGS Sample Prep products despite a substantial

increase in price. For example, Bio-Rad’s Executive Vice President and President, Life Science

Group, Annette Tumolo, has claimed that it is not practical to do single cell NGS analysis without

using droplets. A hypothetical monopolist of droplet-based single-cell NGS Sample Prep products




                                                   98
      Case 1:19-cv-12533-WGY Document 113 Filed 07/13/20 Page 100 of 169




could therefore profitably impose a small but significant and non-transitory increase in price on

consumers above the price in a competitive market.

       70.      The market for droplet-based single-cell NGS Sample Prep products is at least

nationwide.

       71.      10X is a lead innovator in this market. Bio-Rad competes in this market by

marketing its ddSEQ single-cell sequencing products. Bio-Rad markets its products performing two

of the types of analysis performed by 10X’s products: single-cell RNA sequencing and single-cell

assay for transposase-accessible chromatin (“ATAC”). 10X’s products also perform sample prep

for additional NGS-based analysis not supported by the Bio-Rad products, thereby providing 10X’s

customers with more options, and Bio-Rad does not compete for those additional types of NGS-

based analysis. 10X and Bio-Rad together provide the majority of all products in the market for

droplet-based single-cell NGS Sample Prep products.

        B.      Droplet Genetic Analysis Technology Market

       72.      To make and market droplet-based genetic analysis products, an entity must be able

to practice the technologies underlying such products. For example, Bio-Rad has claimed that the

intellectual property acquired from RainDance encompasses a wide range of biological reactions in

droplets with potential applications in life science research and clinical research, including NGS

applications. Any new entrant into the product market for droplet-based genetic analysis would

need to either license proprietary technologies invented by an existing manufacturer/rights-holder

or invent its own, non-infringing technologies. Thus, the Droplet Genetic Analysis Technology

Market includes patents asserted to cover technology related to droplet-based genetic analysis.

       73.      A hypothetical monopolist in the Droplet Genetic Analysis Technology Market

could profitably impose a small but significant and non-transitory increase in price of that

technology above the price in a competitive market.


                                                99
      Case 1:19-cv-12533-WGY Document 113 Filed 07/13/20 Page 101 of 169




       74.      Bio-Rad alleges that it has broad rights concerning droplet-based genetic analysis

technology. These allegations, if true, would mean that Bio-Rad would be a monopolist in this

market. Further demonstrating that Bio-Rad believes it is a monopolist, Bio-Rad believed that its

aggregation of the Bio-Rad and RainDance patent portfolios would allow it to charge higher

royalties because consumers in the technology market (i.e., would-be licensees) would have no

ability to choose to license from the RainDance IP holder rather than from Bio-Rad.

       75.      The Droplet Genetic Analysis Technology Market is nationwide.

       76.      10X is both a competitor and a customer in this market. 10X is a competitor because

it is an innovator in the Droplet Single-Cell Product Market and 10X owns patents in this field that

are developed by its own employees. But 10X has also licensed patents in this market and could

potentially have settled with RainDance and licensed the RainDance patents but for Bio-Rad’s

illegal acquisition; and 10X is also a customer in this market.

                 BIO-RAD’S UNLAWFUL ACQUISITION OF RAINDANCE

       77.      In January 2017, Bio-Rad acquired RainDance. The main purpose of the acquisition

was to acquire the RainDance patents and eliminate competition. Bio-Rad’s acquisition of

RainDance was illegal and anticompetitive and substantially lessened competition in multiple

relevant antitrust markets. In addition, the acquisition was part of Bio-Rad’s attempt to monopolize

and/or monopolization of those markets and was part of a scheme whose purpose was to do the

same. After acquiring RainDance, Bio-Rad subsequently terminated RainDance’s products,

curtailed its research and development, and used the illegally acquired patents in litigation in the

furtherance of that same scheme and to monopolize or attempt to monopolize multiple relevant

antitrust markets.




                                                 100
      Case 1:19-cv-12533-WGY Document 113 Filed 07/13/20 Page 102 of 169




        A.      ddPCR Product Market

       78.      Following RainDance’s release of its ddPCR product offering, RainDance was a

small nascent competitor in the ddPCR Product Market. At that time, customers interested in using

ddPCR could purchase ddPCR products from either RainDance or Bio-Rad.

       79.      Bio-Rad purchased RainDance in January 2017, eliminating competition in the

ddPCR Product Market. After the acquisition, there was no other competitive manufacturer

producing ddPCR products.

       80.      Prior to the RainDance acquisition, Bio-Rad’s Annette Tumolo publicly stated that

the acquisition of RainDance’s ddPCR products would strengthen Bio-Rad’s position in digital

PCR. Bio-Rad also stated publicly that it welcomed the opportunity to expand its product offering

with RainDance’s products and technologies, and Bio-Rad stated that there would be combined

droplet-based solutions.

       81.      However, Bio-Rad’s actual purpose with the acquisition was to eliminate

RainDance as a competitive threat. Since the acquisition, Bio-Rad has eliminated RainDance’s

research-and-development efforts, and all but eliminated RainDance’s product line (except for the

temporary provision of products and service for existing customers). Bio-Rad’s trial counsel has

represented that Bio-Rad’s Annette Tumolo articulated Bio-Rad’s plan for RainDance as: buy the

company, disable the products, stop selling them, maybe provide support to a few people, and get

out of the business.

        B.      Droplet Genetic Analysis Technology Market

       82.      RainDance and Bio-Rad were also competitors in the Droplet Genetic Analysis

Technology Market. Both Bio-Rad and RainDance have asserted that their intellectual property

covers a broad range of droplet-based genetic analysis including 10X’s products.




                                               101
      Case 1:19-cv-12533-WGY Document 113 Filed 07/13/20 Page 103 of 169




       83.      Bio-Rad believed acquiring RainDance would reduce licensing competition and

reduce uncertainty about the licensing fees it could charge by eliminating the risk of competing

with another holder of the RainDance patent portfolio.

       84.      As a result of Bio-Rad’s aggregation of these two separate patent portfolios,

competition for patent licensing has been substantially lessened. In effect, Bio-Rad’s goal was that

anyone seeking to commercially develop products that perform genetic analysis using droplets

would have to seek a license from Bio-Rad and would have no competitive alternative.

       85.      Bio-Rad’s acquisition of RainDance was part of a pattern of Bio-Rad’s behavior of

acquiring other competitors to aggregate their patents and eliminate competition in technology

markets. For example, in 2014, Bio-Rad acquired GnuBio, a company developing a droplet-based

sequencing workflow, and aggregated its patents with those of Bio-Rad.

       86.      The anticompetitive effects of Bio-Rad’s RainDance acquisition in the Droplet

Genetic Analysis Technology Market are exemplified by the fact that, before the acquisition, it was

more likely that 10X could have obtained a monetary settlement with a license to the RainDance

portfolio on competitive terms, whereas post-acquisition, Bio-Rad has refused to negotiate a license

on competitive terms and has obtained a damages award in the 152 Case that (if upheld) represents

a substantially increased royalty over the expected royalty had the patents been licensed by

RainDance or another entity lacking Bio-Rad’s specific incentives. Both the damages award and

the injunction, which are currently subject to appeal, are the direct result of Bio-Rad’s unlawful

acquisition of RainDance. The anticompetitive effects are further exemplified by Bio-Rad’s

(incorrect) assertions that the aggregated patent portfolio not only blocks 10X from using the

technology in its historical product offerings but also blocks 10X from using the substitute product




                                                102
       Case 1:19-cv-12533-WGY Document 113 Filed 07/13/20 Page 104 of 169




designs it created to avoid further allegations of infringement by Bio-Rad on the patents Bio-Rad

asserted in its first wave of patent lawsuits.

        87.      As a result of Bio-Rad’s illegal acquisition of RainDance, a competitor seeking to

enter or remain in any of the product markets downstream from the technology market where Bio-

Rad sought to assert monopoly power would face costly barriers to entry, including: (1) the thicket

of patents ostensibly covering these areas created by the RainDance acquisition, which requires

innovators to obtain costly licenses or face the task of inventing newly designed products that are

not alleged to be infringing; and (2) costly patent litigation premised on these patent thickets and

the elimination of RainDance as alternative for licensing technology.

        88.      Bio-Rad’s acquisition of RainDance also substantially lessened competition and

tended to create monopoly with respect to patent licenses that, if Bio-Rad’s assertions have merit,

cover patents that constituted technological inputs for those seeking to develop and manufacture

NGS Sample Prep and other products. This reduction in competition increased cost and risk those

seeking to use droplet-based technology, and this increased cost and risk could lead some

companies to abandon the use of such technology altogether. Bio-Rad has subsequently used the

combined QuantaLife and RainDance patent portfolios to attempt to exclude competitors for both

ddPCR and NGS-related products.

        89.      Another example concerns Stilla, a company that more recently attempted to enter

the ddPCR Product Market. Bio-Rad has sued Stilla for patent infringement in this Court, seeking

to use its illegally acquired patent assets to protect its monopoly in the ddPCR Product Market.

        90.      Another example is Bio-Rad’s litigation campaign against 10X in an attempt to

exclude 10X from the Droplet Single-Cell Product Market and monopolize that market like it has

ddPCR.




                                                 103
      Case 1:19-cv-12533-WGY Document 113 Filed 07/13/20 Page 105 of 169




       91.      Even though ddPCR and 10X’s technology are very different, after 10X was

founded, Bio-Rad asserted that it held rights over the range of droplet-based genetic analysis

platforms, including 10X’s. Bio-Rad embarked on a years-long campaign to keep 10X and its

products under a permanent cloud of litigation. Bio-Rad implemented this campaign by filing

and/or maintaining the numerous litigations described above based on its aggregated patent

portfolio. Among the assets Bio-Rad acquired from RainDance was the 152 Case, which RainDance

had filed against 10X. As explained above, RainDance, or a buyer other than Bio-Rad, would not

have been able to obtain the same relief Bio-Rad received in that case (currently on appeal) and

there is a higher probability that 10X would have been able to obtain a monetary settlement of the

ongoing litigation and a license to the RainDance patents but for the anticompetitive acquisition.

Bio-Rad, however, used the assets of the unlawful acquisition to exclude certain of 10X’s products

and to attempt to monopolize the Droplet Single-Cell Product Market.

       92.      Bio-Rad did not stop there. 10X expended significant time and money developing

newly designed products with similar functionality that have not been determined to be infringing.

After obtaining its injunction against 10X’s older products (in part by telling the Court that 10X’s

new products negated concerns about issuing such an injunction), Bio-Rad took aim at 10X’s newly

designed products both in the present action (and in the 1699 Case) and the 1679 Case. These new

actions also represent Bio-Rad’s use of the illegally acquired RainDance assets to attempt to

monopolize the Droplet Single-Cell Product Market as well as the upstream Droplet Genetic

Analysis Technology Market. Bio-Rad’s use of the illegally acquired RainDance patents is at once

part of the harm that 10X has suffered as a consequence of Bio-Rad’s illegal acquisition and also a

part of Bio-Rad’s attempt to monopolize the multiple markets alleged herein.




                                                104
      Case 1:19-cv-12533-WGY Document 113 Filed 07/13/20 Page 106 of 169




       93.      Additionally, Bio-Rad’s violation of the antitrust laws by its unlawful acquisition

of RainDance is part of an illegal scheme the purpose of which is to lessen competition and

monopolize the multiple markets alleged herein. Bio-Rad’s lawsuits, including those utilizing the

illegally acquired assets are also a part of the same scheme. Bio-Rad’s unlawful acquisition of

RainDance has also caused harm to 10X through the litigation based on the acquired patent rights.

       94.      Additionally, on information and belief, Bio-Rad brought these lawsuits based on

the illegally acquired RainDance patents for the purpose of keeping its competitor 10X under a

constant cloud of litigation. The patents Bio-Rad has asserted in these actions do not reflect its own

innovations but are patents or patent applications to which it gained access through the QuantaLife

and RainDance portfolios. This campaign of litigation is designed to use Bio-Rad’s unlawful

aggregation of the RainDance patent portfolio with its then-existing portfolio to intimidate, weaken,

exclude, and/or acquire 10X and to prevent 10X from competing in the Droplet Single-Cell Product

Market.

                        BIO-RAD’S ATTEMPT TO MONOPOLIZE
                    THE DROPLET SINGLE-CELL PRODUCT MARKET

       95.      In 2017, Bio-Rad launched its ddSEQ, droplet based single-cell NGS sample prep

product, and more recently launched ATAC-Seq application and consumables that are also used on

the ddSEQ instrument.

       96.      Bio-Rad has a specific intent to monopolize the Droplet Single-Cell Product Market

and exclude 10X from this market. Today, 10X is the largest manufacturer in the Droplet Single-

Cell Product Market, while Bio-Rad has a smaller market share. But Bio-Rad’s litigation campaign

is designed to give Bio-Rad monopoly power over the Droplet Single-Cell Product Market by using

its illegally aggregated market power to exclude 10X from this market. Bio-Rad seeks to do this

either by driving 10X out of the market or by acquiring 10X and assuming 10X’s market share as



                                                 105
       Case 1:19-cv-12533-WGY Document 113 Filed 07/13/20 Page 107 of 169




its own. Indeed, Annette Tumolo recently stated to 10X employees that 10X and Bio-Rad were one

or two rulings away from being part of the same company.

       97.      Indeed, Bio-Rad has claimed that competition with 10X is depressing prices in the

marketplace. Bio-Rad’s claim confirms that Bio-Rad will raise its prices if it succeeds at excluding

10X.

       98.      Bio-Rad has since filed three additional lawsuits (with two still pending), including

this one, the 1699 Case (now dismissed), and the 1679 Case, alleging that 10X’s redesigned

products, Next GEM, should also be enjoined.

       99.      The timing of Bio-Rad’s 1699 Case demonstrates Bio-Rad’s specific intent to

exclude 10X. As already noted, Bio-Rad filed that lawsuit and put out a press release announcing

the lawsuit, and announcing that it would seek to enjoin 10X’s Next GEM product line, on the very

day that 10X’s initial public offering was priced and the offering documents declared effective by

the U.S. Securities & Exchange Commission. Indeed, Bio-Rad filed the case hurriedly in the

District of Delaware, the wrong forum, with the intent to derail 10X’s IPO and for the purpose of

excluding 10X and impairing competition by interfering with 10X’s planned IPO.

       100.     Bio-Rad’s specific intent to monopolize is also demonstrated by its inconsistent

representations to different courts. In the present case and the 1679 Case in Delaware, Bio-Rad

seeks an injunction against 10X’s newly designed Next GEM products, and Bio-Rad has publicized

the fact that it is seeking to enjoin Next GEM. But Bio-Rad previously obtained an injunction order

and a limited exclusion order against 10X’s older products in the 152 and 1068 Cases, arguing that

the commercial availability of 10X’s new Next GEM products meant that excluding or enjoining

10X’s products would not create public interest issues. For example, the Commission in the 1068

Investigation determined that 10X’s technology platform enabled research including that related to




                                                106
       Case 1:19-cv-12533-WGY Document 113 Filed 07/13/20 Page 108 of 169




cancer (the second leading cause of death in the United States) and heart disease (the leading cause

of death in the United States). Relying on the commercial availability of the Next GEM chips, the

Commission concluded that the remedial orders it issued would not harm the public interest.

        101.     In addition to reflecting intent to monopolize, Bio-Rad’s conduct, taken as a whole,

forms an anticompetitive scheme. Each part of this scheme independently caused the

anticompetitive harms described herein. Bio-Rad’s suits using its wrongfully acquired patents are

part of the way in which Bio-Rad accomplishes its anticompetitive scheme. Bio-Rad’s unlawful

acquisition of RainDance has also caused harm to 10X through the litigation based on the acquired

patent rights, including the present litigation.

        102.     There is a dangerous probability that Bio-Rad could, through its continued litigation

including the use of its illegally acquired assets, substantially weaken 10X as a competitor and

exclude 10X from the market and thus obtain monopoly power in the Droplet Single-Cell Product

Market.

                                    HARM TO COMPETITION

        103.     Through its unlawful acquisition of RainDance and other exclusionary conduct,

Bio-Rad has harmed competition.

        104.     First, Bio-Rad’s acquisition of RainDance eliminated competition in the ddPCR

Product Market. Bio-Rad has since used its monopoly power in the ddPCR Product Market to raise

prices. Specifically, prices for ddPCR consumables have increased, which has directly harmed

purchasers in the ddPCR Product Market, including 10X. Further, by eliminating RainDance’s

ddPCR product line, Bio-Rad has reduced the number of distinct options available to customers in

the ddPCR Product Market. Bio-Rad has also used its control of technology upstream from the

ddPCR Product Market in an attempt to exclude Stilla from the ddPCR Product Market.




                                                   107
      Case 1:19-cv-12533-WGY Document 113 Filed 07/13/20 Page 109 of 169




       105.     Bio-Rad has also harmed competition using its monopoly power in the market for

technology related to genetic analysis on a droplet platform that sits upstream from the ddPCR

Product Market and, according to Bio-Rad’s allegations, upstream from the Droplet Single-Cell

Product Market. Were it not for the RainDance acquisition, Bio-Rad and RainDance would have

competed to license this technology. Instead, Bio-Rad has insisted on increased license fees, refused

to license its technology, or both. The imposition of supracompetitive licensing costs or the refusal

to license patents in Bio-Rad’s illegally aggregated patent portfolio further excludes competition

and increases barriers to entry.

       106.     Bio-Rad has used its acquisition of RainDance and its illegally aggregated patents

to seek to exclude 10X from the Droplet Single-Cell Product Market.

       107.     Consumers in these product markets have been and will be harmed by Bio-Rad’s

efforts to exclude its competitors, facing higher prices and lower-quality products. 10X is the lead

innovator in the NGS prep space. Exclusion of 10X from the market and Bio-Rad’s attempt to

monopolize or actual monopolization of those product markets has resulted in increased prices for

products that the scientific community has come to depend upon, increased cost and restricted

options to enter or remain in the market for potential competitors, slower pace of innovation,

reduction of quality of product offerings, and a restriction of choices.

                                   ANTITRUST INJURY TO 10X

       108.     Bio-Rad’s anticompetitive conduct has directly harmed 10X as a result of the

reduction in competition in each of the relevant markets.

       109.     First, 10X is a customer in the ddPCR Product Market. 10X has thus suffered harm

from the increase in prices since the RainDance acquisition.

       110.     Second, 10X has suffered substantial damages as a result of Bio-Rad’s

anticompetitive acquisition of the RainDance patent portfolio and the lessening of competition in


                                                 108
       Case 1:19-cv-12533-WGY Document 113 Filed 07/13/20 Page 110 of 169




the Droplet Genetic Analysis Technology Market. Bio-Rad’s aggregation of RainDance’s assets

with its own enabled Bio-Rad to increase the price to 10X of licensing the RainDance patents, deny

10X a license altogether that it was more likely to obtain through litigation settlement with

RainDance, and reduce 10X’s opportunities to identify new designs or substitute technologies that

it could license.

        111.        Third, 10X has suffered substantial damages as a result of Bio-Rad’s attempted

monopolization of the Droplet Single-Cell Product Market. Because of Bio-Rad’s refusal to settle

the RainDance litigation on the competitive terms that 10X was more likely to have obtained from

RainDance without the merger, 10X had to develop costly new designs for droplet-based single-

cell NGS Sample Prep products. 10X also incurred significant costs to defend against Bio-Rad’s

litigation including based on the illegally acquired RainDance patent portfolios. These include legal

fees as well as business opportunities and profits that 10X has lost because its executives and

employees are occupied by litigation and because of the effects of the litigation and statements

about it in the marketplace. If Bio-Rad had not unlawfully acquired RainDance, 10X could have

pursued monetary settlement with RainDance, and licensing RainDance’s patent portfolio would

have meant that Bio-Rad would not have been able to charge many multiples of the competitive

licensing prices. Nor would RainDance have been able to obtain an injunction because that

injunction was based on alleged competition between 10X’s products and Bio-Rad’s products and

not on any alleged competition with RainDance.

        112.        At present, Bio-Rad has obtained an injunction order in the 152 Case (asserting

RainDance patents) that 10X is appealing and a Limited Exclusion Order in the 1068 Investigation

(asserting patents that issued from alleged rights that Bio-Rad acquired before the RainDance

acquisition) that is still subject to presidential review as well as appeal. Both of those pending forms




                                                  109
      Case 1:19-cv-12533-WGY Document 113 Filed 07/13/20 Page 111 of 169




of injunctive relief are aimed at keeping 10X’s historical products off the market and both of those

decisions were premised in part on the existence of 10X’s newly designed substitute products, Next

GEM, being available in the market. Bio-Rad argued this would address the public interest concerns

associated with enjoining 10X’s products. Bio-Rad’s current litigations in the present case and in

the District of Delaware use RainDance-acquired patents to seek to exclude those same Next GEM

products. Exclusion or potential exclusion of those products in either the present lawsuit or Bio-

Rad’s lawsuit in Delaware reflects antitrust injury to 10X because it flows directly from the

anticompetitive nature of the RainDance acquisition and the aggregation of the RainDance

portfolios in Bio-Rad’s hands.

       113.     Exclusion or potential exclusion of 10X’s Next GEM products in either the present

lawsuit or Bio-Rad’s lawsuit in Delaware reflects antitrust injury to 10X because it flows directly

from the anticompetitive nature of the RainDance acquisition and the aggregation of the RainDance

portfolios in Bio-Rad’s hands. Likewise, an injunction against 10X’s historical products in the 152

Case reflects antitrust injury to 10X because it likewise flows directly from the anticompetitive

nature of the RainDance acquisition and the aggregation of the RainDance portfolios in Bio-Rad’s

hands. Further, 10X has suffered antitrust injury due to Bio-Rad’s acquisition of RainDance because

of Bio-Rad’s incentive, as a competitor in the Droplet Single-Cell Product Market, to inflate

licensing rates or deny licenses altogether to foreclose competitors in the Droplet Single-Cell

Product Market. Bio-Rad was placed in a position to act on that incentive when it acquired

RainDance and has so acted against 10X.

                                         COUNT I
 (Unlawful Acquisition in Violation of Section 7 of the Clayton Act, 15 U.S.C. § 18) (Droplet
                                Single-Cell Product Market)

       114.     10X hereby re-alleges and incorporates by reference the allegations set forth in

paragraphs 1 through 113 above.


                                                110
      Case 1:19-cv-12533-WGY Document 113 Filed 07/13/20 Page 112 of 169




       115.     Bio-Rad’s acquisition of RainDance had the effects, and continues to have the

effects, of substantially lessening competition and tending to create a monopoly in the Droplet

Single-Cell Product Market.

       116.     Unless Bio-Rad is required to divest the RainDance patent portfolio to a third party

willing and able to license those patents at competitive rates and/or rates not inflated by the

incentive to foreclose competitors in the Droplet Single-Cell Product Market, its acquisition of

RainDance will continue to have at least the following anticompetitive effects in the Droplet Single-

Cell Product Market:

          (a) excluding or threatening to exclude competitors with superior products for droplet-
              based single-cell NGS Sample Prep;
          (b) reducing innovation in droplet-based single-cell NGS Sample Prep products.
       117.     In the absence of such injunctive relief, 10X will suffer irreparable harm in the form

of being forced to continue to divert time and resources from its business to oppose Bio-Rad’s

lawsuits that are brought based on illegally acquired patents, being denied patent licensing

opportunities that are either necessary or alleged to be necessary so that 10X can market and sell

its products in the foregoing product market, and to the extent that Bio-Rad’s suits are not ultimately

defeated on their merit and that Bio-Rad is allowed to have injunctive relief in such lawsuits (all of

which 10X opposes), exclusion from the Droplet Single-Cell Product Market, and reduction of

competition by eliminating a superior and more efficient competitor with no corresponding

economic justification.

                                         COUNT II
 (Unlawful Acquisition in Violation of Section 7 of the Clayton Act, 15 U.S.C. § 18) (Droplet
                           Genetic Analysis Technology Market)

       118.     10X hereby re-alleges and incorporates by reference the allegations set forth in

paragraphs 1 through 117 above.



                                                  111
      Case 1:19-cv-12533-WGY Document 113 Filed 07/13/20 Page 113 of 169




       119.     Bio-Rad’s acquisition of RainDance had the effects, and continues to have the

effects, of substantially lessening competition and tending to create a monopoly in the Droplet

Genetic Analysis Technology Market for genetic analysis on a droplet platform.

       120.     Unless Bio-Rad is required to divest the RainDance patent portfolio to a third party

willing and able to license those patents at competitive rates and/or rates not inflated by the

incentive to foreclose competitors in the Droplet Single-Cell Product Market, its acquisition of

RainDance will continue to have at least the following anticompetitive effects in the Droplet

Genetic Analysis Technology Market:

          (a) excluding or threatening to exclude competitors with superior technology for droplet-

              based single-cell NGS Sample Prep or droplet-based genetic analysis;

          (b) reducing innovation in droplet-based single-cell NGS Sample Prep products.
       121.     In the absence of such injunctive relief, 10X will suffer irreparable harm in the form

of being forced to continue to divert time and resources from its business to oppose Bio-Rad’s

lawsuits that are brought based on illegally acquired patents, being denied patent licensing

opportunities that are either necessary or alleged to be necessary so that 10X can market and sell

its products, and to the extent that Bio-Rad’s suits are not ultimately defeated on their merit and

that Bio-Rad is allowed to have injunctive relief in such lawsuits (all of which 10X opposes),

exclusion from the Droplet Single-Cell Product Market as well.

                                      COUNT III
 (Attempted Monopolization of Droplet Single-Cell Product Market in Violation of Section
                         2 of the Sherman Act, 15 U.S.C. § 2)

       122.     10X hereby re-alleges and incorporates by reference the allegations set forth in

paragraphs 1 through 121 above.

       123.     Bio-Rad has engaged in predatory or anticompetitive conduct, including:

          (a) Unlawfully acquiring RainDance and the RainDance patent portfolio.


                                                 112
       Case 1:19-cv-12533-WGY Document 113 Filed 07/13/20 Page 114 of 169




           (b) Refusing to license its patent portfolios at reasonable rates, or at all.

           (c) Using that portfolio to file patent litigation against actual or potential competitors

               seeking to use technology for genetic analysis on a droplet platform.

        124.     Bio-Rad had a specific intent to monopolize the markets for Droplet Single-Cell

Product Market.

        125.     Through its conduct, Bio-Rad has created a dangerous probability of achieving

monopoly power in each of the foregoing product market.

        126.     As a direct and proximate cause of Bio-Rad’s conduct, 10X has suffered irreparable

harm including: suffering the cost, distraction and lost opportunities arising from having to defend

against Bio-Rad’s patent-infringement lawsuits; and being less able to continue to develop and sell

droplet-based single-cell NGS Sample Prep products. In the event that Bio-Rad is ultimately able

to win on the merits of its lawsuits, which 10X disputes, 10X will suffer the additional harm of

being forced to pay supracompetitive royalties on illegally acquired patents and/or being excluded

from the Droplet Single-Cell Product Market.

        127.     10X and others will continue to suffer such irreparable harm absent appropriate

injunctive relief.

                                     COUNT IV
  (Monopolization or Attempted Monopolization or Monopoly Maintenance of the Droplet
   Genetic Analysis Technology Market in Violation of Section 2 of the Sherman Act, 15
                                     U.S.C. § 2)

        128.     10X hereby re-alleges and incorporates by reference the allegations set forth in

paragraphs 1 through 127 above.

        129.     Bio-Rad seeking to defend the present injunction order and/or damages award in

the 152 Case, and/or obtain injunctive or damages relief against Next GEM in this or another lawsuit

alleging infringement by Next GEM, notwithstanding that 10X disputes the merits of any and all



                                                   113
       Case 1:19-cv-12533-WGY Document 113 Filed 07/13/20 Page 115 of 169




such injunctive relief, is an attempt by Bio-Rad to possess monopoly power in the Droplet Genetic

Analysis Technology Market.

        130.     Bio-Rad willfully attempted to acquire that monopoly power and/or obtained that

power and/or maintained that power through its acquisition of RainDance, not as a consequence of

its superior products, business acumen, or historic accident. To the extent that Bio-Rad defends the

injunction or damages award in the 152 Case successfully and/or successfully obtains injunctive or

damages relief against Next GEM, Bio-Rad will have established such monopoly.

        131.     To the extent that Bio-Rad does not already have such power, there is a dangerous

probability that Bio-Rad will succeed at obtaining such monopoly power because if Bio-Rad’s

lawsuits are successful at forcing 10X to in effect pay licensing royalties (in the form of damages)

or be enjoined from selling both its historical products and its Next GEM products then Bio-Rad

will in effect have obtained monopolistic market share for the Droplet Single-Cell Product Market

downstream from the Droplet Genetic Analysis Technology Market where Bio-Rad seeks to obtain

or maintains monopoly power.

        132.     As a direct and proximate cause of Bio-Rad’s conduct, 10X has suffered and/or will

suffer irreparable harm including: suffering the cost, distraction and lost opportunities arising from

having to defend against Bio-Rad’s patent-infringement lawsuits; being less able to continue to

develop and sell droplet-based single-cell NGS Sample Prep products; and being excluded from the

Droplet Single-Cell Product Market.

        133.     10X and others will continue to suffer such irreparable harm absent appropriate

injunctive relief.




                                                 114
      Case 1:19-cv-12533-WGY Document 113 Filed 07/13/20 Page 116 of 169




                                         COUNT V
      (Unlawful Acquisition in Violation of Section 7 of the Clayton Act, 15 U.S.C. § 18)
                                     (ddPCR Products)

       134.     10X hereby re-alleges and incorporates by reference the allegations set forth in

paragraphs 1 through 133 above.

       135.     Bio-Rad’s acquisition of RainDance had the effects, and continues to have the

effects, of substantially lessening competition and tending to create a monopoly in the ddPCR

Product Market.

       136.     Unless Bio-Rad is required to divest RainDance and its assets, Bio-Rad’s

acquisition of RainDance will continue to have at least the following anticompetitive effects in the

ddPCR Product Market:

          (a) raising prices that consumers must pay for ddPCR products;

          (b) reducing innovation in ddPCR products.

       137.     In the absence of such injunctive relief, 10X will suffer irreparable harm in the form

of paying supracompetitive prices for ddPCR products.

                                       COUNT VI
   (Monopolization or Monopoly Maintenance of ddPCR Product Market in Violation of
                      Section 2 of the Sherman Act, 15 U.S.C. § 2)

       138.     10X hereby re-alleges and incorporates by reference the allegations set forth in

paragraphs 1 through 137 above.

       139.     Bio-Rad possesses monopoly power in the ddPCR Product Market.

       140.     Bio-Rad willfully acquired and/or maintained that monopoly power through its

acquisition of RainDance, not as a consequence of its superior products, business acumen, or

historic accident, and continues to maintain that monopoly power through its anticompetitive use

of the unlawfully acquired RainDance patent portfolio.




                                                 115
       Case 1:19-cv-12533-WGY Document 113 Filed 07/13/20 Page 117 of 169




        141.     As a direct and proximate cause of Bio-Rad’s conduct, 10X has suffered harm

including: paying supracompetitive prices for ddPCR devices and consumables; suffering the cost,

distraction and lost opportunities arising from having to defend against Bio-Rad’s patent-

infringement lawsuits; and being less able to continue to develop and sell droplet-based single-cell

NGS Sample Prep products.

        142.     10X and others will continue to suffer such irreparable harm absent appropriate

injunctive relief.

                                        COUNT VII
   (Unfair Competition in Violation of California Business & Professions Code § 17200 et
                                            seq.)

        143.     10X hereby re-alleges and incorporates by reference the allegations set forth in

paragraphs 1 through 142 above.

        144.     Bio-Rad has engaged in Unfair Competition under § 17200 et seq. of the California

Business and Professions Code (UCL) by engaging in unlawful and unfair conduct. Bio-Rad’s

unlawful and unfair conduct has harmed competition in California and elsewhere and threatens

significant harm to competition in the future. Bio-Rad’s conduct is the direct and proximate cause

of injury to California consumers and to 10X.

        145.     Bio-Rad has engaged in unlawful conduct in violation of the UCL, including based

on the conduct alleged above that also violates Section 2 of the Sherman Act and Section 7 of the

Clayton Act. Bio-Rad’s unfair conduct threatens an incipient and continuing violation of the

antitrust laws and also violates the policy and spirit underlying those laws because the effects of

Bio-Rad’s conduct are comparable to or the same as violations of those laws, or because Bio-Rad’s

conduct otherwise significantly harms competition. Bio-Rad’s unfair competition includes multiple

acts any of which alone, and any combination of which, is sufficient to show a violation of the UCL

including at least the following:


                                                116
      Case 1:19-cv-12533-WGY Document 113 Filed 07/13/20 Page 118 of 169




          (a) Unlawfully acquiring RainDance and the RainDance patent portfolio so as to deny

              would-be licensees including 10X the opportunity to license those patents at all or at

              non-supracompetitive rates and for the purpose of denying necessary inputs to its

              competitors including 10X.

          (b) Using an illegally and unfairly acquired portfolio to file patent litigation against

              actual or potential competitors including 10X for the purpose of harming competition

              and excluding competitors including 10X.

          (c) Attempting to monopolize and/or monopolizing the antitrust markets as alleged

              herein.

       146.     These acts constitute violations of the UCL (and antitrust laws) as alleged herein

supra and at the very least significantly threaten or harm competition in the Droplet Single-Cell

Product Market and the Droplet Genetic Analysis Technology Market.

       147.     These acts have caused harm to competition in at least the ways alleged in the

foregoing paragraphs.

       148.     10X has suffered harm as a direct, proximate, and foreseeable result of Bio-Rad’s

actions alleged herein. Such harm includes but is not limited to needing to divert resources from its

business to oppose Bio-Rad’s lawsuits that are brought based on illegally acquired patents, being

denied patent licensing opportunities that are either necessary or alleged to be necessary so that

10X can market and sell its products, and being excluded or being threatened with exclusion from

the relevant markets. Harm suffered by 10X is further detailed in the foregoing paragraphs.

       149.     California consumers have been harmed and are threatened with continued harm as

a direct, proximate, and foreseeable result of Bio-Rad’s unlawful and unfair actions. Bio-Rad’s

unlawful and unfair conduct has already harmed researchers in California who rely upon 10X’s




                                                 117
       Case 1:19-cv-12533-WGY Document 113 Filed 07/13/20 Page 119 of 169




NGS sample prep products. These researchers are threatened with a reduced rate and/or increased

cost of scientific discovery in areas where they use 10X products. This harm to California

consumers is not limited to the scientific community, but likely extends to the medical community

and the community at large who depend upon the pace of scientific discovery for advances toward

treating and curing critical illnesses.

        150.     10X seeks an Order of this Court permanently enjoining Bio-Rad’s unlawful and

unfair business practices as alleged herein and other relief the Court deems appropriate.

        151.     10X and others will continue to suffer such irreparable harm absent appropriate

injunctive relief.

                     II.   DECLARATORY JUDGMENT COUNTERCLAIMS

         Counterclaim Plaintiff 10X hereby alleges declaratory judgment counterclaims against

 Bio-Rad and Harvard.

                                          NATURE OF ACTION

        152.     These are counterclaims for declarations of non-infringement, invalidity, and/or

unenforceability of one or more claims of U.S. Patent Nos. 8,871,444 (the “444 Patent”), and

9,919,277 (the “277 Patent”).

                                              PARTIES

        153.     Counterclaim Plaintiff 10X is a Delaware corporation with its principal place of

business at 6230 Stoneridge Mall Road, Pleasanton, CA 94588.

        154.     Counterclaim Defendant Bio-Rad is a Delaware corporation with its principal place

of business at 1000 Alfred Nobel Drive, Hercules, CA 94547.

        155.     Counterclaim Defendant Harvard is a Massachusetts institution with a principal

place of business at 1563 Massachusetts Ave., Cambridge, Massachusetts 02138.




                                                118
        Case 1:19-cv-12533-WGY Document 113 Filed 07/13/20 Page 120 of 169




                                 JURISDICTION AND VENUE

        156.    This is an action for declaratory judgment of non-infringement, invalidity, and

unenforceability of the 444 and 277 Patents arising under the patent laws of the United States, 35

U.S.C. § 1, et seq., and the Declaratory Judgment Act, 28 U.S.C. §§ 2201-2202. An actual case and

controversy exists under the Declaratory Judgment Act because Counterclaim Defendants Bio-Rad

and Harvard have sued 10X asserting that each of the 444 and 277 Patents is valid, enforceable, and

infringed by 10X, and Counterclaim Plaintiff 10X denies Counterclaim Defendants’ allegations.

This Court has subject matter jurisdiction over these Counterclaims pursuant to 28 U.S.C. § 1331

and 1338(a), in combination with 28 U.S.C. §§ 2201-2202.

        157.    Personal jurisdiction and venue in this District over Counterclaim Defendants are

proper for the purposes of Counts I and II of the Complaint—the only two counts that remain in the

case.

                                         BACKGROUND

        158.    On December 18, 2019, Counterclaim Defendants filed a Complaint against 10X,

asserting infringement of two patents, U.S. Patent Nos. 8,871,444 (“the 444 Patent”) and 9,919,277

(“the 277 Patent”). Counterclaim Defendants allege in the Complaint that United Kingdom

Research and Innovation (“UKRI”) and Harvard are the owners of the 444 Patent and the 277 Patent

and that Bio-Rad is an exclusive licensee of these patents.

        159.    In their Complaint, Counterclaim Defendants have expressly accused 10X of

infringing the 444 and 277 Patents in Counts I and II.

        160.    As a result of Counterclaim Defendants’ actions and statements, including the filing

of the Complaint, an actual and justiciable controversy exists between 10X and Counterclaim

Defendants with regard to the validity, infringement, and enforceability of the 444 and 277 Patents.




                                                119
       Case 1:19-cv-12533-WGY Document 113 Filed 07/13/20 Page 121 of 169




       161.        A judicial declaration and determination is necessary and appropriate at this time

given Counterclaim Defendants’ allegations and in order that 10X may ascertain its rights and

duties with respect to the 444 and 277 Patents.

                                      COUNT VIII
          (Declaratory Judgment of Non-Infringement of U.S. Patent No. 8,871,444)

       162.        10X restates and incorporates by reference the denials, admissions, allegations, and

Affirmative Defenses contained in its Answer and Second Amended Counterclaims above as if

fully set forth herein. 10X further restates and incorporates by reference its allegations in paragraphs

152 through 161 of its Declaratory Judgment Counterclaims.

       163.        In their Complaint, Counterclaim Defendants have expressly accused 10X of

infringing the 444 Patent.

       164.        10X has not been and is not now infringing, directly or indirectly, literally or under

the doctrine of equivalents, or willfully, any valid and enforceable claim of the 444 Patent.

       165.        10X does not infringe any valid and enforceable claim of the 444 Patent at least

because neither 10X nor anyone else has used or uses 10X’s Next GEM or GEM products to

practice each and every step of the method of the only independent claim of the 444 Patent, Claim

1. For example, neither 10X nor anyone else used or uses 10X’s Next GEM or GEM products such

that (1) the “microcapsules” are “aqueous” and that “a portion of the plurality of microcapsules

contact each other but do not fuse with each other,” and (2) “the product of the enzymatic reaction”

is “detect[ed]”.

       166.        Additionally, each of the claims of the 444 Patent are invalid and unenforceable as

set forth below in Counts IX and X of 10X’s Declaratory Judgment Counterclaims. An invalid

claim cannot be infringed.




                                                    120
       Case 1:19-cv-12533-WGY Document 113 Filed 07/13/20 Page 122 of 169




          167.    In light of the Complaint against 10X, there exists an actual controversy between

Counterclaim Defendants and 10X regarding the 444 Patent. Accordingly, a valid and justiciable

controversy has arisen and exists between Counterclaim Defendants, Harvard and Bio-Rad, and

10X with respect to the alleged infringement of the 444 Patent. 10X desires a judicial determination

and declaration of the respective rights and duties of the parties herein. Such a determination and

declaration is necessary and appropriate at this time so that the parties may ascertain their respective

rights and duties.

          168.    10X is entitled to a declaratory judgment that: (a) it has not infringed, and is not

infringing, literally or under the doctrine of equivalents, directly or indirectly, any valid and

enforceable claim of the 444 Patent, and (b) it is not liable for any alleged infringement of the 444

Patent.

                                          COUNT IX
                 (Declaratory Judgment of Invalidity of U.S. Patent No. 8,871,444)

          169.    10X restates and incorporates by reference the denials, admissions, allegations, and

Affirmative Defenses contained in its Answer and Second Amended Counterclaims above as if

fully set forth herein. 10X further restates and incorporates by reference its allegations in paragraphs

152 through 168 of its Declaratory Judgment Counterclaims.

          170.    10X contends that the claims of the 444 Patent are invalid for failure to comply

with the conditions for patentability, including, but not limited to, 35 U.S.C. §§ 101, 102, 103,

and/or 112.

          171.    For example, the asserted claims 1, 2, 4, 8, and 9 of the 444 Patent (“asserted claims

of the 444 Patent”) are invalid under Section 102 and/or 103 in view of at least U.S. Patent No.

7,129,091 (“Ismagilov 091”), Exhibit A. Ismagilov 091 was filed on May 9, 2003. These exemplary




                                                   121
      Case 1:19-cv-12533-WGY Document 113 Filed 07/13/20 Page 123 of 169




disclosures also apply to U.S. Patent Pub. No. 2005/0272159 (“Ismagilov 159”), Exhibit B, which

was published from the same patent application as Ismagilov 091 and contains the same disclosures.

       172.    Ismagilov 091 teaches, for example,

        A plug-forming region generally comprises a junction between a plug-fluid inlet
        and a channel containing the carrier-fluid such that plugs form which are
        substantially similar in size to each other and which have cross-sections which are
        substantially similar in size to the cross-section of the channel in the plug-forming
        region. In one embodiment, the substrate may contain a plurality of plug-forming
        regions.

Ismagilov 091 at 14:44-51; see also Ismagilov 159 ¶ 108.

       173.    Ismagilov 091 also teaches, for example,

        Suitable carrier-fluids include oils, preferably fluorinated oils. Examples include
        viscous fluids, such as perfluorodecaline or perfluoroperhydrophenanthrene;
        nonviscous fluids such as perfluorohexane; and mixtures thereof (which are
        particularly useful for matching viscosities of the carrier-fluids and plug-fluids).
        Commercially available fluorinated compounds such as FluorinertTM liquids (3M,
        St. Paul, Minn.) can also be used.

Ismagilov 091 at 20:37-44; see also Ismagilov 159 ¶ 145.

       174.    Ismagilov 091 also teaches, for example,

        For example, fluorinated surfactants, such as those with a hydrophilic head group,
        are preferred when the carrier-fluid is a fluorinated fluid and the plug-fluid is an
        aqueous solution.

Ismagilov 091 at 20:64-67; see also Ismagilov 159 ¶ 147.

       175.    Ismagilov 091 also teaches, for example,

        Fluorosurfactants terminated with OEG-groups have been shown to demonstrate
        biocompatibility in blood substitutes and other biomedical applications. Preferably,
        oil-Soluble fluoroSurfactants terminated with oligoethylene groups are used to
        create interfaces in the microfluidic devices in certain applications. Surfactants with
        well-defined composition may be synthesized. This is preferably followed by the
        characterization of the formation of aqueous plugs in the presence of those
        surfactants. Their inertness towards nonspecific protein adsorption will also be
        characterized. FIG. 24 shows examples of fluorinated surfactants that form
        monolayers that are: resistant to protein adsorption; positively charged; and
        negatively charged. For OEG-terminated surfactants, high values of n (≧16) are
        preferred for making these surfactants oil-soluble and preventing them from


                                                 122
      Case 1:19-cv-12533-WGY Document 113 Filed 07/13/20 Page 124 of 169




        entering the aqueous phase. In FIG. 24, compounds that have between about 3 to 6
        EG units attached to a thiol are sufficient to prevent the adsorption of proteins to a
        monolayer of thiols on gold, and are thus preferred for inertness. In addition,
        surfactants that have been shown to be biocompatible in fluorocarbon blood
        substitutes may also be used as additives to fluorinated carrier fluids.

Ismagilov 091 at 37:23-44 (highlighting added); see also Ismagilov 159 ¶ 233.

       176.     Dr. Ismagilov, who is the first named inventor of Ismagilov 091, testified at trial in

the District of Delaware, that the same sentence highlighted above in the previous paragraph was

emphasizing the use of surfactants that are highly stable:

        Q. . . . Now, I’ve highlighted the sentence that says, For OEG-terminated
        surfactants high values of N, N greater than or equal to 16, are preferred for making
        these surfactants oily soluble and preventing them from entering the aqueous phase.
        Can you explain for the jury how this sentence that I've highlighted in the patent
        relates to the two features that we discussed in --

        A. Yes. So we're emphasizing that the longer fluorinated tails are preferred in this
        chemistry, and they would be useful for creating droplets, biological reactions with
        high stability and high performance.

Exhibit C [Bio-Rad Laboratories, Inc. et al. v. 10X Genomics, Inc., Civil Action 15-152-RGA (D.

Del. Nov. 5, 2018), excerpt of the trial transcript to include Ismagilov 152 Case Trial Testimony]

at 222:18-223:9 (emphasis added, discussing a patent related to Ismagilov 091 that shares the same

specification passage).

       177.     Ismagilov 091 also teaches, for example,

        The merged plugs 122 may undergo further merging or undergo splitting, or they
        may be directed to other channels, channel branches, area, or region of the substrate
        where they may undergo one or more reactions or “treatments” such as one or more
        types of characterizations, measurements, detection, sorting, or analysis.

Ismagilov 091 at 27:58-64; see also Ismagilov 159 ¶ 180; see also id. ¶¶ 72, 186.

       178.     Ismagilov 091 also teaches, for example,

        Autocatalytic reactions present an exciting opportunity for highly sensitive
        detection of minute amounts of autocatalysts. Several systems are known to operate
        on this principle, silver-halide photography being the most widely used. In silver-
        halide photography, the energy of photons of light is used to decompose an


                                                 123
      Case 1:19-cv-12533-WGY Document 113 Filed 07/13/20 Page 125 of 169




        emulsion of silver halide AgX into nanometer-sized particles of metallic silver. A
        film that is embedded with the silver particles is then chemically amplified by the
        addition of a metastable mixture of a soluble silver(I) salt and a reducing agent
        (hydroquinone). Metallic silver particles catalyze reduction of silver(I) by
        hydroquinone, leading to the growth of the initial silver particles. Another example
        of an autocatalytic reaction is the polymerase-chain reaction (PCR), which is a very
        effective amplification method that has been widely used in the biological sciences.

Ismagilov 091 at 45:57-46:5; see also Ismagilov 159 ¶ 276.

       179.     Ismagilov 091 further disclosed that “[t]he term ‘detection region’ refers to a part

of or a location in a substrate or channel wherein a chemical is identified, measured, or sorted based

on a predetermined property or characteristic.” Ismagilov 091 at 7:61-64; see also Ismagilov 159

at ¶ 66. See also, e.g., Ismagilov 091 at 20:60-67, 26:37-58, 37:5-17, 38:41-55, 51:49-52:4, Fig.

10A; Ismagilov 159 at ¶¶ 147, 174, 231, 239, 316, Fig. 10A.

       180.     On March 2, 2020, 10X served its Preliminary Invalidity Contentions, pursuant to

Local Rule 16.6(d)(4) and the Pretrial Schedule (ECF No. 39), regarding invalidity of the asserted

claims of the 444 Patent for failure to comply with the conditions for patentability, including, but

not limited to, 35 U.S.C. §§ 101, 102, 103, and 112. 10X’s investigation is ongoing. 10X reserves

the right to revise, amend, or supplement its contentions concerning the invalidity of the asserted

claims of the 444 Patent.

       181.     On June 24, 2020, 10X filed two petitions for inter partes review of inter alia the

asserted claims of the 444 Patent before the United States Patent and Trademark Office, Patent Trial

and Appeal Board (“PTAB”), which have been assigned Case Numbers IPR2020-01180 and

IPR2020-01181 (“444 IPR Petitions”).

       182.     As described in IPR2020-01180, the asserted claims of the 444 Patent are invalid

under Section 102 and/or 103 in view of prior art references including, but not limited to, U.S.

Patent No. 7,129,091 B2 to Ismagilov et al., Exhibit A; Thorsen, Todd (2003) Microfluidic

technologies for high-throughput screening applications, California Institute of Technology,


                                                 124
      Case 1:19-cv-12533-WGY Document 113 Filed 07/13/20 Page 126 of 169




Exhibit I; U.S. Patent App. Pub. No. 2004/0180346 A1 to Anderson et al., Exhibit J; U.S. Patent

No. 7,323,305 to Leamon et al., Exhibit K; and U.S. Patent Application Publication No.

2005/0032240 to Lee and Tan, Exhibit L.

       183.     As described in IPR2020-01181, the asserted claims of the 444 Patent are invalid

under Section 102 and/or 103 in view of prior art references including, but not limited to, U.S.

Patent No. 9,857,303, Exhibit M; U.S. Patent Pub. No. 2006/0154298, Exhibit N; Sepp, A., Tawfik,

D. S., Griffiths, A. D., Microbead display by in vitro compartmentalisation: selection for binding

using flow cytometry, FEBS Letters 532, 455–458 (2002), Exhibit D; Thorsen, T., Roberts, R. W.,

Arnold, F. H., and Quake, S. R. (2001) Dynamic pattern formation in a vesicle-generating

microfluidic device. Phys. Rev. Letts., 86, 4163-66., Exhibit O (“Thorsen 2001”); U.S. Patent No.

7,323,305, Exhibit K; and U.S. Patent App. Pub. No. 2005/0032240 to Lee and Tan, Exhibit L.

       184.     The asserted claims of the 444 Patent are invalid for at least the reasons stated in

10X’s 444 IPR Petitions and 10X’s Preliminary Invalidity Contentions (and any amendment or

supplementation thereof).10X is informed and believes, and on that basis alleges, that Counterclaim

Defendants contend that the 444 Patent is valid and enforceable.

       185.     At least the asserted claims 1, 2, 4 and 8 of the 444 Patent are also invalid because

of incorrect inventorship pursuant to §§ 101 and 102(f). Darren Link’s testimony under oath

establishes conclusively that neither he nor his named coinventors are true inventors, and Ismagillov

091 anticipates Claims 1, 2, 4, and 8 of the 444 Patent. 10X incorporates herein its Tenth

Affirmative Defense of Inequitable Conduct in support.

       186.     Accordingly, a valid and justiciable controversy has arisen and exists between

Counterclaim Defendants, Harvard and Bio-Rad, and 10X with respect to the validity of the 444

Patent. 10X desires a judicial determination and declaration of the respective rights and duties of




                                                 125
       Case 1:19-cv-12533-WGY Document 113 Filed 07/13/20 Page 127 of 169




the parties herein. Such a determination and declaration is necessary and appropriate at this time so

that the parties may ascertain their respective rights and duties.

       187.      10X is entitled to a declaratory judgment that the claims of the 444 Patent are

invalid.

                                       COUNT X
           (Declaratory Judgment of Unenforceability of U.S. Patent No. 8,871,444)

       188.      10X restates and incorporates by reference the denials, admissions, allegations, and

Affirmative Defenses contained in its Answer and Second Amended Counterclaims above as if

fully set forth herein. 10X further restates and incorporates by reference their allegations in

paragraphs 152 through 187 of its Declaratory Judgment Counterclaims.

       189.      10X incorporates as if fully restated herein its Tenth Affirmative Defense of

Inequitable Conduct.

       190.      Accordingly, a valid and justiciable controversy has arisen and exists between

Counterclaim Defendants, Bio-Rad and Harvard, and 10X with respect to the unenforceability of

the 444 Patent. 10X desires a judicial determination and declaration of the respective rights and

duties of the parties herein. Such a determination and declaration is necessary and appropriate at

this time so that the parties may ascertain their respective rights and duties.

       191.      10X is entitled to a declaratory judgment that the claims of the 444 Patent are

unenforceable.

                                        COUNT XI
           (Declaratory Judgment of Non-Infringement of U.S. Patent No. 9,919,277)

       192.      10X restates and incorporates by reference the denials, admissions, allegations, and

Affirmative Defenses contained in its Answer and Second Amended Counterclaims above as if

fully set forth herein. 10X further restates and incorporates by reference its allegations in paragraphs

152 through 191 of its Declaratory Judgment Counterclaims.


                                                  126
      Case 1:19-cv-12533-WGY Document 113 Filed 07/13/20 Page 128 of 169




       193.     In their Complaint, Counterclaim Defendants have expressly accused 10X of

infringing the 277 Patent.

       194.     10X has not been and is not now infringing, directly or indirectly, literally or under

the doctrine of equivalents, or willfully any valid and enforceable claim of the 277 Patent.

       195.     10X does not infringe any valid and enforceable claim of the 277 Patent at least

because neither 10X nor anyone else has used or uses 10X’s Next GEM or GEM products to

practice each and every step of the method of the only independent claim of the 277 Patent, claim 1.

For example, neither 10X nor anyone else used or uses 10X’s Next GEM or GEM products such

that (1) the “microcapsules” are “aqueous” and that “a portion of the plurality of microcapsules

contact each other but do not fuse with each other,” (2) “a genetic element [is] linked covalently or

non-covalently to a bead” when the “droplet generator [] produce[s], under microfluidic control, a

plurality of aqueous microcapsules”, and (3) “a genetic element [is] linked covalently or non-

covalently to a bead” when “the enzymatic reaction” is “conduct[ed] … on the genetic element of

at least one of the plurality of microcapsules”.

       196.     Additionally, each of the claims of the 277 Patent is invalid and unenforceable as

set forth below in Counts XIII and XIV of 10X’s Declaratory Judgment Counterclaims. An invalid

claim cannot be infringed.

       197.     In light of the Complaint against 10X, there exists an actual controversy between

Counterclaim Defendants and 10X regarding the 277 Patent. Accordingly, a valid and justiciable

controversy has arisen and exists between Counterclaim Defendants, Harvard and Bio-Rad, and

10X with respect to the alleged infringement of the 277 Patent. 10X desires a judicial determination

and declaration of the respective rights and duties of the parties herein. Such a determination and




                                                   127
       Case 1:19-cv-12533-WGY Document 113 Filed 07/13/20 Page 129 of 169




declaration is necessary and appropriate at this time so that the parties may ascertain their respective

rights and duties.

          198.    10X is entitled to a declaratory judgment that: (a) it has not infringed, and is not

infringing, literally or under the doctrine of equivalents, directly or indirectly, any valid and

enforceable claim of the 277 Patent, and (b) it is not liable for any alleged infringement of the 277

Patent.

                                          COUNT XII
                 (Declaratory Judgment of Invalidity of U.S. Patent No. 9,919,277)

          199.    10X restates and incorporates by reference the denials, admissions, allegations, and

Affirmative Defenses contained in its Answer and Second Amended Counterclaims above as if

fully set forth herein. 10X further restates and incorporates by reference their allegations in

paragraphs 152 through 198 of its Declaratory Judgment Counterclaims.

          200.    10X contends that the claims of the 277 Patent are invalid for failure to comply

with the conditions for patentability, including, but not limited to, 35 U.S.C. §§ 101, 102, 103,

and/or 112, especially in light of the scope of Plaintiffs’ current infringement allegations.

          201.    On March 2, 2020, 10X served its Preliminary Invalidity Contentions, pursuant to

Local Rule 16.6(d)(4) and the Pretrial Schedule (ECF No. 39), regarding invalidity of the asserted

claims 1-6, 8, 9, 11, 13, and 14 of the 277 Patent (“asserted claims of the 277 Patent”) for failure to

comply with the conditions for patentability, including, but not limited to, 35 U.S.C. §§ 101, 102,

103, and 112. 10X’s investigation is ongoing. 10X reserves the right to revise, amend, or

supplement its contentions concerning the invalidity of the asserted claims of the 277 Patent.

          202.    As one example, the asserted claims of the 277 Patent are invalid under Section 102

and/or 103 in view of prior art references including, but not limited to, U.S. Patent No. 7,129,091

B2 to Ismagilov et al., Exhibit A; Thorsen, Todd (2003) Microfluidic technologies for high-



                                                  128
      Case 1:19-cv-12533-WGY Document 113 Filed 07/13/20 Page 130 of 169




throughput screening applications, California Institute of Technology, Exhibit I; U.S. Patent App.

Pub. No. 2007/0077572 A1 to Tawfik et al. (“Tawfix 572”), Exhibit P; U.S. Patent No. 7,323,305

to Leamon et al., Exhibit K; and U.S. Patent Application Publication No. 2005/0032240 to Lee and

Tan, Exhibit L.

       203.       As a further example, the asserted claims 4 and 14 of the 277 Patent are invalid

under at least 35 U.S.C. § 103, as described above and further in view of at least U.S. Patent App.

Pub. No. 2007/0077572 A1 to Tawfik et al. (“Tawfik 572”), Exhibit P. Tawfik 572 is entitled to at

least the priority date of November 24, 2003.

       204.       Tawfik 572 teaches, for example,

        As used herein, a “genetic element” is a molecule, a molecular construct or a cell
        comprising a nucleic acid. The genetic elements of the present invention may
        comprise any nucleic acid (for example, DNA, RNA or any analogue, natural or
        artificial, thereof). The nucleic acid component of the genetic element may
        moreover be linked, covalently or non-covalently, to one or more molecules or
        structures, including proteins, chemical entities and groups, solid-phase supports
        such as magnetic beads, and the like. In the methods of the invention, these
        structures or molecules can be designed to assist in the sorting and/or isolation of
        the genetic element encoding a gene product with the desired activity. It is further
        to be understood that the genetic elements of the present invention may be present
        within a cell, virus or phage.

Tawfik 572 ¶ 106.

       205.       Tawfik 572 also teaches, for example,

        The term “expression” as used herein, is used in its broadest meaning, to signify
        that a nucleic acid contained in the genetic element is converted into its gene
        product. Thus, where the nucleic acid is DNA, expression refers to the transcription
        of the DNA into RNA; where this RNA codes for protein, expression may also refer
        to the translation of the RNA into protein. Where the nucleic acid is RNA,
        expression may refer to the replication of this RNA into further RNA copies, the
        reverse transcription of the RNA into DNA and optionally the transcription of this
        DNA into further RNA molecule(s), as well as optionally the translation of any of
        the RNA species produced into protein. Preferably, therefore, expression is
        performed by one or more processes selected from the group consisting of
        transcription, reverse transcription, replication and translation.

Tawfik 572 ¶ 107.


                                                129
     Case 1:19-cv-12533-WGY Document 113 Filed 07/13/20 Page 131 of 169




      206.   Tawfik 572 also teaches, for example,

      Expression of the genetic element may thus be directed into either DNA, RNA or
      protein, or a nucleic acid or protein containing unnatural bases or amino acids (the
      gene product) within the droplet of the invention, so that the gene product is
      confined within the same droplet as the genetic element.

Tawfik 572 ¶ 108.

      207.   Tawfik 572 also teaches, for example,

      A “genetic element” in accordance with the present invention is as described above.
      Preferably, a genetic element is a molecule or construct selected from the group
      consisting of a DNA molecule, an RNA molecule, a partially or wholly artificial
      nucleic acid molecule consisting of exclusively synthetic or a mixture of naturally-
      occurring and synthetic bases, any one of the foregoing linked to a polypeptide, and
      any one of the foregoing linked to any other molecular group or construct.
      Advantageously, the other molecular group or construct may be selected from the
      group consisting of nucleic acids, polymeric substances, particularly beads, for
      example polystyrene beads, magnetic substances such as magnetic beads, labels,
      such as fluorophores or isotopic labels, chemical reagents, binding agents such as
      macrocycles and the like.

Tawfik 572 ¶ 153.

      208.   Tawfik 572 also teaches, for example,

      For the isolation of the desired cell components, the emulsion droplets may also
      carry microbeads coated either with oligonucleotides complementary to the nucleic
      acids one wishes to isolate (i.e., specific complementary sequence, if a particular
      nucleic acids needs to be isolated, or polyT if all mRNAs are to be isolated), or with
      antibodies specific against the protein, or proteins, of interest, or a combination of
      both. The number of cells and beads can be adjusted relative to the number of
      droplets so that the likelihood of having more than one cell per droplet is very low,
      and that all compartments, will contain, on average, one bead. In this case, most
      beads would carry no mRNAs or proteins, but those that do, would indeed represent
      a single cell.

Tawfik 572 ¶ 251.

      209.   Tawfik 572 also teaches, for example,

      The lysis reagents or buffers can contain a ‘cocktail’ of various inhibitors of RNases
      and proteinases to prevent the degradation of the analytes while the cells are broken
      and their contents processed. At the end of the lysis/capture, the emulsion can be
      broken and the microbeads isolated and rinsed to remove all cellular components
      apart from those DNA, RNA, or protein molecules that were specifically captured


                                               130
      Case 1:19-cv-12533-WGY Document 113 Filed 07/13/20 Page 132 of 169




        by the microbeads. Further processing of the microbeads depends on the particular
        analysis being performed.

Tawfik 572 ¶ 252.

       210.     Tawfik 572 also teaches, for example,

        The simplest analysis for the mRNA levels bound to the beads can be performed
        by addition of fluorescent oligonucleotides that are specific for the mRNA of
        interest. The amount of mRNA bound to the beads will be directly correlated to the
        level of fluorescence on the beads and can be sorted by FACS. Reverse
        transcription (RT) of mRNA can also be performed. This step can be performed
        in emulsion droplets to maintain the linkage between one cell and one microbead.
        The microbeads can then be isolated, rinsed and a PCR reaction performed in a
        new emulsion. The latter may use a set of oligonucleotides primers that are specific
        for the set of mRNAs that is being analyzed, with each oligonucleotide primer
        containing a different fluorescent probe. The PCR reaction can be preformed under
        conditions that ensure the linearity of amplification (no limiting number of primers,
        etc.) so that the relative number of fluorescent probes on the bead reflects the
        number of each mRNA type attached to it. Beads can be then analyzed by flow
        cytometry to enable the determination of the levels of mRNAs.

Tawfik 572 ¶ 253.

       211.     As another example, the asserted claims of the 277 Patent are invalid under Section

102 and/or 103 in view of prior art references including, but not limited to, U.S. Patent No.

9,857,303, Exhibit M; U.S. Patent Pub. No. 2006/0154298, Exhibit N; Sepp, A., Tawfik, D. S.,

Griffiths, A. D., Microbead display by in vitro compartmentalisation: selection for binding using

flow cytometry, FEBS Letters 532, 455–458 (2002), Exhibit D; Thorsen, T., Roberts, R. W., Arnold,

F. H., and Quake, S. R. Dynamic pattern formation in a vesicle-generating microfluidic device.

Phys. Rev. Letts., 86, 4163-66 (2001), Exhibit O; U.S. Patent No. 7,323,305, Exhibit K; U.S. Patent

App. Pub. No. 2007/0077572 A1 to Tawfik et al., Exhibit P; and U.S. Patent App. Pub. No.

2005/0032240, Exhibit L.

       212.     For example, the asserted claims of the 277 Patent are invalid under at least 35

U.S.C. § 103, in view of at least Sepp A, Tawfik DS, Griffiths AD, Microbead display by in vitro

compartmentalisation: selection for binding using flow cytometry, FEBS Letters 532: 455–458


                                                131
      Case 1:19-cv-12533-WGY Document 113 Filed 07/13/20 Page 133 of 169




(2002) (“Sepp”), Exhibit D, and further in view of U.S. Patent No. 7,129,091 (“Ismagilov 091”),

Exhibit A. These exemplary disclosures also apply to U.S. Patent Pub. No. 2005/0272159

(“Ismagilov 159”) Exhibit B, which was published from the same patent application as Ismagilov

091 and contains the same disclosures. Sepp was published at least by 2002. Ismagilov 091 was

filed May 9, 2003.

       213.    Sepp teaches, for example,

        A repertoire of genes encoding protein variants, each with a common N- or C-
        terminal epitope tag, are linked to streptavidin-coated beads carrying antibodies
        that bind the epitope tag at, on average, ≤1 gene per bead (1). The beads are
        compartmentalised in a water-in-oil emulsion to give, on average, <1 bead per
        compartment (2), and transcribed and translated in vitro in the compartments.
        Consequently, in each compartment, multiple copies of the translated protein
        become attached to the gene that encodes it via the bead (3). The emulsion is broken
        (4), and the microbeads carrying the display library isolated. The beads are
        incubated with ligand coupled to horseradish peroxidase (HRP), washed to remove
        unbound ligand and incubated with hydrogen peroxide and fluorescein tyramide
        (5). Immobilised HRP converts the fluorescein tyramide into a short-lived, free-
        radical intermediate which reacts with adjacent proteins. Hence, beads displaying
        proteins that bind ligand become labelled with multiple fluorescein molecules.
        These beads can then be enriched (together with the genes attached to them) by
        flow cytometry.




Sepp at 456, Fig. 1.

       214.    Ismagilov 091 teaches, for example,

        A plug-forming region generally comprises a junction between a plug-fluid inlet
        and a channel containing the carrier-fluid such that plugs form which are
        substantially similar in size to each other and which have cross-sections which are
        substantially similar in size to the cross-section of the channel in the plug-forming
        region. In one embodiment, the substrate may contain a plurality of plug-forming


                                                132
     Case 1:19-cv-12533-WGY Document 113 Filed 07/13/20 Page 134 of 169




       regions.

Ismagilov 091 at 14:44-51; see also Ismagilov 159 ¶ 108.

      215.    Ismagilov 091 also teaches, for example,

       Suitable carrier-fluids include oils, preferably fluorinated oils. Examples include
       viscous fluids, such as perfluorodecaline or perfluoroperhydrophenanthrene;
       nonviscous fluids such as perfluorohexane; and mixtures thereof (which are
       particularly useful for matching viscosities of the carrier-fluids and plug-fluids).
       Commercially available fluorinated compounds such as FluorinertTM liquids (3M,
       St. Paul, Minn.) can also be used.

Ismagilov 091 at 20:37-44; see also Ismagilov 159 ¶ 145.

      216.    Ismagilov 091 also teaches, for example,

       For example, fluorinated surfactants, such as those with a hydrophilic head group,
       are preferred when the carrier-fluid is a fluorinated fluid and the plug-fluid is an
       aqueous solution.

Ismagilov 091 at 20:64-67; see also Ismagilov 159 ¶ 147.

      217.    Ismagilov 091 also teaches, for example,

       Fluorosurfactants terminated with OEG-groups have been shown to demonstrate
       biocompatibility in blood substitutes and other biomedical applications. Preferably,
       oil-Soluble fluorosurfactants terminated with oligoethylene groups are used to
       create interfaces in the microfluidic devices in certain applications. Surfactants with
       well-defined composition may be synthesized. This is preferably followed by the
       characterization of the formation of aqueous plugs in the presence of those
       surfactants. Their inertness towards nonspecific protein adsorption will also be
       characterized. FIG. 24 shows examples of fluorinated surfactants that form
       monolayers that are: resistant to protein adsorption; positively charged; and
       negatively charged. For OEG-terminated surfactants, high values of n (≧16) are
       preferred for making these surfactants oil-soluble and preventing them from
       entering the aqueous phase. In FIG. 24, compounds that have between about 3 to 6
       EG units attached to a thiol are sufficient to prevent the adsorption of proteins to a
       monolayer of thiols on gold, and are thus preferred for inertness. In addition,
       surfactants that have been shown to be biocompatible in fluorocarbon blood
       substitutes may also be used as additives to fluorinated carrier fluids.

Ismagilov 091 at 37:23-44 (highlighting added); see also Ismagilov 159 ¶ 233.




                                                133
      Case 1:19-cv-12533-WGY Document 113 Filed 07/13/20 Page 135 of 169




       218.     Dr. Ismagilov, who is the first named inventor of Ismagilov 091, testified at trial in

the District of Delaware, that the same sentence highlighted above in the previous paragraph was

emphasizing the use of surfactants that are highly stable:

        Q. . . . Now, I’ve highlighted the sentence that says, For OEG-terminated
        surfactants high values of N, N greater than or equal to 16, are preferred for making
        these surfactants oily soluble and preventing them from entering the aqueous phase.
        Can you explain for the jury how this sentence that I've highlighted in the patent
        relates to the two features that we discussed in --

        A. Yes. So we're emphasizing that the longer fluorinated tails are preferred in this
        chemistry, and they would be useful for creating droplets, biological reactions with
        high stability and high performance.

Exhibit C [Bio-Rad Laboratories, Inc. et al. v. 10X Genomics, Inc., Civil Action 15-152-RGA (D.

Del. Nov. 5, 2018) Ismagilov 152 Case Trial Testimony] at 222:18-223:9 (emphasis added,

discussing a patent related to Ismagilov 091 that shares the same specification passage), Exhibit C

(excerpted).

       219.     Ismagilov 091 also teaches, for example,

        The merged plugs 122 may undergo further merging or undergo splitting, or they
        may be directed to other channels, channel branches, area, or region of the substrate
        where they may undergo one or more reactions or “treatments” such as one or more
        types of characterizations, measurements, detection, sorting, or analysis.

Ismagilov 091 at 27:58-64; see also Ismagilov 159 ¶ 180; see also id. ¶¶ 72, 186.

       220.     Ismagilov 091 also teaches, for example,

        Autocatalytic reactions present an exciting opportunity for highly sensitive
        detection of minute amounts of autocatalysts. Several systems are known to operate
        on this principle, silver-halide photography being the most widely used. In silver-
        halide photography, the energy of photons of light is used to decompose an
        emulsion of silver halide AgX into nanometer-sized particles of metallic silver. A
        film that is embedded with the silver particles is then chemically amplified by the
        addition of a metastable mixture of a soluble silver(I) salt and a reducing agent
        (hydroquinone). Metallic silver particles catalyze reduction of silver(I) by
        hydroquinone, leading to the growth of the initial silver particles. Another example
        of an autocatalytic reaction is the polymerase-chain reaction (PCR), which is a very
        effective amplification method that has been widely used in the biological sciences.



                                                 134
      Case 1:19-cv-12533-WGY Document 113 Filed 07/13/20 Page 136 of 169




Ismagilov 091 at 45:57-46:5; see also Ismagilov 159 ¶ 276.

       221.     For example, the asserted claims are invalid under § § 102 and/or 103 in view of

U.S. Patent No. 9,857,303 (“Griffiths 303”) and U.S. Patent Pub. No. 2006/0154298 (“Griffiths-

298”). Griffiths 303 discloses a droplet generator under microfluidic control. Griffiths 303 describes

that “compound libraries can be compartmentalized in highly monodisperse microcapsules

produced using microfluidic techniques.” See Griffiths 303 at 5:12-14 (emphasis added). Griffiths

303 and the 444 Patent also contain substantially the same disclosures concerning droplet

generation using microfluidic techniques:

                      Griffiths                                         444 Patent
  Highly monodisperse microcapsules can be           Highly monodisperse microcapsules can be
  produced using microfluidic techniques. For        produced using microfluidic techniques. For
  example, water-in-oil emulsions with less          example, water-in-oil emulsions with less
  than 3% polydispersity can be generated by         than 1.5% polydispersity can be generated by
  droplet break off in a co-flowing steam of oil     droplet break off in a co-flowing steam of oil
  (Umbanhowar et al., 2000). Microfluidic            (Umbanhowar et al., 2000). Microfluidic
  systems can also be used for laminar-flow of       systems can also be used for laminar-flow of
  aqueous microdroplets dispersed in a stream        aqueous microdroplets dispersed in a stream
  of oil in microfluidic channels (Thorsen et al.,   of oil in microfluidic channels (Thorsen et al.,
  2001). This allows the construction of             2001). This allows the construction of
  microfluidic devices for flow analysis and,        microfluidic devices for flow analysis and,
  optionally, flow sorting of microdroplets (Fu      optionally, flow sorting of microdroplets (Fu
  et al., 2002).                                     et al., 2002).

  Griffiths 303 at 13:31-40                          444 Patent at 25:64-26:6

       222.      As another example, Griffiths 303 discloses the use of fluorinated oil comprising

fluorinated surfactant:

        The emulsion may be stabilised by addition of one or more surface-active agents
        (surfactants). These surfactants are termed emulsifying agents and act at the
        water/oil interface to prevent (or at least delay) separation of the phases. Many oils
        and many emulsifiers can be used for the generation of water-in-oil emulsions; a
        recent compilation listed over 16,000 surfactants, many of which are used as
        emulsifying agents (Ash and Ash, 1993). Suitable oils include light white mineral
        oil and decane. Suitable surfactants include: non-ionic surfactants (Schick, 1966)
        such as sorbitan monooleate (SpanTM 80; ICI), sorbitan monostearate (SpanTM 60;
        ICI), polyoxyethylenesorbitan monooleate (TweenTM 80; ICD, and


                                                 135
      Case 1:19-cv-12533-WGY Document 113 Filed 07/13/20 Page 137 of 169




        octylphenoxyethoxyethanol (Triton X-100); ionic surfactants such as sodium
        cholate and sodium taurocholate and sodium deoxycholate; chemically inert
        silicone-based surfactants such as polysiloxane-polycetyl-polyethylene glycol
        copolymer (Cetyl Dimethicone Copolyol) (e.g. AbiTM EM90; Goldschmidt); and
        cholesterol.

        Emulsions with a fluorocarbon (or perfluorocarbon) continuous phase (Krafft et al.,
        2003; Riess, 2002) may be particularly advantageous. For example, stable water-
        in-perfluorooctyl bromide and water-in-perfluorooctylethane emulsions can be
        formed using F-alkyl dimorpholinophosphates as surfactants (Sadder et al., 1996).
        Non-fluorinated compounds are essentially insoluble in fluorocarbons and
        perfluorocarbons (Curran, 1998; Hildebrand and Cochran, 1949; Hudlicky, 1992;
        Scott, 1948; Studer et al., 1997) and small drug-like molecules (typically <500 Da
        and Log P<5) (Lipinski et al., 2001) are compartmentalised very effectively in the
        aqueous microcapsules of water-in-fluorocarbon and water-in-perfluorocarbon
        emulsions—with little or no exchange between microcapsules.

Griffiths 303 at 12:21-52. This disclosure is substantially the same to that included in the

specification of the 444 Patent, further demonstrating that Griffiths 303 discloses the claimed

fluorinated oil and fluorinated surfactant. Compare, Griffiths 303 at 12:21-52, with 444 Patent at

18:16-47.

       223.     Griffiths 303 also itself claims aqueous microdroplets comprising “non-fluorinated

nucleic acids,” a “biological target enzyme that is reactive with one or more of the nucleic acids”

(an enzyme), and a “fluorogenic substrate of the biological target enzyme” (reagents for the

enzymatic reaction). Griffiths 303 at Claim 1; see also id., Claim 7 (similar), Claim 4 (“structurally

different” “biological target enzyme[s]”). As an example, Griffiths teaches that “compounds” can

include “nucleic acids:”

        The term "compound" is used herein in accordance with the meaning normally
        assigned thereto in the art. The term compound is used in its broadest sense i.e. a
        substance comprising two or more elements in fixed proportions, including
        molecules and supramolecular complexes. This definition includes small molecules
        (typically <500 Daltons) which make up the majority of pharmaceuticals. However,
        the definition also includes larger molecules, including polymers, for example
        polypeptides, nucleic acids and carbohydrates, and supramolecular complexes
        thereof.

                                                ****


                                                 136
       Case 1:19-cv-12533-WGY Document 113 Filed 07/13/20 Page 138 of 169




        A "desired activity", as referred to herein, is the modulation of any activity of a
        target, or an activity of a molecule which is influenced by the target, which is
        modulatable directly or indirectly by a compound or compounds as assayed herein.
        The activity of the target may be any measurable biological or chemical activity,
        including binding activity, an enzymatic activity, an activating or inhibitory activity
        on a third enzyme or other molecule, the ability to cause disease or influence
        metabolism or other functions; and the like. Activation and inhibition, as referred
        to herein, denote the increase or decrease of a desired activity 1.5 fold, 2 fold, 3
        fold, 4 fold, 5 fold, 10 fold, 100 fold or more. Where the modulation is inactivation,
        the inactivation can be substantially complete inactivation.

Griffiths 303 at 8:58-67, 9:51-64 (emphasis added).

       224.     Griffiths 303 also discloses “[c]omplicated biochemical processes, notably gene

transcription and translation” in aqueous microcapsules, which “has enabled compartmentalisation

in water-in-oil emulsions to be used for the selection of genes [genetic element], which are

transcribed and translated [enzymatic reaction requiring reagents] in emulsion microcapsules and

selected by the binding or catalytic activities of the proteins they encode.” Griffiths 303 at 12:62-

13:7. This disclosure is substantially the same as that included in the specification of the 444 Patent.

444 Patent at 18:58-19:3.

       225.     As another example, Griffiths 303 contains substantially the same or similar

disclosures regarding droplet contents as that included in the specification of the 444 Patent:

  (A) General Description                            (A) General Description

  The microcapsules of the present invention         The microcapsules of the present invention
  require appropriate physical properties to         require appropriate physical properties to
  allow the working of the invention.                allow the working of the invention.

  First, to ensure that the compounds and the        First, to ensure that the genetic elements and
  target may not diffuse between                     gene products may not diffuse between
  microcapsules, the contents of each                microcapsules, the contents of each
  microcapsule must be isolated from the             microcapsule are preferably isolated from the
  contents of the surrounding microcapsules, so      contents of the surrounding microcapsules, so
  that there is no or little exchange of             that there is no or little exchange of the
  compounds and target between the                   genetic elements and gene products between
  microcapsules over the timescale of the            the microcapsules over the timescale of the
  experiment. However, the permeability of the       experiment. However, the permeability of the
  microcapsules may be adjusted such that            microcapsules may be adjusted such that


                                                  137
    Case 1:19-cv-12533-WGY Document 113 Filed 07/13/20 Page 139 of 169




reagents may be allowed to diffuse into and/or reagents may be allowed to diffuse into and/or
out of the microcapsules if desired.           out of the microcapsules if desired.

                      ...                                              ...


Third, the formation and the composition of      Third, the formation and the composition of
the microcapsules advantageously does not        the microcapsules advantageously does not
abolish the activity of the target.              abolish the function of the machinery the
                                                 expression of the genetic elements and the
                                                 activity of the gene products.

Consequently, any microencapsulation system      Consequently, any microencapsulation system
used preferably fulfils these three              used preferably fulfils these three
requirements. The appropriate system(s) may      requirements. The appropriate system(s) may
vary depending on the precise nature of the      vary depending on the precise nature of the
requirements in each application of the          requirements in each application of the
invention, as will be apparent to the skilled    invention, as will be apparent to the skilled
person.                                          person.

A wide variety of microencapsulation             A wide variety of microencapsulation
procedures are available (see Benita, 1996)      procedures are available (see Benita, 1996)
and may be used to create the microcapsules      and may be used to create the microcapsules
used in accordance with the present invention.   used in accordance with the present invention.
Indeed, more than 200 microencapsulation         Indeed, more than 200 microencapsulation
methods have been identified in the literature   methods have been identified in the literature
(Finch, 1993).                                   (Finch, 1993).

                      ...

Enzyme-catalysed biochemical reactions have      Enzyme-catalysed biochemical reactions have
also been demonstrated in microcapsules          also been demonstrated in microcapsules
generated by a variety of other methods.         generated by a variety of other methods.
Many enzymes are active in reverse micellar      Many enzymes are active in reverse micellar
solutions (Bru & Walde, 1991; Bru & Walde,       solutions (Bru & Walde, 1991; Bru & Walde,
1993; Creagh et al., 1993; Haber et al., 1993;   1993; Creagh et al., 1993; Haber et al., 1993;
Kumar et al., 1989; Luisi & B., 1987; Mao &      Kumar et al., 1989; Luisi & B., 1987; Mao &
Walde, 1991; Mao et al., 1992; Perez et al.,     Walde, 1991; Mao et al., 1992; Perez et al.,
1992; Walde et al., 1994; Walde et al., 1993;    1992; Walde et al., 1994; Walde et al., 1993;
Walde et al., 1988) such as the AOT-             Walde et al., 1988) such as the AOT-
isooctane-water system (Menger & Yamada,         isooctane-water system (Menger & Yamada,
1979).                                           1979).

Microcapsules can also be generated by           Microcapsules can also be generated by
interfacial polymerisation and interfacial       interfacial polymerisation and interfacial
complexation (Whateley, 1996).                   complexation (Whateley, 1996).



                                              138
    Case 1:19-cv-12533-WGY Document 113 Filed 07/13/20 Page 140 of 169




Microcapsules of this sort can have rigid,         Microcapsules of this sort can have rigid,
nonpermeable membranes, or semipermeable           nonpermeable membranes, or semipermeable
membranes. Semipermeable microcapsules             membranes. Semipermeable microcapsules
bordered by cellulose nitrate membranes,           bordered by cellulose nitrate membranes,
polyamide membranes and lipid-polyamide            polyamide membranes and lipid-polyamide
membranes can all support biochemical              membranes can all support biochemical
reactions, including multienzyme systems           reactions, including multienzyme systems
(Chang, 1987; Chang, 1992; Lim, 1984).             (Chang, 1987; Chang, 1992; Lim, 1984).
Alginate/polylysine microcapsules (Lim &           Alginate/polylysine microcapsules (Lim &
Sun, 1980), which can be formed under very         Sun, 1980), which can be formed under very
mild conditions, have also proven to be very       mild conditions, have also proven to be very
biocompatible, providing, for example, an          biocompatible, providing, for example, an
effective method of encapsulating living cells     effective method of encapsulating living cells
and tissues (Chang, 1992; Sun et al., 1992).       and tissues (Chang, 1992; Sun et al., 1992).

Non-membranous microencapsulation                  Non-membranous microencapsulation
systems based on phase partitioning of an          systems based on phase partitioning of an
aqueous environment in a colloidal system,         aqueous environment in a colloidal system,
such as an emulsion, may also be used.             such as an emulsion, may also be used.

Preferably, the microcapsules of the present       Preferably, the microcapsules of the present
invention are formed from emulsions;               invention are formed from emulsions;
heterogeneous systems of two immiscible            heterogeneous systems of two immiscible
liquid phases with one of the phases dispersed     liquid phases with one of the phases dispersed
in the other as droplets of microscopic or         in the other as droplets of microscopic or
colloidal size (Becher, 1957; Sherman, 1968;       colloidal size (Becher, 1957; Sherman, 1968;
Lissant, 1974; Lissant, 1984).                     Lissant, 1974; Lissant, 1984).

Emulsions may be produced from any                 Emulsions may be produced from any
suitable combination of immiscible liquids.        suitable combination of immiscible liquids.
Preferably the emulsion of the present             Preferably the emulsion of the present
invention has water (containing the                invention has "water" (an aqueous liquid
biochemical components) as the phase present       containing the biochemical components) as
in the form of finely divided droplets (the        the phase present in the form of finely divided
disperse, internal or discontinuous phase) and     droplets (the disperse, internal or
a hydrophobic, immiscible liquid (an `oil`) as     discontinuous phase) and a hydrophobic,
the matrix in which these droplets are             immiscible liquid (an `oil`) as the matrix in
suspended (the nondisperse, continuous or          which these droplets are suspended (the
external phase). Such emulsions are termed         nondisperse, continuous or external phase).
`water-in-oil` (W/O). This has the advantage       Such emulsions are termed `water-in-oil`
that the entire aqueous phase containing the       (W/O). This has the advantage that the entire
biochemical components is                          aqueous phase containing the biochemical
compartmentalised in discreet droplets (the        components is compartmentalised in discreet
internal phase). The external phase, being a       droplets (the internal phase). The external
hydrophobic oil, generally contains none of        phase, being a hydrophobic liquid, generally
the biochemical components and hence is            contains none of the biochemical components



                                                 139
     Case 1:19-cv-12533-WGY Document 113 Filed 07/13/20 Page 141 of 169




inert.                                           and hence is inert.


The emulsion may be stabilised by addition of    The emulsion may be stabilised by addition of
one or more surface-active agents                one or more surface-active agents
(surfactants). These surfactants are termed      (surfactants). These surfactants are termed
emulsifying agents and act at the water/oil      emulsifying agents and act at the water/oil
interface to prevent (or at least delay)         interface to prevent (or at least delay)
separation of the phases. Many oils and many     separation of the phases. Many oils and many
emulsifiers can be used for the generation of    emulsifiers can be used for the generation of
water-in-oil emulsions; a recent compilation     water-in-oil emulsions; a recent compilation
listed over 16,000 surfactants, many of which    listed over 16,000 surfactants, many of which
are used as emulsifying agents (Ash and Ash,     are used as emulsifying agents (Ash and Ash,
1993). Suitable oils include light white         1993). Suitable oils include light white
mineral oil and decane. Suitable surfactants     mineral oil and decane. Suitable surfactants
include: non-ionic surfactants (Schick, 1966)    include: non-ionic surfactants (Schick, 1966)
such as sorbitan monooleate (SpanTM80; ICI),     such as sorbitan monooleate (SpanTM 80;
sorbitan monostearate (SpanTM 60; ICI),          ICI), sorbitan monosteatate (Span.TM. 60;
polyoxyethylenesorbitan monooleate               ICI), polyoxyethylenesorbitan monooleate
(TweenTM 80; ICD, and                            (TweenTM 80; ICI), and
octylphenoxyethoxyethanol (Triton X-100);        octylphenoxyethoxyethanol (Triton X-100);
ionic surfactants such as sodium cholate and     ionic surfactants such as sodium cholate and
sodium taurocholate and sodium                   sodium taurocholate and sodium
deoxycholate; chemically inert silicone-based    deoxycholate; chemically inert silicone-based
surfactants such as polysiloxane-polycetyl-      surfactants such as polysiloxane-polycetyl-
polyethylene glycol copolymer (Cetyl             polyethylene glycol copolymer (Cetyl
Dimethicone Copolyol) (e.g. Abi1TMEM90;          Dimethicone Copolyol) (e.g. AbiTM EM90;
Goldschmidt); and cholesterol.                   Goldschmidt); and cholesterol.

Emulsions with a fluorocarbon (or                Emulsions with a fluorocarbon (or
perfluorocarbon) continuous phase (Krafft et     perfluorocarbon) continuous phase (Krafft et
al., 2003; Riess, 2002) may be particularly      al., 2003; Riess, 2002) may be particularly
advantageous. For example, stable water-in-      advantageous. For example, stable water-in-
perfluorooctyl bromide and water-in-             perfluorooctyl bromide and water-in-
perfluorooctylethane emulsions can be            perfluorooctylethane emulsions can be
formed using F-alkyl                             formed using F-alkyl
dimorpholinophosphates as surfactants            dimorpholinophosphates as surfactants
(Sadder et al., 1996). Non-fluorinated           (Sadtler et al., 1996). Non-fluorinated
compounds are essentially insoluble in           compounds are essentially insoluble in
fluorocarbons and perfluorocarbons (Curran,      fluorocarbons and perfluorocarbons (Curran,
1998; Hildebrand and Cochran, 1949;              1998; Hildebrand and Cochran, 1949;
Hudlicky, 1992; Scott, 1948; Studer et al.,      Hudlicky, 1992; Scott, 1948; Studer et al.,
1997) and small drug-like molecules              1997) and small drug-like molecules
(typically <500 Da and Log P<5) (Lipinski et     (typically <500 Da and Log P<5) (Lipinski et
al., 2001) are compartmentalised very            al., 2001) are compartmentalised very
effectively in the aqueous microcapsules of      effectively in the aqueous microcapsules of



                                               140
    Case 1:19-cv-12533-WGY Document 113 Filed 07/13/20 Page 142 of 169




water-in-fluorocarbon and water-in-                water-in-fluorocarbon and water-in-
perfluorocarbon emulsions--with little or no       perfluorocarbon emulsions--with little or no
exchange between microcapsules.                    exchange between microcapsules.

                      ...                                                ...

Complicated biochemical processes, notably         Complicated biochemical processes, notably
gene transcription and translation are also        gene transcription and translation are also
active in aqueous microcapsules formed in          active in aqueous microcapsules formed in
water-in-oil emulsions. This has enabled           water-in-oil emulsions. This has enabled
compartmentalisation in water-in-oil               compartmentalisation in water-in-oil
emulsions to be used for the selection of          emulsions to be used for the selection of
genes, which are transcribed and translated in     genes, which are transcribed and translated in
emulsion microcapsules and selected by the         emulsion microcapsules and selected by the
binding or catalytic activities of the proteins    binding or catalytic activities of the proteins
they encode (Doi and Yanagawa, 1999;               they encode (Doi and Yanagawa, 1999;
Griffiths and Tawfik, 2003; Lee et al., 2002;      Griffiths and Tawfik, 2003; Lee et al., 2002;
Sepp et al., 2002; Tawfik and Griffiths,           Sepp et al., 2002; Tawfik and Griffiths,
1998). This was possible because the aqueous       1998). This was possible because the aqueous
microcapsules formed in the emulsion were          microcapsules formed in the emulsion were
generally stable with little if any exchange of    generally stable with little if any exchange of
nucleic acids, proteins, or the products of        nucleic acids, proteins, or the products of
enzyme catalysed reactions between                 enzyme catalysed reactions between
microcapsules.                                     microcapsules.

The technology exists to create emulsions          The technology exists to create emulsions
with volumes all the way up to industrial          with volumes all the way up to industrial
scales of thousands of liters (Becher, 1957;       scales of thousands of liters (Becher, 1957;
Sherman, 1968; Lissant, 1974; Lissant, 1984).      Sherman, 1968; Lissant, 1974; Lissant, 1984).

The preferred microcapsule size will vary          The preferred microcapsule size will vary
depending upon the precise requirements of         depending upon the precise requirements of
any individual screening process that is to be     any individual selection process that is to be
performed according to the present invention.      performed according to the present invention.
In all cases, there will be an optimal balance     In all cases, there will be an optimal balance
between the size of the compound library and       between gene library size, the required
the sensitivities of the assays to determine the   enrichment and the required concentration of
identity of the compound and target activity.      components in the individual microcapsules
                                                   to achieve efficient expression and reactivity
                      ...                          of the gene products.

                                                                         ...

The size of emulsion microcapsules may be          The size of emulsion microcapsules may be
varied simply by tailoring the emulsion            varied simply by tailoring the emulsion
conditions used to form the emulsion               conditions used to form the emulsion



                                               141
    Case 1:19-cv-12533-WGY Document 113 Filed 07/13/20 Page 143 of 169




according to requirements of the screening          according to requirements of the selection
system. The larger the microcapsule size, the       system. The larger the microcapsule size, the
larger is the volume that will be required to       larger is the volume that will be required to
encapsulate a given compound library, since         encapsulate a given genetic element library,
the ultimately limiting factor will be the size     since the ultimately limiting factor will be the
of the microcapsule and thus the number of          size of the microcapsule and thus the number
microcapsules possible per unit volume.             of microcapsules possible per unit volume.

                      ...                                                 ...

The selection of suitable encapsulation             The selection of suitable encapsulation
conditions is desirable. Depending on the           conditions is desirable. Depending on the
complexity and size of the compound library         complexity and size of the library to be
to be screened, it may be beneficial to set up      screened, it may be beneficial to set up the
the encapsulation procedure such that one           encapsulation procedure such that 1 or less
compound (or one or less than one                   than 1 genetic element is encapsulated per
microbead) is encapsulated per microcapsule.        microcapsule. This will provide the greatest
This will provide the greatest power of             power of resolution. Where the library is
resolution. Where the library is larger and/or      larger and/or more complex, however, this
more complex, however, this may be                  may be impracticable; it may be preferable to
impracticable; it may be preferable to              encapsulate several genetic elements together
encapsulate several compounds (or several           and rely on repeated application of the
microbeads) together and rely on repeated           method of the invention to achieve sorting of
application of the method of the invention to       the desired activity. A combination of
identify the desired compound. A                    encapsulation procedures may be used to
combination of encapsulation procedures may         obtain the desired enrichment.
be used to identify the desired compound.

Theoretical studies indicate that the larger the    Theoretical studies indicate that the larger the
number of compounds created the more likely         number of genetic element variants created
it is that a compound will be created with the      the more likely it is that a molecule will be
properties desired (see (Perelson and Oster,        created with the properties desired (see
1979) for a description of how this applies to      Perelson and Oster, 1979 for a description of
repertoires of antibodies). It has also been        how this applies to repertoires of antibodies).
confirmed practically that larger phage-            Recently it has also been confirmed
antibody repertoires do indeed give rise to         practically that larger phage-antibody
more antibodies with better binding affinities      repertoires do indeed give rise to more
than smaller repertoires (Griffiths et al.,         antibodies with better binding affinities than
1994). To ensure that rare variants are             smaller repertoires (Griffiths et al., 1994). To
generated and thus are capable of being             ensure that rare variants are generated and
identified, a large library size is desirable.      thus are capable of being selected, a large
Thus, the use of optimally small                    library size is desirable. Thus, the use of
microcapsules is beneficial.                        optimally small microcapsules is beneficial.

The largest repertoires of compounds that can       The largest repertoire created to date using
be screened in a single experiment to date,         methods that require an in vivo step (phage-



                                                  142
      Case 1:19-cv-12533-WGY Document 113 Filed 07/13/20 Page 144 of 169




  using two dimensional microarrays of 1 nl         display and Lad systems) has been a 1.6x1011
  volume spots, is ~103 (Hergenrother et al.,       clone phage-peptide library which required
  2000). Using the present invention, at a          the fermentation of 15 liters of bacteria (Fisch
  microcapsule diameter of 2.6 mm (Tawfik           et al., 1996). SELEX experiments are often
  and Griffiths, 1998), by forming a three-         carried out on very large numbers of variants
  dimensional dispersion, a repertoire size of at   (up to 1015).
  least 1011 can be screened using 1 ml aqueous
  phase in a 20 ml emulsion.                                              ...

  In addition to the compounds, or microbeads       In addition to the genetic elements described
  coated with compounds, described above, the       above, the microcapsules according to the
  microcapsules according to the invention will     invention will comprise further components
  comprise further components required for the      required for the sorting process to take place.
  screening process to take place. They will        Other components of the system will for
  comprise the target and a suitable buffer.        example comprise those necessary for
                                                    transcription and/or translation of the genetic
                                                    element. These are selected for the
                                                    requirements of a specific system from the
                                                    following; a suitable buffer, an in vitro
                                                    transcription/replication system and/or an in
                                                    vitro translation system containing all the
                                                    necessary ingredients, enzymes and cofactors,
                                                    RNA polymerase, nucleotides, nucleic acids
                                                    (natural or synthetic), transfer RNAs,
                                                    ribosomes and amino acids, and the substrates
                                                    of the reaction of interest in order to allow
                                                    selection of the modified gene product.

  A suitable buffer will be one in which all of     A suitable buffer will be one in which all of
  the desired components of the biological          the desired components of the biological
  system are active and will therefore depend       system are active and will therefore depend
  upon the requirements of each specific            upon the requirements of each specific
  reaction system. Buffers suitable for             reaction system. Buffers suitable for
  biological and/or chemical reactions are          biological and/or chemical reactions are
  known in the art and recipes provided in          known in the art and recipes provided in
  various laboratory texts, such as (Sambrook       various laboratory texts, such as Sambrook et
  and Russell, 2001).                               al., 1989.

  Griffiths 303 at 10:58-15:30                      444 Patent at 16:58-23:60

       226.     Furthermore, Griffiths 303 also discloses using microbeads, and this disclosure is

substantially the same as that included in the specification of the 444 Patent:

                     Griffiths                                        444 Patent




                                                  143
    Case 1:19-cv-12533-WGY Document 113 Filed 07/13/20 Page 145 of 169




Microbeads, are also known by those skilled      Microbeads, are also known by those skilled
in the art as microspheres, latex particles,     in the art as microspheres, latex particles,
beads, or minibeads, are available in            beads, or minibeads, are available in
diameters from 20 nm to 1 mm and can be          diameters from 20 nm to 1 mm and can be
made from a variety of materials including       made from a variety of materials including
silica and a variety of polymers, copolymers     silica and a variety of polymers, copolymers
and terpolymers.                                 and terpolymers.

Griffiths 303 at 8:40-44                         444 Patent at 12:40-44
Microbeads can be "compartmentalised" in         Microbeads can be "compartmentalised" in
accordance with the present invention by         accordance with the present invention by
distribution into microcapsules. For example,    distribution into microcapsules. For example,
in a preferred aspect the microbeads can be      in a preferred aspect the microbeads can be
placed in a water/oil mixture and emulsified     placed in a water/oil mixture and emulsified
to form a water-in-oil emulsion comprising       to form a water-in-oil emulsion comprising
microcapsules according to the invention. The    microcapsules according to the invention. The
concentration of the microbeads can be           concentration of the microbeads can be
adjusted such that a single microbead, on        adjusted such that a single microbead, on
average, appears in each microcapsule.           average, appears in each microcapsule.

Griffiths 303 at 8:50-57                         444 Patent at 12:50-57
The term "microbead" is used herein in           The term "microbead" is used herein in
accordance with the meaning normally             accordance with the meaning normally
assigned thereto in the art and further          assigned thereto in the art and further
described hereinbelow. Microbeads, are also      described hereinbelow. Microbeads, are also
known by those skilled in the art as             known by those skilled in the art as
microspheres, latex particles, beads, or         microspheres, latex particles, beads, or
minibeads, are available in diameters from 20    minibeads, are available in diameters from 20
nm to 1 mm and can be made from a variety        nm to 1 mm and can be made from a variety
of materials including silica and a variety of   of materials including silica and a variety of
polymers, copolymers and terpolymers.            polymers, copolymers and terpolymers.
Highly uniform derivatised and non-              Highly uniform derivatised and non-
derivatised nonmagnetic and paramagnetic         derivatised nonmagnetic and paramagnetic
microparticles (beads) are commercially          microparticles (beads) are commercially
available from many sources (e.g. Sigma,         available from many sources (e.g. Sigma,
Bangs Laboratories, Luminex and Molecular        Bangs Laboratories, Luminex and Molecular
Probes) (Fomusek and Vetvicka, 1986).            Probes) (Formusek and Vetvicka, 1986).


Microbeads can be "compartmentalised" in         Microbeads can be "compartmentalised" in
accordance with the present invention by         accordance with the present invention by
distribution into microcapsules. For example,    distribution into microcapsules. For example,
in a preferred aspect the microbeads can be      in a preferred aspect the microbeads can be
placed in a water/oil mixture and emulsified     placed in a water/oil mixture and emulsified
to form a water-in-oil emulsion comprising       to form a water-in-oil emulsion comprising
microcapsules according to the invention. The    microcapsules according to the invention. The


                                               144
      Case 1:19-cv-12533-WGY Document 113 Filed 07/13/20 Page 146 of 169




  concentration of the microbeads can be             concentration of the microbeads can be
  adjusted such that a single microbead, on          adjusted such that a single microbead, on
  average, appears in each microcapsule.             average, appears in each microcapsule.

  Griffiths 303 at 8:38-57                           444 Patent at 12:38-57

       227.     In addition, Griffiths 303 discloses that “microbeads are analysed following

pooling of the microcapsules into one or more common compartments.” Griffiths 303 at 5:60-62

(emphasis added), 6:28-30 (same), 16:61-64 (same), 18:32-35 (same), 20:33-36 (same). These

disclosures of pooling are similar to those included in the specification of the 444 Patent. E.g., 444

Patent at 6:7-9, 6:26-28, 7:11-14.

       228.     Griffiths 303 also discloses that:

        The change in the optical properties of the microcapsule may be due to modulation
        of the activity of the target by the compound. The compound may activate or inhibit
        the activity of the target. For example, if the target is an enzyme, the substrate
        and the product of the reaction catalysed by the target can have different
        optical properties. Advantageously, the substrate and product have different
        fluorescence properties.

Griffiths 303 at 3:18-26 (emphasis added).

       229.     In addition, Griffiths-298 contains identical or similar disclosures to Griffiths 303,

including as shown by the following chart, and so anticipates and/or renders obvious the asserted

claims of the 444 Patent for similar reasons:

                     Griffiths                                       Griffiths-298
  1:26-41                                            [0003]
  2:27-31                                            [0008]
  3:6-26                                             [0069]-[0072]
  3:27-44                                            [0076], [0080], [0107]
  3:50-65                                            [0064]
  5:12-37                                            [0035]
  5:41-7:24                                          [0066]-[0075], [0077]
  7:31-37                                            [0080]
  8:20-67                                            [0091]-[0095]



                                                 145
      Case 1:19-cv-12533-WGY Document 113 Filed 07/13/20 Page 147 of 169




  9:41-64                                          [0102], [0103]
  10:1-15:52                                       [0104]-[0145]
  15:63-16:7                                       [0147]
  16:14-32                                         [0149]
  16:36-55                                         [0151]-[0155]
  16:61-64                                         [0157]
  17:32-51                                         [0161]-[0163]
  18:32-35                                         [0173]
  18:42-53                                         [0175]
  19:1-3                                           [0177]
  19:5-21:11                                       [0178]-[0195]
  21:25-44                                         [0197]
  21:46-50                                         [0198]
  21:59-67                                         [0199]
  22:1-23:45                                       [0200]-[0208]
  24:16-39                                         [0225]
  28:25-65                                         [0254]-[0255]
  31:37-43                                         [0275]
  35:38-40                                         [0385]
  35:50-53                                         [0364]
  36:15-17                                         [0374]
  36:54-67                                         [0385]

       230.     In addition, Griffiths 303, Griffiths-298, and the 444 Patent share overlapping

disclosures—including disclosures pertaining to droplet generation, fluorinated oil and fluorinated

surfactant, contents of biochemical reactions in droplets, and several embodiments, which is further

sows that Griffiths 303 and/or Griffiths-298 anticipate and/or render obvious the asserted claims of

the 444 Patent. Compare, e.g., 444 Patent, 5:61-6:45, 12:14-29, 12:38-57, 12:58-67, 13:1-17, 13:18-

28, 13:29-51, 16:44-57, 16:58-17:3, 17:24-32, 17:33-37, 17:38-46, 17:47-62, 17:63-18:15, 18:16-

33, 18:34-47, 18:58-19:3, 19:4-6, 19:7-15, 20:37-44, 21:38-48, 22:65-23:31, 23:38-40, 23:55-60,

25:64-26:6, 39:50-40:4, 40:25-30, 40:52-64, 41:19-46, 41:50-42:3, 42:4-42, 44:29-49, 44:51-54,



                                                146
      Case 1:19-cv-12533-WGY Document 113 Filed 07/13/20 Page 148 of 169




44:65-45:49, 45:50-46:54, 53:12-25, with Griffiths, 5:41-6:43, 8:20-35, 8:38-57, 9:41-50, 9:51-67,

10:1-12, 10:13-38, 10:44-57, 10:58-11:3, 11:9-17, 11:18-22, 11:43-51, 11:52-67, 12:1-20, 12:21-

38, 12:39-52, 12:62-13:7, 13:8-11, 13:12-17, 13:18-25, 13:31-40, 14:46-15:11, 15:15-19, 15:24-30,

16:36-55, 17:32-38, 17:38-51, 19:5-22, 19:29-60, 20:7-27, 20:63-21:12, 21:25-44, 21:46-50, 22:1-

54, 22:55-23:45, 28:25-38, and Griffiths-298, [0066]-[0068], [0091], [0093]-[0094], [0102], [0103],

[0104], [0105]-[0106], [0108], [0109]-[0110], [0112]-[0113], [0114], [0117], [0118]-[0119],

[0120]-[0121], [0122], [0123], [0126], [0127], [0128], [0129], [0131], [0139]-[0141], [0142],

[0143], [0151]-[0155], [0161], [0162]-[0163], [0178]-[0180], [0182]-[0184], [0186], [0195],

[0197], [0198], [0200]-[0205], [0206]-[0208], [0254]

       231.     Additionally, the asserted claims of the 277 Patent are invalid under Section 102

and/or 103 in view of prior art references including, but not limited to: U.S. Patent No. 7,129,091

B2 to Ismagilov et al. (“Ismagilov 091”), Exhibit A; U.S. Patent No. 7,323,305 to Leamon et al.

(“Leamon”), Exhibit K; Thorsen, Todd (2003) Microfluidic technologies for high-throughput

screening applications, California Institute of Technology (“Thorsen”), Exhibit I; U.S. Patent App.

Pub. No. 2007/0077572 A1 to Tawfik et al. (“Tawfik”), Exhibit P; Japanese Patent Application

Publication JPA2003-153692 to Mizuno et al. (“Mizuno”), Exhibit Q; U.S. Patent Application

Publication No. 2005/0032240 to Lee and Tan (“Lee”), Exhibit L; Sepp, A., Tawfik, D. S., Griffiths,

A. D., Microbead display by in vitro compartmentalisation: selection for binding using flow

cytometry, FEBS Letters 532, 455–458 (2002) (“Sepp”), Exhibit D; U.S. Patent No. 9,857,303 to

Griffiths et al. (“Griffiths 303”), Exhibit M; Thorsen, T., Roberts, R. W., Arnold, F. H., and Quake,

S. R., Dynamic pattern formation in a vesicle-generating microfluidic device. Phys. Rev. Letts., 86,

4163-66 (2001) (“Thorsen-2001”), Exhibit O; U.S. Patent Pub. No. 2006/0154298 to Griffiths et al.

(“Griffiths-298”), Exhibit N.




                                                 147
       Case 1:19-cv-12533-WGY Document 113 Filed 07/13/20 Page 149 of 169




       232.     For example, at least the following specific combinations render one or more of the

asserted claims of the 277 Patent anticipated or obvious: Ismagilov 091 & Leamon, Ismagilov 091

& Leamon & Thorsen, Ismagilov 091 & Leamon & Tawfik, Ismagilov 091 & Leamon & Mizuno,

Ismagilov 091 & Leamon & Thorsen & Tawfik, Ismagilov 091 & Leamon & Thorsen & Mizuno,

Ismagilov 091 & Leamon & Lee, Ismagilov 091 & Leamon & Thorsen & Lee, Ismagilov 091 &

Sepp, Ismagilov 091 & Sepp & Thorsen, Ismagilov 091 & Sepp & Tawfik, Ismagilov 091 & Sepp

& Mizuno, Ismagilov 091 & Sepp & Thorsen & Tawfik, Ismagilov 091 & Sepp & Thorsen &

Mizuno, Ismagilov 091 & Sepp & Lee, Ismagilov 091 & Sepp & Thorsen & Lee, Griffiths 303,

Griffiths 303 & Thorsen-2001, Griffiths 303 & Thorsen-2001 & Sepp, Griffiths 303 & Thorsen-

2001 & Leamon, Griffiths 303 & Thorsen-2001 & Leamon & Tawfik, Griffiths 303 & Thorsen-

2001 & Leamon & Mizuno, Griffiths 303 & Sepp & Lee, Griffiths 303 & Leamon & Lee, Griffiths-

298, Griffiths-298 & Thorsen-2001, Griffiths-298 & Thorsen-2001 & Sepp, Griffiths-298 &

Thorsen-2001 & Leamon, Griffiths-298 & Thorsen-2001 & Leamon & Tawfik, Griffiths-298 &

Thorsen-2001 & Leamon & Mizuno, Griffiths-298 & Sepp & Lee, and Griffiths-298 & Leamon &

Lee.

       233.     The asserted claims of the 277 Patent are invalid for at least the reasons stated in

10X’s Preliminary Invalidity Contentions (and any amendment or supplementation thereof).

       234.     10X is informed and believes, and on that basis alleges, that Counterclaim

Defendants contend that the 277 Patent is valid and enforceable.

       235.     Accordingly, a valid and justiciable controversy has arisen and exists between

Counterclaim Defendants, Harvard and Bio-Rad, and 10X with respect to the validity of the 277

Patent. 10X desires a judicial determination and declaration of the respective rights and duties of




                                                148
       Case 1:19-cv-12533-WGY Document 113 Filed 07/13/20 Page 150 of 169




the parties herein. Such a determination and declaration is necessary and appropriate at this time so

that the parties may ascertain their respective rights and duties.

       236.      10X is entitled to a declaratory judgment that the claims of the 277 Patent are

invalid.

                                        COUNT XIII
             (Declaratory Judgment of Unenforceability of U.S. Patent No. 9,919,277)

       237.      10X restates and incorporates by reference the denials, admissions, allegations, and

Affirmative Defenses contained in its Answer and Second Amended Counterclaims above as if

fully set forth herein. 10X further restates and incorporates by reference their allegations in

paragraphs 152 through 236 of its Declaratory Judgment Counterclaims.

       238.      10X incorporates as if fully restated herein its Tenth Affirmative Defense of

Inequitable Conduct.

       239.      Accordingly, a valid and justiciable controversy has arisen and exists between

Counterclaim Defendants, Bio-Rad and Harvard, and 10X with respect to the unenforceability of

the 277 Patent. 10X desires a judicial determination and declaration of the respective rights and

duties of the parties herein. Such a determination and declaration is necessary and appropriate at

this time so that the parties may ascertain their respective rights and duties.

       240.      10X is entitled to a declaratory judgment that the claims of the 277 Patent are

unenforceable.

                    III.   PATENT INFRINGEMENT COUNTERCLAIMS

           Counterclaim Plaintiff 10X Genomics, Inc. (“10X”) and Counterclaim Plaintiff as to

certain claims President and Fellows of Harvard College (“Harvard”) hereby allege for their

counterclaims for patent infringement against Bio-Rad Laboratories, Inc. (“Bio-Rad” or




                                                  149
         Case 1:19-cv-12533-WGY Document 113 Filed 07/13/20 Page 151 of 169




“Counterclaim Defendant”) on personal knowledge as to its own actions and on information and

belief as to the action of others.

         241.   This is an action for infringement of United States Patent Nos. 9,029,085 (the “085

Patent”) and 9,850,526 (the “526 Patent”) (collectively, the “10X Asserted Patents”). This action

arises under the patent laws of the United States, Title 35, United States Code, including 35 U.S.C.

§ 271.

                                          THE PARTIES

         242.   10X is a Delaware corporation with its principal place of business at 6230

Stoneridge Mall Road, Pleasanton, CA 94588.

         243.   Bio-Rad is a Delaware corporation with its principal place of business at 1000

Alfred Nobel Drive, Hercules, CA 94547.

         244.   Bio-Rad makes, uses, sells, offers to sell, exports, and/or imports into the United

States products, services, and components that have been and are used to infringe one or more

claims of the 10X Asserted Patents, actively induces infringement by others of the 10X Asserted

Patents, and/or contributes to the infringement by others of the 10X Asserted Patents. 10X seeks

inter alia monetary damages and prejudgment interest for Bio-Rad’s unauthorized and unlawful

acts of infringement.

         245.   Harvard is a Massachusetts educational institution with a principal place of business

at 1563 Massachusetts Avenue, Cambridge, Massachusetts 02138. Harvard is a patent owner and

licensor for the 10X Asserted Patents. The parties have stipulated to aligning Harvard as

counterclaim plaintiff in this action as to these patent infringement counterclaims against Bio-Rad.

ECF No. 112.




                                                150
      Case 1:19-cv-12533-WGY Document 113 Filed 07/13/20 Page 152 of 169




                                  JURISDICTION AND VENUE

       246.     This civil action for patent infringement arises under the patent laws of the United

States, 35 U.S.C. §§ 1 et seq., including in particular under 35 U.S.C. § 271. This Court has subject

matter jurisdiction pursuant to 28 U.S.C. §§ 1331 and 1338(a).

       247.     This Court has personal jurisdiction over Bio-Rad. Bio-Rad has substantial contacts

with the forum as a consequence of conducting business in the Commonwealth of Massachusetts.

Bio-Rad has committed, induced, contributed to, controlled, and/or participated in acts of

infringement of the 10X Asserted Patents within this District, including without limitation past acts

of infringement, and continues to commit, induce, contribute to, control, and/or participate in acts

of infringement. Moreover, Bio-Rad has substantial contacts with the forum as a consequence of

conducting business in the Commonwealth of Massachusetts.

       248.     The Court has personal jurisdiction over Bio-Rad for these counterclaims because

Bio-Rad has submitted to the jurisdiction of the Court—both in the instant action and in Bio-Rad

Labs., Inc. v. Still Techs., Inc., DMA-1-19-cv-11587—and because Bio-Rad has committed and

continues to commit acts and/or omissions related to these patent counterclaims in this District

including Bio-Rad’s filing of the present lawsuit itself.

       249.     Venue is proper in this Court under 28 U.S.C. §§ 1391 and 1400(b). Bio-Rad has

committed, induced, contributed to, controlled, and/or participated in acts of infringement, and

continues to commit, induce, contribute to, control, and/or participate in acts of infringement,

including without limitation development and testing of the accused products, of the 10X Asserted

Patents within the Commonwealth of Massachusetts. For example, Bio-Rad has collaborated and

continues to collaborate with Jason Buenrostro—a Broad Fellow of the Broad Institute of MIT and

Harvard University—within the Commonwealth of Massachusetts to develop Bio-Rad’s ATAC-

seq products that infringe the 10X Asserted Patents. On September 19, 2018, Bio-Rad announced


                                                 151
      Case 1:19-cv-12533-WGY Document 113 Filed 07/13/20 Page 153 of 169




its release of a single-cell ATAC-seq solution that is based on its collaboration with Dr. Buenrostro.1

On information and belief, Bio-Rad collaborates with, induces, and contributes to Jason

Buenrostro’s practice of Bio-Rad’s ATAC-seq with nuclei workflow within the Commonwealth.

Bio-Rad has a regular and established place of business in the Commonwealth of Massachusetts,

including without limitation because it has established in the Commonwealth dedicated Bio-Rad

Supply Centers.2 For example, on information and belief, Bio-Rad owns, operates, maintains, and

stocks Bio-Rad Supply Centers at Massachusetts General Hospital in Boston, University of

Massachusetts Medical School in Worcester, Children’s Hospital in Boston, and Cell Signaling

Technology in Danvers. 3 On information and belief, Bio-Rad required that it oversee the

installation of the Supply Center in each of those locations (and on information and belief also

requires overseeing any reinstallation or removal), monitors and maintains the inventory of Bio-

Rad supplies through Bio-Rad-provided and operated software, and provides direct technical

support to customers while they are visiting the Massachusetts Supply Centers. The appliances at

the Supply Centers are large, immovable pieces of equipment such as a modular freezer, refrigerator,

freezer, or ambient unit with locked doors and a touch-screen computer to operate Bio-Rad’s

software. Bio-Rad employees or agents make routine visits to the Supply Centers to check on and

re-stock the inventory, and during those visits are on site and conducting business at the Supply

Center. On information and belief, Bio-Rad has a license to occupy and use designated spaces in




1
  https://www.bio-rad.com/en-us/life-science-research/news/bio-rad-launches-its-scatac-seq-
solution?vertical=LSR&&ID=Bio-Rad-Launches-its_1561504974
2
  See, generally, https://www.bio-rad.com/en-us/life-science-research/purchase-service-
programs/supply-center-program?ID=1383773882551
3
  See https://isurvey.bio-
rad.com/isupply17Kiosk/admin/BioRadPriceList.jsp?_ga=2.74382546.1378527774.1580765011
-1852606701.1578621874



                                                  152
       Case 1:19-cv-12533-WGY Document 113 Filed 07/13/20 Page 154 of 169




each of these locations, and each Supply Center occupies an established, physical and geographic

location that is set apart from the rest of the facility for the exclusive purpose of Bio-Rad selling its

products to its customers. To buy products through the Supply Center, a customer at the Supply

Center uses the software at the Center to place an order, pays Bio-Rad through purchase order or

credit card, and opens the Supply Center when it unlocks to obtain the products. To return a product

that a customer mistakenly purchased, the customer directly calls a Bio-Rad representative before

returning the item to the same Supply Center. Bio-Rad advertises these Supply Centers on its

website as locations where Bio-Rad supplies are available for purchase and customers are enabled

to register and make and pick up their purchases. On information and belief, the Supply Centers are

branded with Bio-Rad’s logo, and information is provided at that location for contacting Bio-Rad’s

sales and services representatives. Venue is also independently proper in this district because Bio-

Rad is subject to personal jurisdiction in this district, has voluntarily submitted itself to and availed

itself of the jurisdiction of this Court and, under the circumstances of this action, has waived any

objection to venue over these patent infringement claims in this district.

                    BACKGROUND AND THE 10X ASSERTED PATENTS

        250.     On May 12, 2015, the United States Patent and Trademark Office duly and legally

issued U.S. Patent No. 9,029,085, entitled “Assays and Other Reactions Involving Droplets.” U.S.

Application No. 12/529,926, from which the 085 Patent issued, was filed as PCT/US2008/003185

on March 7, 2008, and claims the benefit of U.S. Provisional Application No. 60/905,567, filed on

March 7, 2007. Jeremy Agresti, Liang-Yin Chu, David A. Weitz, Jin-Woong Kim, Amy Rowat,

Morten Sommer, Gautam Dantas, and George Church are the named co-inventors of the 085 Patent.

A true and correct copy of the 085 Patent is attached hereto as Exhibit E.

        251.     Harvard was assigned all rights, title, and interest in all patents and applications

that are related to or claim priority to U.S. Provisional Application No. 60/905,567 and/or U.S.


                                                  153
      Case 1:19-cv-12533-WGY Document 113 Filed 07/13/20 Page 155 of 169




Application No. 12/529,926, including the 085 Patent. Harvard is the sole legal owner of the 085

Patent.

          252.   10X is the exclusive licensee, including inter alia the right to sue Bio-Rad for its

acts of infringement and to recover damages therefrom, of the 085 Patent in an exclusive field that

comprises the accused methods of the Accused 085 Instrumentalities, defined below.

          253.   On December 26, 2017, the United States Patent and Trademark Office duly and

legally issued U.S. Patent No. 9,850,526, entitled “Assays and Other Reactions Involving Droplets.”

U.S. Application No. 14/721,558, from which the 526 Patent issued, claims the benefit of U.S.

Application No. 14/172,326 (filed on February 4, 2014, now Patent No. 9,068,210), which is a

continuation of application No. 12/529,926 (filed as PCT/US2008/003185 on March 7, 2008 and

now issued as the 085 Patent), which claims priority to U.S. Provisional Application No. 60/905,567

(filed on March 7, 2007). Jeremy Agresti, Liang-Yin Chu, David A. Weitz, Jin-Woong Kim, Amy

Rowat, Morten Sommer, Gautam Dantas, and George Church are the named co-inventors of the

526 Patent. A true and correct copy of the 526 Patent is attached hereto as Exhibit F.

          254.   Harvard was assigned all rights, title, and interest in all patents and applications

that are related to or claim priority to U.S. Provisional Application No. 60/905,567 and/or U.S.

Application No. 12/529,926, including the 526 Patent. Harvard is the sole legal owner of the 526

Patent.

          255.   10X is the exclusive licensee, including inter alia the right to sue Bio-Rad for its

acts of infringement and to recover damages therefrom, of the 526 Patent in an exclusive field that

comprises the accused compositions of the Accused 526 Instrumentalities, defined below.

          256.   On information and belief, the 10X Asserted Patents were developed through

research conducted by Harvard researcher Dr. David Weitz and others in Dr. Weitz’s lab at Harvard.




                                                 154
       Case 1:19-cv-12533-WGY Document 113 Filed 07/13/20 Page 156 of 169




Jeremy Agresti, the first named inventor of the 10X Asserted Patents, was a post-doctoral fellow in

the Weitz lab during the development of the 10X Asserted Patents. The 10X Asserted Patents are a

foundational technology for manufacturing gel beads, particularly for applications involving

nucleic acids, and for making droplets with beads specific for applications involving nucleic acids.

The claims of the 10X Asserted Patents are novel and non-obvious, including without limitation

because key limitations of the claims were not known, well-understood, routine, or conventional to

a person of skill in the art at the time of the invention, and/or because the ordered combination of

steps was not known, well-understood, routine, or conventional. For example, Claim 1 of the 085

Patent is directed to a novel and non-obvious method of manufacturing a gel bead with attached

oligonucleotides, and synthesizing a reaction product that is bound to the gel bead. In another

example, Claim 13 of the 526 Patent is directed to a novel and non-obvious composition:

monodisperse aqueous droplets comprising gel particles with reagents for carrying out nucleic acid

amplification. The claims depending from Claim 1 of the 085 Patent and Claim 13 of the 526 Patent

likewise contain limitations and/or ordered combinations of limitations that were not known, well-

understood, routine, or conventional to a person of skill in the art at the time of the inventions. See,

e.g., 085 Patent at cols. 35-36; 526 Patent at cols. 35-37.

       257.     In January 2013, Jeremy Agresti was hired by Bio-Rad as a Senior Staff Scientist

to develop NGS technologies for sequencing sample preparation for single cell and other

applications. On information and belief, Jeremy Agresti was the principal architect in charge of

developing the ddSEQ platform from the project’s inception in 2013, and was both Director and

Vice-President of R&D at the time of his departure in 2019.

       258.     In January 2013, on information and belief Bio-Rad knew, should have known, or

was willfully ignorant of the existence of U.S. Application No. 12/529,926 (filed as




                                                  155
      Case 1:19-cv-12533-WGY Document 113 Filed 07/13/20 Page 157 of 169




PCT/US2008/003185 on March 7, 2008, and from which the 085 Patent issued) and of U.S.

Provisional Application No. 60/905,567 (filed on March 7, 2007).

          259.   On information and belief, Bio-Rad knew, should have known, or was willfully

ignorant of the existence of the 085 Patent on or around May 12, 2015—the day it issued—because

at that time Bio-Rad product developers and legal counsel were tracking the patent family claiming

priority to U.S. Application No. 12/529,926 (filed as PCT/US2008/003185) through the U.S. Patent

Office.

          260.   On information and belief, Bio-Rad knew, should have known, or was willfully

ignorant of the existence of the 526 Patent on or around December 26, 2017—the day it issued—

because at that time Bio-Rad product developers and legal counsel were tracking the patent family

claiming priority to U.S. Application No. 12/529,926 (filed as PCT/US2008/003185) through the

U.S. Patent Office.

          261.   On information and belief, Jeremy Agresti and Bio-Rad became aware of Harvard’s

license to 10X of the patent family claiming priority to U.S. Application No. 12/529,926 (filed as

PCT/US2008/003185), including the 085 Patent and the 526 Patent, through communications with

Harvard and Jeremy’s Agresti’s receipt of royalty payments from Harvard relating to 10X’s license.

          262.   On September 19, 2018, Bio-Rad announced the release of its ATAC-seq products.

Jeremy Agresti was responsible, on information and belief, for both developing and supervising the

development of Bio-Rad’s ATAC-seq for nuclei protocols and workflow while he was employed

at Bio-Rad between January 2013 and January 2019.

          263.   On information and belief, Bio-Rad, availed itself of Jeremy Agresti’s knowledge

and assistance in developing its products and workflow for ATAC-seq for nuclei. In developing its




                                               156
      Case 1:19-cv-12533-WGY Document 113 Filed 07/13/20 Page 158 of 169




ATAC-seq for nuclei products and workflow, on information and belief, Bio-Rad knew that the

technologies are protected by the 10X Asserted Patents and exclusively licensed to 10X.

                    THE BIO-RAD ACCUSED INSTRUMENTALITIES

       264.    The “085 Accused Instrumentalities” are all Bio-Rad products and components that

are imported, exported, made, used, sold, and/or offered for sale by or on behalf of Bio-Rad in

connection with and/or as part of generating gel bead reagent libraries for the generation of

barcoded gel beads used in kits for Bio-Rad’s ATAC-seq assay for isolated nuclei. Without being

limited to the following named products and components, the 085 Accused Instrumentalities

include at least SureCell ATAC-Seq Reagent Box A and ATAC Barcode Mix, and also any

products or services that include or use barcoded gel beads in performing Bio-Rad’s ATAC-seq

workflow for nuclei (e.g., Bio-Rad’s SureCell ATAC-Seq Library Prep Kits).

       265.    The “526 Accused Instrumentalities” are all Bio-Rad products and components that

are imported, exported, made, used, sold, and/or offered for sale by or on behalf of Bio-Rad in

connection with and/or as part of sample preparation for sequencing (specifically, generating

droplets comprising barcode beads and isolated nuclei) in Bio-Rad’s Single-Cell ATAC-Seq

workflow for nuclei, including without limitation all Bio-Rad kits, microfluidic cartridges and

cartridge holders, reagents, and instruments used to coencapsulate nuclei and barcoded gel beads

for Bio-Rad’s Single-Cell ATAC-Seq workflow for nuclei, and/or products containing the same.

Without being limited to the following named products and components, the 526 Accused

Instrumentalities include at least Bio-Rad’s SureCell ATAC-Seq Library Prep Kits, ddSEQ M

Cartridges, SureCell ATAC-Seq Reagent Boxes A & B, ATAC Enzyme Buffer, ATAC Enzyme,

Enhancer Enzyme, ATAC Barcode Buffer, ATAC Barcode Mix, SureCell ddSEQ Index Kit and/or

SureCell ATAC-Seq Index Kit, and ddSEQ Single-Cell Isolators used in Bio-Rad’s Single-Cell

ATAC-Seq workflow for nuclei.


                                               157
      Case 1:19-cv-12533-WGY Document 113 Filed 07/13/20 Page 159 of 169




       266.     The    “Bio-Rad    Accused     Instrumentalities”    include   the   085    Accused

Instrumentalities and the 526 Accused Instrumentalities.

                                         COUNT XIV
                           (Infringement of U.S. Patent No. 9,029,085)

       267.     10X incorporates and realleges paragraphs 241-266 above as if fully set forth herein.
       268.     On information and belief, Bio-Rad has infringed and continues to willfully
infringe one or more claims of the 085 Patent, including but not limited to Claims 1, 3-9, 11, 18,

and 19 (the “085 Preliminary Claims”) pursuant to 35 U.S.C. 271(a), literally or under the doctrine
of equivalents, by making and/or using, offering to sell, selling, exporting, and/or importing into
the United States without authority the 085 Accused Instrumentalities. As an example, attached as
Exhibit G is a preliminary and exemplary claim chart showing Bio-Rad’s infringement of multiple

claims of the 085 Patent. This chart is not intended to limit 10X’s right to modify this chart or any
other claim chart or allege that other Bio-Rad instrumentalities are used to infringe the identified
claims or any other claims of the 085 Patent or any other patents. Exhibit G is hereby incorporated
by reference in its entirety. Each claim element in Exhibit G that is mapped to the 085 Accused
Instrumentalities shall be considered an allegation within the meaning of the Federal Rules of Civil
Procedure and therefore a response to each allegation is required.
       269.     On information and belief, Bio-Rad is aware of or has acted with willful blindness
to the existence of the 085 Patent and the infringement of the 085 Patent as described above. On
information and belief, Bio-Rad knew, should have known, or was willfully blind to the existence
of the 085 Patent as described above. Moreover, on information and belief, Bio-Rad has known,
should have known, or has been willfully blind since before its launch of ATAC-seq and as early
as May 12, 2015, that its bead generation infringes one or more claims of the 085 Patent.
       270.     Bio-Rad’s infringement of the 085 Patent has been and continues to be willful,
deliberate, and in disregard of 10X’s exclusive patent rights. Bio-Rad had knowledge of the 085
Patent as described above, and has proceeded to design, develop, market, and sell the 085 Accused

Instrumentalities, with full knowledge that they infringe the 085 Patent. Bio-Rad’s intentional,


                                                 158
      Case 1:19-cv-12533-WGY Document 113 Filed 07/13/20 Page 160 of 169




knowing, egregious, culpable, willful, wanton, malicious, bad faith, deliberate, consciously

wrongful, and/or flagrant infringement entitles 10X to increased damages under 35 U.S.C. § 284
and to attorneys’ fees and costs incurred in prosecuting this action under 35 U.S.C. § 285.

       271.     Bio-Rad’s reliance on its employee Jeremy Agresti’s knowledge and assistance in
the development of bead generation for Bio-Rad’s ATAC-seq for nuclei precludes Bio-Rad from
challenging the validity of the 10X Asserted Patents, including as a defense to its liability for
infringement thereof.
       272.     10X has suffered and continues to suffer damages as a result of Bio-Rad’s
infringement of the 085 Patent.

                                          COUNT XV
                           (Infringement of U.S. Patent No. 9,850,526)

       273.     10X incorporates and realleges paragraphs 241-272 above as if fully set forth herein.
       274.     On information and belief, Bio-Rad has infringed and continues to willfully
infringe one or more claims of the 526 Patent, including but not limited to Claims 7, 9-10, and 13-
16 (the “526 Preliminary Claims”) pursuant to 35 U.S.C. 271(a), literally or under the doctrine of
equivalents, by making and/or using, offering to sell, selling, exporting, and/or importing into the
United States without authority the 526 Accused Instrumentalities. As an example, attached as
Exhibit H is a preliminary and exemplary claim chart showing Bio-Rad’s infringement of multiple
claims of the 526 Patent. This chart is not intended to limit 10X’s right to modify this chart or any
other claim chart or allege that other Bio-Rad instrumentalities are used to infringe the identified
claims or any other claims of the 526 Patent or any other patents. Exhibit H is hereby incorporated
by reference in its entirety. Each claim element in Exhibit H that is mapped to the 526 Accused
Instrumentalities shall be considered an allegation to within the meaning of the Federal Rules of
Civil Procedure and therefore a response to each allegation is required.
       275.     On information and belief, Bio-Rad has induced and continues to induce
infringement of one or more claims of the 526 Patent, including but not limited to the 526



                                                 159
         Case 1:19-cv-12533-WGY Document 113 Filed 07/13/20 Page 161 of 169




Preliminary Claims, pursuant to 35 U.S.C. § 271(b) and (f) by encouraging, instructing, and/or

aiding and abetting third parties such as users, customers, affiliates, parents, subsidiaries, importers,
exporters, and/or sellers to at least use the 526 Accused Instrumentalities to infringe one or more

claims of the 526 Patent. Bio-Rad either itself acts or induces others to use the 526 Accused
Instrumentalities to generate the claimed compositions as described in Exhibit H. Bio-Rad
advertises the 526 Accused Instrumentalities and encourages the use of 526 Accused
Instrumentalities by other entities by designing, selling, offering for sale, marketing, advertising,
and instructing on the use of its ATAC-seq workflow for nuclei. See Bio-Rad’s “How Single-Cell
ATAC-Seq Works” video, available at https://www.youtube.com/watch?v=9K5Q7oEO7ss. See
also the instruction, marketing, and advertising presented by Bio-Rad at https://www.bio-
rad.com/en-us/product/surecell-atac-seq-library-prep-
kit?ID=PEXSR1MC1ORV&source_wt=ATACSeqToolkit,                       including      the     “Overview”,
“Description,” “Documents,” “Downloads,” and “Datasets” provided therein, and including for
example the following documents.

     •    https://www.bio-rad.com/webroot/web/pdf/lsr/literature/Bulletin_7167.pdf (“Bulletin
          7167”);
     •    http://www.bio-rad.com/webroot/web/pdf/lsr/literature/ATAC-Seq_Poster.pdf (SureCell
          ATAC-Seq Library Prep Kit “Poster”);
     •    https://www.bio-rad.com/webroot/web/pdf/lsr/literature/10000106678.pdf (SureCell
          ATAC-Seq Library Preparation Kit, “User Guide”); and
     •    https://www.bio-rad.com/webroot/web/pdf/lsr/literature/10000069430.pdf (“ddSEQ
          Single Cell Isolator Instruction Manual”).
         276.    As a result of Bio-Rad’s marketing, advertising, instruction, and sales, other entities
on information and belief use the 526 Accused Instrumentalities for their intended purpose and
according to their instructions with the result that such entities—such as Bio-Rad’s customers and
users of the 526 Accused Instrumentalities—directly infringe the asserted claims of the 526 Patent,
literally or under the doctrine of equivalents, for the reasons stated above. See
https://www.diagenode.com/en/p/single-cell-atac-seq-service (Diagenode, commercial Single-Cell
ATAC-seq Services, for which Bio-Rad is a preferred service provider; North American



                                                  160
        Case 1:19-cv-12533-WGY Document 113 Filed 07/13/20 Page 162 of 169




headquarters in Denville, New Jersey). Bio-Rad not only instructs Diagenode on how to use the

526 Accused Instrumentalities, Bio-Rad instructs users, customers, researchers, and other entities
that Diagenode is a preferred provider of the 526 Accused Instrumentalities. See November 19,

2019 Bio-Rad Press Release, “Diagenode to Offer Single-Cell ATAC-Seq Services Featuring Bio-
Rad’s      Droplet   Digital    Technology,”      at    https://www.bio-rad.com/en-us/life-science-
research/news/diagenode-offer-single-cell-atac-seq-services-featuring-bio-rads-droplet-digital-
technology?ID=Diagenode-to-Offer-S_1574112433           (“Diagenode,     Inc.   …     and    Bio-Rad
Laboratories, Inc. … today announced a partnership in which Diagenode will offer Single-Cell
ATAC-Seq (scATAC-Seq) Services, featuring Bio-Rad’s Droplet Digital technology, to help
advance epigenomics research.”). As explained below, on information and belief, Bio-Rad
performs the above acts or has them performed on its behalf knowing and intending that such acts
will result in such other entities using the 526 Accused Instrumentalities, while knowing or being
willfully blind that such acts of use constitute direct infringement of the asserted claims of the 526
Patent.
          277.   On information and belief, Bio-Rad has contributed to the infringement of one more
claims of the 526 Patent, including but not limited to the 526 Preliminary Claims pursuant to 35
U.S.C. § 271(c) and (f) by importing, selling, exporting, and/or offering for sale the 526 Accused
Instrumentalities, or has others perform such acts on its behalf, specifically so that those 526
Accused Instrumentalities will be used to infringe one or more claims of the 526 Patent. Further,
the 526 Accused Instrumentalities were designed specifically to be used in a manner that infringes
the asserted claims of the 526 Patent. For example, and without limitation, Bio-Rad’s ATAC-Seq
Library Prep Kits, SureCell ATAC-Seq Reagent Boxes A & B, ATAC Enzyme Buffer, ATAC
Enzyme, ATAC Barcode Buffer, ATAC Barcode Mix, and SureCell ATAC-Seq Index Kit are
material components of the claimed inventions. When these components are used, the claims of the
526 Patent are infringed, as described above. Thus, these components are a material part of the
claimed inventions of the 526 Patent that when used result in infringement. As a result of Bio-Rad’s
importing selling, exporting, and/or offering for sale 526 Accused Instrumentalities, other entities


                                                 161
      Case 1:19-cv-12533-WGY Document 113 Filed 07/13/20 Page 163 of 169




on information and belief use the 526 Accused Instrumentalities for their intended purpose and

according to their instructions with the result that such entities—such as Bio-Rad’s customers and
users of the Accused Instrumentalities, e.g., Diagenode—directly infringe the asserted claims of the

526 Patent, literally or under the doctrine of equivalents, for the reasons stated above. See
https://www.diagenode.com/en/p/single-cell-atac-seq-service (Diagenode, commercial Single-Cell
ATAC-seq Services, for which Bio-Rad is a preferred service provider; North American
headquarters in Denville, New Jersey). As explained below, on information and belief, Bio-Rad
acts and has acted—including specifically by supplying the 526 Accused Instrumentalities and/or
components thereof—knowing and willfully blind as to the existence of the 526 Patent claims and
as to the fact that the 526 Accused Instrumentalities are especially made and adapted for this use in
an infringing manner, are not staple articles of commerce capable of substantial non-infringing uses.
       278.     On information and belief, Bio-Rad is aware of or has acted with willful blindness
to the existence of the 526 Patent and the infringement of the 526 Patent, as described above, by
third parties, including without limitation users, customers, affiliates, parents, subsidiaries, third
parties, importers, exporters, and/or sellers. On information and belief, Bio-Rad knew, should have
known, or was willfully blind to the existence of the 526 Patent as described above. Moreover, on
information and belief, Bio-Rad has known, should have known, or has been willfully blind since
December 26, 2017, that its ATAC-seq workflow for nuclei infringes one or more claims of the
526 Patent.
       279.     Bio-Rad’s reliance on its employee Jeremy Agresti’s knowledge and assistance in
the development of Bio-Rad’s ATAC-seq for nuclei protocols and workflow precludes Bio-Rad
from challenging the validity of the 10X Asserted Patents, including as a defense to its liability for
infringement thereof.
       280.     10X has suffered and continues to suffer damages as a result of Bio-Rad’s
infringement of the 526 Patent.
       281.     Bio-Rad’s infringement of the 526 Patent has been and continues to be willful,
deliberate, and in disregard of 10X’s exclusive patent rights. Bio-Rad had knowledge of the 526


                                                 162
      Case 1:19-cv-12533-WGY Document 113 Filed 07/13/20 Page 164 of 169




Patent as described above, and has proceeded to design, develop, market, and sell the 526 Accused

Instrumentalities, with full knowledge that they infringe the 526 Patent. Bio-Rad’s intentional,
knowing, egregious, culpable, willful, wanton, malicious, bad faith, deliberate, consciously

wrongful, and/or flagrant infringement entitles 10X to increased damages under 35 U.S.C. § 284
and to attorneys’ fees and costs incurred in prosecuting this action under 35 U.S.C. § 285.

                                     PRAYER FOR RELIEF

        WHEREFORE, 10X respectfully requests that the Court enter the following relief in its

favor and against Bio-Rad and Harvard:

            A. That Bio-Rad and Harvard’s Complaint be dismissed with prejudice and Bio-Rad

                and Harvard take nothing with respect to Bio-Rad and Harvard’s Complaint;

            B. Judgment in favor of 10X against Bio-Rad and Harvard’s Complaint;

            C. A declaration that the 444 Patent is invalid;

            D. A declaration that the 444 Patent is unenforceable for inequitable conduct.

            E. A declaration that 10X has not infringed any claim of the 444 Patent;

            F. A declaration that the 277 Patent is invalid;

            G. A declaration that the 277 Patent is unenforceable for inequitable conduct.

            H. A declaration that 10X has not infringed any claim of the 277 Patent;

            I. A declaration that Bio-Rad’s acquisition of RainDance was anticompetitive and

                unlawful;

            J. A declaration that Bio-Rad has unlawfully monopolized the ddPCR Product Market;

            K. A declaration that Bio-Rad has unlawfully attempted to or actually monopolized

                the Droplet Genetic Analysis Technology Market;

            L. A declaration that Bio-Rad has unlawfully attempted to monopolize the Droplet

                Single-Cell Product Market;


                                                163
Case 1:19-cv-12533-WGY Document 113 Filed 07/13/20 Page 165 of 169




    M. A declaration that Bio-Rad has engaged in unfair competition under the UCL;

    N. A permanent injunction requiring Bio-Rad to divest all patents and patent licenses

       as well as the ddPCR products it obtained in connection with its acquisition of

       RainDance to a third party willing and able to license such patents at competitive

       rates and that will not inflate such rates based on the incentive to foreclose

       competitors in the Droplet Single-Cell Product Market, and that is willing to sell

       such ddPCR products at competitive prices;

    O. In the alternative where Bio-Rad is allowed to keep the RainDance assets, a

       permanent injunction requiring Bio-Rad to license at competitive rates and/or rates

       not inflated by the incentive to foreclose competitors in the Droplet Single-Cell

       Product Market all patents it obtained or licensed in connection with its acquisition

       of RainDance and all patents in the same Droplet Genetic Analysis Technology

       Market as such acquired RainDance patents regardless of when Bio-Rad obtained

       or licensed such patents;

    P. An injunction requiring Bio-Rad to cease all activities constituting unfair

       competition under the UCL;

    Q. An award of damages (including lost profits) in 10X’s favor in an amount to be

       determined, trebled to the extent permitted by the antitrust laws;

    R. A judgment that Bio-Rad has infringed and continues to infringe one or more claims

       of the 10X Asserted Patents;

    S. A judgment that Bio-Rad has induced infringement and continues to induce

       infringement of one or more claims of the 10X Asserted Patents;




                                       164
     Case 1:19-cv-12533-WGY Document 113 Filed 07/13/20 Page 166 of 169




           T. A judgment that Bio-Rad has contributed and continues to contribute to

               infringement of one or more claims of the 10X Asserted Patents;

           U. A judgment that Bio-Rad has willfully infringed one or more claims of the 10X

               Asserted Patents;

           V. An award of all monetary relief adequate to compensate for damages resulting from

               Bio-Rad’s infringement, including lost profits but in no event less than a reasonable

               royalty under 35 U.S.C. § 284 for Bio-Rad’s infringement, including all pre-

               judgment and post-judgment interest at the maximum rate allowed by law;

           W. A judgment awarding treble patent damages pursuant to 35 U.S.C. § 284 as a result

               of Bio-Rad’s willful conduct in relation to the 10X Asserted Patents;

           X. That Bio-Rad be required to pay 10X’s attorneys’ fees and costs;

           Y. A declaration that the case is an exceptional case and that Bio-Rad be required to

               pay 10X’s attorneys’ fees pursuant to 35 U.S.C. § 285;

           Z. A judgment awarding 10X such other and further relief as the Court may deem just,

               reasonable, and proper.

       10X reserves the right to amend its Answer and Second Amended Counterclaims to raise

additional defenses and counterclaims as warranted by subsequent investigation and/or analysis or

if Plaintiffs are granted leave to amend their pleadings.

                                 DEMAND FOR JURY TRIAL

       10X acknowledges Plaintiffs’ request for a jury trial, and pursuant to Rule 38(b) of the

Federal Rules of Civil Procedure, 10X also demands a jury trial on all issues so triable.




                                                165
    Case 1:19-cv-12533-WGY Document 113 Filed 07/13/20 Page 167 of 169




Date: July 13, 2020               Respectfully submitted,


                                  /s/ Matthew D. Powers
                                  Matthew D. Powers (pro hac vice)
                                  Paul T. Ehrlich (pro hac vice)
                                  Stefani C. Smith (pro hac vice)
                                  Robert L. Gerrity (pro hac vice)
                                  Jennifer K. Robinson (pro hac vice)
                                  Natasha M. Saputo (pro hac vice)
                                  Utsav Gupta (pro hac vice)
                                  Gina Cremona (pro hac vice)
                                  Daniel Radke (pro hac vice)
                                  TENSEGRITY LAW GROUP, LLP
                                  555 Twin Dolphin Drive, Suite 650
                                  Redwood Shores, CA 94065
                                  Telephone:     (650) 802-6000
                                  Facsimile:     (650) 802-6001
                                  10x_BR_MA_Service@tensegritylawgroup.com

                                  Azra M. Hadzimehmedovic (pro hac vice)
                                  Aaron M. Nathan (pro hac vice)
                                  Samantha A. Jameson (pro hac vice)
                                  Kiley White (pro hac vice)
                                  TENSEGRITY LAW GROUP, LLP
                                  8260 Greensboro Drive, Suite 260
                                  McLean, VA 22102
                                  Telephone:    (703) 940-5033
                                  Facsimile:    (650) 802-6001
                                  10x_BR_MA_Service@tensegritylawgroup.com

                                  Sarah Chapin Columbia (BBO #550155)
                                  Katrina Rogachevsky (BBO #691373)
                                  MCDERMOTT WILL & EMERY LLP
                                  200 Clarendon Street, Floor 58
                                  Boston, Massachusetts 02116-5021
                                  Telephone:    (617) 535-4000
                                  Facsimile:    (617) 535-3800
                                  10X-BR-MWE@mwe.com

                                  Leah Brannon (pro hac vice)
                                  Kenneth Reinker (pro hac vice)
                                  CLEARY GOTTLIEB
                                  2112 Pennsylvania Avenue, NW
                                  Washington, DC 20037
                                  Telephone:   (202) 974-1500



                                   166
Case 1:19-cv-12533-WGY Document 113 Filed 07/13/20 Page 168 of 169




                              Facsimile:   (202) 974-1999
                              lbrannon@cgsh.com
                              kreinker@cgsh.com

                              Attorneys for 10X Genomics, Inc.




                               167
      Case 1:19-cv-12533-WGY Document 113 Filed 07/13/20 Page 169 of 169




                                  CERTIFICATE OF SERVICE

        The undersigned hereby certifies that on July 13, 2020, a copy of the foregoing document

was electronically filed with the clerk of the Court using the CM/ECF system, which will issue an

electronic notification of filing to all counsel of record.



                                                /s/ Matthew D. Powers
                                                Matthew D. Powers




                                                  168
